ACCEPTED
                                                                     01-15-00567-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                              12/14/2015 12:39:08 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK




                  No. 01-15-00567-CV
                                                     FILED IN
                                              1st COURT OF APPEALS
  IN THE COURT OF APPEALS FOR THE FIRST      DISTRICT
                                                  HOUSTON, TEXAS
                 HOUSTON, TEXAS              12/14/2015 12:39:08 PM
                                              CHRISTOPHER A. PRINE
                                                      Clerk

MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
   PETERSON AND LONNY PETERSON, APPELLANTS

                          v.

SILVERADO SENIOR LIVING, INC., D/B/A SILVERADO SENIOR
           LIVING SUGAR LAND, APPELLEE



              Appendix Tab 50 - 57


                        P. Alan Sanders
                        Tx. State Bar No: 17602100
                        Joshua Davis
                        Tx. State Bar No. 24031993
                        Lewis Brisbois Bisgaard & Smith, LLP
                        Weslayan Tower, Suite 1400
                        24 Greenway Plaza
                        Houston, Texas, 77046
                        (713) 659-6767
                        (713) 759-6830 – Fax
                        Alan.Sanders@LewisBrisbois.com
                        Josh.Davis@LewisBrisbois.com
TAB 50
                                                         DATA-EN'I'RY                                                              FILE

                                                         PICK UPT
                                                         PICK UP  HISDATE
                                                         DATA-ENTRY                                                    /2014 6:45:24 P
                                                                                                                           Stan Stan.
                                                                THIS DATE                                                  County C
                                                                                                                         HarrisCC'nty
                                                                                                                          Harris

                                                                                                    PROBATECOURT
                                                                                                   PROBATE COURT11
                                                             CAUSE NO. 427,208- 401

                 RUBY   S. PETERSON,Individually,
                 RUBY S.PETERSON,       Individually,  §                    IN PROBATECCOURT
                                                                           INPROBATE    OURTNO.l
                                                                                             NO. 1
                 MACKEY
                 MACKEY ("MACK")        GLEN PETERSON
                            ("MACK") GLEN     PETERSON §
                 PETERSON, Individually,NextFriend
                 PETERSON,                 Next Friend §
                 Attomey-in
                 Attorney-in F actforRUBY
                             Fact for RUBY
                 PETERSON, DON
                 PETERSON,     DON LESLIE   PETERSON §
                                     LESLIE PETERSON
        t.           .        Next Friend,
                 Individually,Next Friend, Attorney-in-
                 FactofRUBY   S. PETERSON,LONNY
                 Fact of RUBY S.PETERSON,     LONNY       §
                 PETERSON, Individually
                 PETERSON,                and Next Friend §
                             Individually andNextFriend
        t-•      OfRUBY
                 Of RUBY S
                         S..Peterson
                            Peterson
        0
                 vs.
                 VS.                                                       OF
                                                                   §
                 CAROL
                 CAROL A NNE
                       ANNE M ANLEY
                            MANLEY AND
                                   AND                             §
        O        DAVID PETERSON,
                 DAVID PETERSON, SILVERADO
                                 SILVERADO                         §
                        LIVING CARE
                 SENIOR LIVING
                 SENIOR        CARE FACILITY
                                    FACILITY                       §
                 TANNA M
                 TANNA   CMILLAN,
                       MCMILLAN,
                 LINDA LAVINSON,
                 LINDA LAN/UNISON,                                 §
                 DR. REBECCA C
                 DR.REBECCA    LEARMAN
                              CLEARMAN
                                                                   §       HARRISCOUNTY,TEXAS
                                                                           HARRISCOUNTY, TEXAS

                 SILVERADO'S 91aMOTION
                 SILVERADO’S            DISMISS PLAINTIFFS’
                                      TODISMISS
                                MOTIONTO
                                                           SOLE REMAINING CLAIM
                                                PLAINTIFFS' SOLE REMAINING CLAIM
                                     BREACH         AND/ORBREACH
                                            OF TRUSTAND/OR
                                     BREACH OFTRUST
                                                                OFFIDUCIARY  DUTY
                                                          BREACH OF FIDUCIARY DUTY

                           Defendant,Silverado
                           Defendant,           eniorLLiving,
                                     SilveradoSSenior  iving,Inc.d/b/aSilverado   SeniorLivingSugarLand
                                                              Inc. d/b/a Silverado Senior Living Sugar Land
                                                          DismissPursuant TRCP9la in
                                  thisMotionto Dismiss Pursuanttoto TRCP 91a in response
                                                                                responsetto
                                                                                         o Plaintiffs'        Plaintiffs’
                 (Silverado) files this Motion to
                 (collectively, "Plaintiffs"or "Petcrs0ns”)  FourthAmended OriginalPetitionandContest   to
                 (collectively, "Plaintiffs" or "Petersons") Fourth Amended Original Petition and Contest to
                 Guardianship              in support thereof,wouldrespectfully showuntotheCourt s follows:
                 Guardianship Application,) in support        would respectfully show unto the Courtaas follows:
                                                             INTRODUCTION
                                                              INTRODUCTION
                       1.  Plaintiffs theirFourth       Amended Original PetitiononOctober  6,        Atparagraphs
                       1. Plaintiffs filed their Fourth Amended Original Petition on October 6, 2014.2 At paragraphs
                           87-88,Plaintiffs ssertaa newcause
                           87-88, Plaintiffs aassert
                                                               of actionagainstSilverado—breachof
                                                     new cause of action against Silverado —
                                                                                                      trustand/or
                                                                                             breach of trust and/or
                           breachof           duty.See
                           breach of fiduciary duty. See id.




                                On      withtheCourtandincorporated    byreference ifsetoutfullyherein.
                            I   On file with the Court and incorporated by referenceas
                                                                                     as if set out fully herein.
                           2    /d



                 4835-7047-5552.l
                  4835-7047-5552.1




Silverado Appx. 0410
                                                                                            No. 1-15-567-CV 1496
                     2. On November 110,
                     2. OnNovember    0,2014,theCourtgranted    Silverado's pending
                                         2014, the Court grantedSilverado’s         91aMotion
                                                                            pending9la        toDismiss
                                                                                       Motionto Dismiss

                         regardingall causes ooffaction
                                  allcauses              ledprior
                                                 actionppled       otheOctober
                                                             priortto             6, 2014pleading
                                                                      the October6,2014   pleading amendment.3

                     3.
                     3. Silverado
                        Silverado attempted to avoid
                                  attempted to avoid tthe necessity of
                                                       henecessity  of incurringthe
                                                                                 theexpense of draftingand
                                                                                     expenseofdrafting      filingthis
                                                                                                        andfiling  this

                         motion; however, Plaintiffs
                         motion; however, Plaintiffs refusal
                                                     refusalto voluntarilynonsuit
                                                             tovoluntarilynonsuitthe  causeoof
                                                                                  thecause     actionaand/or
                                                                                             faction  nd/orclarify
                                                                                                             clarify

                         their
                         their p osition
                               position necessitates
                                        necessitatesthis
                                                     this filing.4
                     4. Silverado files
                     4. Silverado filesthisMotion
                                        this Motiontto Dismisswithin
                                                    oDismiss  withinssixty
                                                                     ixtydays   of the dateDefendant
                                                                           daysofthedate   Defendantwas
                                                                                                    was served

                         with the amended p
                         withtheamended     leading.TEX.
                                          pleading. TEX.R.CIV.  P.91a.3(a)
                                                        R. Civ.P.  91a.3(a)
                                                UNDISPUTEDMATERIALFACTS
                                                UNDISPUTEDMATERIALFACTS

                     5. Ruby
                     5.      Peterson is
                        Ruby Peterson                of SilveradoSenior
                                             residentofSilverado
                                       is aaresident             SeniorLiving, Inc.dd/b/a
                                                                       Living,Inc.   /b/aSilverado SeniorLiving
                                                                                          Silverado Senior Living

                         Sugar L
                         Sugar   and.
                               Land.
                     6. RubyPeterson executeddurablepowerooffattomey
                     6. Ruby Peterson executedaa durablepower
                                                                      infavorofCarolManley     andDavid
                                                              attorney in favor of Carol Manley and David
                         Peterson. Thedurable
                         Peterson. The durable p owerooff attomey
                                               power
                                                                   executedbyRubyPeterson   infavorofCarol
                                                          attorney executed by Ruby Peterson in favor of Carol
                         Manley                    as ratifiedbythisCourt   nrecommendation  oftheappointed
                         Manley andDavid
                                and DavidPeterson
                                         Petersonw
                                                 was          by this Courtoon recommendation of the appointed
                         guardianandattorney  ad         RubyPeterson      examined by             andcompetent
                         guardian and attorney ad litem.5 Ruby Peterson was
                                                                        was examined byaa qualified and competent
                         physician andwasdeclared    tolack           Any documents  relied ponbyPlaintiffs
                                                                      Any documents relieduupon
                                                                                                               for
                                                                                                  by Plaintiffs for
                         physician and was declared to lack capacity.6
                            alleged authority           behalfofRubyPeterson    which ereexecuted  inlate2013
                         any alleged authoritytoact
                         any                          on behalf of Ruby Peterson whichw
                                               to act on                              were executed in late 2013




                                                     10,2014onfileandinco oratedbyreference
                          See9laOrderEnteredonNovember                                    as set
                         3 See 91a Order Entered on November 10, 2014 on file and incorporated by reference as if set
                 outfully  herein.
                 out fully herein.
                          SeeExhibit  A-3toSilverado’s   Application
                                                                   forAttomey    FeesPursuant   toRule9laOrder
                         4 See Exhibit A-3 to Silverado'swith
                 Entered  o nNovember   10, 2014on Application      forandincorporated
                                                             theCourt   Attorney Fees Pursuant   to Rule 91a
                                                                                         byreference         Order
                                                                                                       asif setout
                 Entered on November 10, 2014 on file with the Court and incorporated by reference as if set out
                 fullyherein.
                  fully herein.
                                       First     totheJurisdiction
                                              Plea
                                          Amended
                              SeeDefendants’                      Amended
                                                             &First   Answer
                                                                          on
                 withthe5 See Defendants'
                               and        First Amended Plea toifthe
                                                 byreferenceas setoutJurisdiction & First Amended Answer on file
                                                                          fullyherein.
                  with the Court and incorporated by reference as if set out fully herein.
                          6   1d



                 4835-7047-5552.1
                 4835-7047-5552 I




Silverado Appx. 0411
                                                                                         No. 1-15-567-CV 1497
                          afterRuby
                          after      Peterson
                                Ruby Peterson hadbeen
                                              had      declared
                                                  been declared to lackcapacity were
                                                                tolack               expressly
                                                                                wereexpressly rejected
                                                                                              rejected bythis
                                                                                                       by this

                          Court.7

                       7.    addition, Plaintiffs
                          Inaddition,
                       7. In                      recently
                                       Plaintiffs recently settled
                                                           settled w ithCarol
                                                                   with       Manley andDavid
                                                                        Carol Manley                     TheRule
                                                                                     and David Peterson. The Rule11
                                                                                                                 ll
        N
                          Agreement onfile
                          Agreement on     with theCourt
                                       filewith           admits
                                                the Court admits andacknowledges:
                                                                 and acknowledges: a) the 1993 P
                                                                                   a)the1993   Power ofAttorney
                                                                                                 owerof Attorney
        N
                          remains inforceand
                          remains in           effect;b)
                                     force and effect; b)theNovember  2013revocation
                                                         the November 2013                invalid;and,
                                                                                      wasinvalid;
                                                                           revocation was         and,c)asksthe
                                                                                                       c) asks the

                          Courtto
                          Court to issue         declaring
                                   issuefindings declaring thesame.8
                                                           the
        0
        N                 Furthermore,
                       8. Furthermore, during
                                       during thecourse
                                              the course    ofthe
                                                               temporary
                                                        of the temporary injunction
                                                                         injunction hearing
                                                                                    hearing which
                                                                                            which began
                                                                                                  began on July28,
                                                                                                        onJuly 28,
                       8.
        N
        N                       andlasted
                           2014and
                           2014                 totaloffivedays,
                                          foraa total
                                   lasted for         of five days, Carol Manley
                                                                    CarolManley           underoath
                                                                                testified under     thatall
                                                                                                oaththat     care
                                                                                                         all care

                           administered
                           administered to      Peterson
                                           RubyPeterson
                                        to Ruby         bySilverado
                                                        by Silverado Senior Living,
                                                                     SeniorLiving, Inc.d/b/a
                                                                                   Inc.      Silverado
                                                                                        d/b/aSilverado Senior
                                                                                                       Senior

                           Living
                           Living Sugar Landwas
                                  SugarLand        herdirection
                                            wasatather              basedupon
                                                                 orbased
                                                       direction or           herapproval
                                                                         uponher          ofphysician
                                                                                 approval of           orders.
                                                                                             physician orders.

                                                         RULE     STANDARD
                                                              9la STANDARD
                                                         RULE 91a

                          Rule 9
                       9. Rule
                       9.        1aofthe
                               91a        Texas R
                                   of the Texas    ulesof
                                                Rules  ofCivil
                                                          Civil Procedure allows
                                                                Procedure allows aaparty tomove
                                                                                   partyto      thecourt
                                                                                           movethe          dismiss
                                                                                                         todismiss
                                                                                                    courtto        aa

                          groundless
                          groundless cause ofaction.
                                     cause                   R.Civ. P.9la.
                                            of action. TEx. R.               TheRule
                                                                     P. 91a. The       provides
                                                                                  Ruleprovides inpertinent
                                                                                               in           part:
                                                                                                  pertinent part:

                                 [A]party
                                 [A] partymay
                                          maymove     dismissaa cause
                                                   to dismiss
                                              move to           causeof  actionon
                                                                      of action on the grounds tthat
                                                                                   thegrounds    hatithas   no
                                                                                                     it has no

                                 basis    law
                                       inlaw
                                 basis in    or f
                                             or   act.
                                                fact. Acause
                                                      A causeofaction
                                                             of actionhas
                                                                      has    basis
                                                                          nobasis
                                                                          no      inlaw
                                                                                  in lawif the a
                                                                                        ifthe    llegations,
                                                                                               allegations, taken
                                                                                                            taken

                                    true, ttogether
                                 astrue,
                                 as         ogether withinferences   reasonably
                                                    with inferences reasonably drawn
                                                                               drawn from      donot
                                                                                          them,do
                                                                                     fromthem,    noteentitle
                                                                                                       ntitle tthe
                                                                                                                he
                                 claimant
                                 claimant     the relief ssought.
                                           to therelief
                                          to               ought.A  causeof
                                                                  A cause   actionhas
                                                                          ofaction hasno
                                                                                      nobasis in fact
                                                                                         basisin factif  no
                                                                                                      if no

                                 reasonable person
                                 reasonable person could
                                                   could believe
                                                         believe the factsppleaded.
                                                                 thefacts    leaded.
                           TEX.R.             Before R
                                      P. 91a. Before
                               R. Civ.P.91a.              91a, Texas p
                                                       ule9la,Texas
                                                     Rule              rocedure
                                                                     procedure did nothave
                                                                               did not         counterpart
                                                                                       have aa counterpart to Rule
                                                                                                           to Rule

                           l2(b)(6)
                           12(b)(6) ofthe
                                    of     Federal
                                       the Federal Rules ofCivil
                                                   Rulesof       Procedure.
                                                           Civil Procedure. Fort Bend
                                                                            F                  Wilson,
                                                                                            v.Wilson,
                                                                                 Bend Cnty. v.        825S.W.2d
                                                                                                      825 S.W.2d
251, 253(Tex.
                           251,253       App.—
                                   (Tex. App. —Houston [14thDist.]1992,
                                               Houston[14th               owrit).While
                                                            Dist.] 1992,nno writ). While not            Rule 91a is
                                                                                             identical, Rule9la
                                                                                         not identical,          is

                           7    M.
                          SeeOrder
                          See
                            8
                                    Granting
                              Order Granting Authority
                                             Authority forGuardian
                                                       for          AdLitem
                                                           Guardian Ad Litem & Attorney AdLitem
                                                                             &Attomey   Ad Litem to Execute
                                                                                                 toExecute
                  Peterson Rulell  Agreement at Exhibit A,
                  Peterson Rule 11 Agreement at Exhibit A, ¶2.



                  4835-7047-5552.1
                  4835-7047-5552.1




Silverado Appx. 0412
                                                                                           No. 1-15-567-CV 1498
                                     tothefederal
                           analogousto  the federalrulel2(b)(6)
                                                    rule 12(6)(6)aand
                                                                  ndTexas   courtshhave
                                                                      Texascourts  averelied   onthe
                                                                                        reliedon      caselaw
                                                                                                  thecase  law

                           interpretingRulel2(b)(6)                in makingddecisions
                                                    as instructiveinmaking
                                       Rule 12(6)(6)as                        ecisions underR
                                                                                      under   ule91a.Wooley
                                                                                            Rule  91a. Wooleyv.
                                                                                                              v.

                          Schaffer, No.14-13-00385-CV at*10,
                                    No. 14-13-00385-CVat *10,22014
                                                               014Tex.
                                                                   Tex.A pp.LLEXIS
                                                                       App.   EXIS88983
                                                                                    983(Tex.
                                                                                        (Tex.App.
                                                                                             App.H ouston
                                                                                                  Houston
        N
                          [14th
                          [14th Dist.]
                                Dist.]A ug.114,
                                      Aug.   4,22014)
                                                 014)quoting ((Bell All.Corp.
                                                                        Corp.vv..T
                                                                                 Twombly, 550 U.S.544,
                                                                                                   544,5570,
                                                                                                         70,1127
                                                                                                              27
        N
                          S.Ct. 1955, 1
                          S.Ct.1955,    67L.Ed.2d929(2007)
                                      167                                v.Iqbal,
                                          L. Ed. 2d 929 (2007) (Ashcroftv.  Iqbal,5556
                                                                                   56U.S.662,
                                                                                       U.S. 662,6678,
                                                                                                 78,129S.Ct.1937,
                                                                                                      129 S. Ct. 1937,
                          173L.Ed.
                          173 L.Ed.22d
                                     d868(2009));   seealso,((GoDaddy.com,
                                       868 (2009));see also, ((GoDaddy.com,LLC v.Hollie
                                                                           LLCv.        Toups,429S.W.3d
                                                                                 HollieToups,  429 S.W.3d752
                                                                                                          752
        C
        N                 (Tex.
                          (Tex. A
                                App. —Beaumont,
                                  pp.— Beaumont,2014,  et.denied)
                                                 2014,ppet. denied)((Lopez-Welch
                                                                    Lopez-          State FarmLloyds,
                                                                          Welchv.v.State       Lloyds,3:14-CV-
                                                                                                       3:14-CV-
        N
        N                 2416-L,
                          2416-L, 22014
                                    014U.S.
                                        U.S. Dist. LEXIS 154741
                                                         154741(N.D.
                                                                (N.D.TTex. Oct. 31, 2014))(Plascencia
                                                                       ex.Oct.31,2014))    (Plascenciav.v.State
                                                                                                           State

                           Farm Lloyds,
                                Lloyds, No.4:14-CV-524-A,
                                        No. 4:14-CV-524-A,2014U.S.Dist.LEXIS135081
                                                           2014 U.S. Dist. LEXIS 135081(N.D.
                                                                                        (ND.TTex.
                                                                                              ex.Sept.25,
                                                                                                  Sept. 25,
                          2014))
                          2014)) (Oldham v. Nationwide
                                 (Oldham v. Nationwide Ins.Co.ofAm.,
                                                           Co.of Am.,3:14-CV-575-B,2014U.S.Dist.LEXIS
                                                                      3:14-CV-575-B, 2014 U.S. Dist. LEXIS
107044;2014WL3855238(N.D. ex.Aug.5,2014))).
                          107044; 2014 WL 3855238 (N.D.TTex. Aug. 5, 2014))).
                     10.Rulel2(b)(6)  allowsdismissalif plaintifffails"to stateaaclaim
                     10. Rule 12(6)(6) allows dismissal ifaa plaintiff fails "tostate
                                                                                                whichrelief canbe
                                                                                            upon which reliefcan
                                                                                      claimupon                  be
                          granted[.]"FED.R.CIV.P. l2(b)(6).For complaintto surviveaaRulel2(b)(6)
                          granted[.]" FED. R. Cry. P. 12(b)(6). Foraa complaintto
                                                                                                motion
                                                                                    Rule 12(6)(6) motiontoto
                          dismiss,it mustccontain
                          dismiss, itmust
                                           ontain ""enough
                                                    enough facts
                                                            factstto
                                                                  ostate    claimtoreliefthatisplausibleonitsface."
                                                                     stateaa claim to relief that is plausibleon its face."
                          BellAtl.
                          Bell Atl. Corp.v.
                                           Twombly, 550U.S.544,570(2007).Facialplausibility       requires factsthat
                                         v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility requires facts that
                          allowthe        "todrawthereasonable   inference thatthedefendant  isliableforthe
                          allow the court "to draw the reasonable inference that the defendant is liable for the
                                  alleged."
                          misconduct                          Iqbal,556U.S.662,678(2009).Essentially,
                                                                                                  underthe
                           misconduct alleged." Ashcroftv.
                                                        v. Iqbal, 556 U.S. 662, 678 (2009). Essentially, under the
                          federalrulesa complaint  isliberally  construed infavoroftheplaintiff     andallwell-pleaded
                          federal rules a complaint is liberally construed in favor of the plaintiff and all well-pleaded
                          factsaretakenas true.              566U.S.at                      v.          551U.S.89,94
                          facts are taken as true.   Ashcroft, 566 U.S. at 678-79; Erickson v. Pardus, 551 U.S. 89, 94
                          (2007).Thatsaid,"[t]hreadbare    recitalsoftheelements   ofacauseofaction               by
                          (2007). That said, "[t]hreadbare recitals of the elements of a cause of action supported by
                          mereconclusory   statements, donot                        556U.S.at 678.Rulel2(b)(6)
                           mere conclusory statements, do not suffice." Ashcroft, 556 U.S. at 678. Rule 12(6)(6)
                          dismissal        ifthecourtdetermines
                                 isappropriate               beyond        doubtthattheplaintiff
                                                                  areasonable
                           dismissal is appropriate if the court determines beyond a reasonable doubt that the plaintiff




                 4835-7047-5552.I




Silverado Appx. 0413
                                                                                           No. 1-15-567-CV 1499
   I




                          canprove
                          can prove no setof
                                    noset          to support aa claim
                                          of facts to                  that w
                                                                 claim that would   ntitlehhim
                                                                              ouldeentitle     to relief.
                                                                                             imto                    Tex.
                                                                                                                  v.Tex.
                                                                                                  relief. Scanlan v.

                          A&M        343F.3d533,536
                              Univ.,343
                          A&M Univ.,                  (5thCir.2003).
                                        F.3d 533, 536 (5th Cir. 2003).

                                                              ARGUMENT
                                                              ARGUMENT

                       A.            donothave
                       A.Plaintiffs' do          standing
                                        not have standing inthis
                                                          in      case.
                                                             this case.
        itJ
                           Plaintiffs
                       ll. Plaintiffs
                       11.            lackstanding
                                      lack          to pursue
                                           standing to        claimson
                                                       pursueclaims    behalfof
                                                                    onbehalf ofRubyPeterson   andthis
                                                                                Ruby Peterson and this case mustbe
                                                                                                       casemust       be
        41                                                                                             recite     suitisis
                                                                                                             thatsuit
        ea                dismissed
                          dismissed for want o
                                    forwant  offsubject                       Plaintiffs
                                                subject matter jurisdiction.9 Plaintiffs own pleadings
                                                                                         ownpleadings recite that

                          beingbrought
                          being         onbehalf
                                brought on       ofRubyPeterson
                                           behalfof               byMackey
                                                    Ruby Peterson by Mackey Peterson, DonPeterson
                                                                            Peterson,Don          andLonny
                                                                                         Peterson and Lonny

                          Peterson
                           Peterson as "Next Friend"
                                    as "Next         of Ruby P
                                             Friend" ofRuby    eterson.
                                                             Peterson. The        Amended
                                                                       TheFourth Amended   Original
                                                                                           Original Petition
                                                                                                    Petition asserts
                                                                                                             asserts
        Sd
                          aanewcause
                            new cause ofofaction forbreach
                                          action for        oftrust
                                                     breach of trustand/or fiduciary
                                                                    and/orfiduciary duty againstSilverado  forthe
                                                                                    dutyagainst Silverado for the aa
                          failurettoohonor
                          failure          Ruby’s
                                     honorRuby's new powers
                                                 newpowers of            Allclaims
                                                           ofattorney.10 All        brought
                                                                             claims brought on           behalfofRuby
                                                                                            onbehalf of Ruby
                           Peterson byPlaintiffs
                           Peterson                    bedismissed
                                                  mustbe
                                    by Plaintiffs must               forlack
                                                          dismissed for      ofstanding.
                                                                        lack of standing.

                       12.A
                       12.    acknowledged byPlaintiffs
                           Assacknowledged                  several
                                              by Plaintiffs several timesin
                                                                    times intheir         Amended
                                                                            their Fourth Amended Original
                                                                                                 Original Petition,
                                                                                                          Petition,

                           Ruby Peterson
                           RubyPeterson executed
                                        executed    durable
                                                 aa durable       ofattorney
                                                            powerof
                                                            power   attomey  infavor
                                                                             in       ofCarol
                                                                                favor of       Manley
                                                                                         Carol Manley andDavid
                                                                                                      and David

                           Petersonin
                           Peterson           Thedurable
                                    in 1993)1 The               ofattorney
                                                          powerof
                                                  durable power   attomeyexecuted         by RubyPetersoninfavorof
                                                                           executedby Ruby Peterson in favor of

                                 Manley
                           CarolManley
                           Carol       andDavid
                                       and       Peterson
                                           David Peterson was ratified
                                                          was ratified by thisCourt
                                                                       bythis Court on recommendation
                                                                                    onrecommendation of the
                                                                                                                   ofthe
                           appointed
                           appointed guardians
                                     guardians ad          Ruby
                                               adlitem.I2 Ruby  Peterson
                                                               Peterson was           declared lack
                                                                         wasdeclared totolack capacity.I3 Any        Any
                           documents
                           documents relied
                                     relied u
                                            upon    Plaintiffs for
                                             PonbbyYPlaintiffs         allegedaauthority
                                                                   anYalleged
                                                               for any          uthority toact
                                                                                         to act on
                                                                                                         behalfofRuby
                                                                                                onbehalf of Ruby
                           Peterson w
                           Peterson   hichwere
                                    which               in late
                                               executedin
                                          were executed    late2013  afterRub
                                                                2013 after        Y
                                                                           Ruby Peterson hadbeendeclared
                                                                                Petersonhad been declared to
                                                                                                             lack
                                                                                                          to lack


                           9   See  First Plea
                                      Amended
                                Defendants’   Jurisdiction.
                                           tothe
                               See Defendants' First Amended Plea to the Jurisdiction.
                           19
                              SeeFourth    Amended
                              See Fourth Amended
                                                           Application
                                                  Guardianship
                                                     Original
                                                     Original       at
                                                              Petition
                                                              Petition andContest
                                                                       and Contest to
                                                                                   to Guardianship Application at ¶87.
                           11
                              Id. on filewith
                                  on file      theCourt
                                          with the       andincorporated   byreference asififset
                                                   Court and incorporated by reference as    setout  fullyherein.
                                                                                                 out fully herein.
                                        First
                                   Defendants’
                                 See           Plea         &First
                                                 totheJurisdiction
                                           Amended                  Answer
                                                                 Amendedon
                          12 See Defendants' First Amended Plea to the Jurisdiction & First Amended Answer on
                  filewith
                  file      theCourt
                       with the       andincorporated
                                Court and              byreference
                                          incorporated by           asififset
                                                          reference as    setout  fullyherein.
                                                                              out fully herein.
                            13Id
                            13




                  4835-7047-5552.1




Silverado Appx. 0414
                                                                                           No. 1-15-567-CV 1500
                                        expressly rejected
                                   were expressly
                          capacity were           rejected bythis                       Plaintiffs
                                                           by this Court." Furthermore, Plaintiffs     acknowledge
                                                                                                   nowacknowledge
                                                                                                   now

                          andadmit
                          and admit that   hepurported revocation
                                    that tthe          revocation was
                                                                  was invalid.I5 The continued
                                                                                 Thecontinued pursuit
                                                                                              pursuit ofthis
                                                                                                      of      causeooff
                                                                                                         this cause

                          actionisiswaste
                          action          ofjudicial
                                    wasteof          resources
                                            judicial resources     harassing.
                                                               and harassing.

                           Standing
                       13.Standing
                       13.              constitutional
                                   isaa constitutional
                                   is                  prerequisite
                                                       prerequisite tofiling
                                                                    to                                          369
                                                                             suit. Heckman v.v.Williamson Cty., 369
                                                                       filingsuit.
                          S.W.3d
                          S.      137, 150 (Tex.22012).
                             W.3d 137,150(Tex.    012).Generally,
                                                        Generally, for                havestanding,
                                                                        plaintiffttoo have
                                                                   fora plaintiff                    theremust
                                                                                           standing, there     beaa
                                                                                                           mustbe
                          concrete
                          concrete injuryto
                                   injury    theplaintiff
                                          to the           andaa real
                                                 plaintiff and    realcontroversy between
                                                                      controversy between tthe parties tthat
                                                                                            heparties    hatwillbe
                                                                                                             will be

                           resolved
                           resolved bythe   court.IId.d.at
                                     by the court.         154.AAcourt
                                                        at154.    court doesdoes  not
                                                                                not  have
                                                                                    have  jurisdiction
                                                                                         jurisdiction          claimby
                                                                                                       overaaclaim
                                                                                                       over           byaa
        Cpl                                                                         Subject       jurisdiction isessential
                           plaintiff whodoes
                           plaintiff who does not  avestanding
                                              nothhave           to assert it.
                                                        standing toassert  it. Id. Subject matter
                                                                                           matter jurisdiction is essential

                           totheauthority
                           to               ofaa court
                              the authority of         todecide
                                                 courtto          case andis
                                                                a case
                                                         decide a             never presumed.
                                                                       and is never           Tex.Ass’n
                                                                                    presumed. Tex.       ofBus.
                                                                                                   Ass'n of Bus. v. Tex.
                                                                                                                 v.Tex.
                          Air         Bd.,852S.W.2d
                          Air Control Bd.,            440, 443-44 (Tex.1993).In
                                           852 S.W.2d 440,443-44                  orderto
                                                                  (Tex. 1993). In order   adequately
                                                                                        toadequately allegean
                                                                                                     allege an
                           injuryforstanding
                           injury for standing p urposes,
                                               purposes, aa plaintiff must s
                                                            plaintiff must   howthattheinjury
                                                                           show                     personal
                                                                                                waspersonal
                                                                                that the injury was         to the
                                                                                                            tothe
                           plaintiff,
                           plaintiff,        thanaathird
                                      ratherthan
                                      rather             party. H
                                                   third party.   eckman,
                                                                Heckman, 369 S.W.3d
369S.W.3d at
                                                                                   at 155. Plaintiff
                                                                                      155.Plaintiff hastheburden
                                                                                                    has            to
                                                                                                        the burden to
                                                      demonstrating                      hassubject        jurisdiction.
                                  factsaffirmatively demonstrating that
                           allegefacts
                           allege                                  that tthe
                                                                          hetrial  courthas
                                                                             trial court            matter
                                                                                            subject matter jurisdiction.

                           Id.
                            at446.
                           Id. at 446.

                       14.As
                       14.   those h
                           Asthose   olding
                                   holding thedurable  power
                                           the durable power ofattorney
                                                             of attorney     confirmed                    and
                                                                                    bythisCourt,CarolManley
                                                                        confirmed by this Court, Carol Manley and

                           David
                           David Peterson
                                  Peterson a   retheonly
                                             are           personswith
                                                  the only persons       standing
                                                                   withstanding   to
                                                                                  to bring claimson
                                                                                     bringclaims       behalfof
                                                                                                   onbehalf   ofRuby
                                                                                                                 Ruby

                           Peterson.
                           Peterson. Plaintiffs
                                     Plaintiffs have  failed
                                                havefailed    properly
                                                           toproperly
                                                           to         plead factsw
                                                                      pleadfacts   hich
                                                                                 which ddemonstrate
                                                                                         emonstrate that
                                                                                                         Plaintiffs
                                                                                                    thatPlaintiffs have
                                                                                                                   have

                           standing
                           standing    bringany
                                    tobring
                                    to          claims
                                            anyclaims onbehalf
                                                      on       ofRuby
                                                         behalfof Ruby Peterson.
                                                                       Peterson.

                       15.B
                       15.   ecause
                           Because itisclear
                                   it            romPlaintiffs’
                                      is clear ffrom           pleadings                     tobring claims
                                                                                  lackstanding
                                                                      thatPlaintiffs                              anyclaims
                                                     Plaintiffs' pleadings that Plaintiffs lack standing to bring any

                           on behalf
                           on        ofRuby
                              behalf of                the Court does
                                             Peterson, theCourt
                                        Ruby Peterson,             does n
                                                                        not have jjurisdiction
                                                                          othave   urisdiction to hear P
                                                                                               to hear   laintiffs’
                                                                                                        Plaintiffs'
                                                                                                                    claims,
                                                                                                                    claims,

                           andtheCourt
                           and           must d
                               the Court must   ismiss
                                              dismiss Plaintiffs’
                                                      Plaintiffs' suit against
                                                                  suitagainst these Defendants
                                                                              theseDefendants   initsentirety.
                                                                                                in
                                                                                                                 Heckmon,
                                                                                                   its entirety. Heckman,

                           14   Id.
                           SeeOrder
                           15
                           See      Granting
                               OrderGranting Authority
                                             Authority forGuardian
                                                       for          AdLitem
                                                           Guardian Ad       &Attomey
                                                                       Litem &          AdLitem
                                                                               Attorney Ad Litem to
                                                                                                    Execute
                                                                                                 toExecute
                  Peterson
                  Peterson Rule    Agreement
                                11Agreement
                           Rule 11              Exhibit
                                             atExhibit
                                             at        A,¶2.
                                                       A,



                  4835-7047-5552.1




Silverado Appx. 0415
                                                                                            No. 1-15-567-CV 1501
                          369  at150;
                            S.W.3d see         at536
                                             F.3d
                                     also, 343                                                      asPlaintiffs
                                                                                             isappropriate
369 S.W.3d at 150; see also, Scanlan, 343 F.3d at 536 (Dismissal is appropriate as Plaintiffs

                          canprove
                          can       noset
                              prove no    offacts
                                       setof                   standing).
                                             facts ttoosupport standing).

                       B. Silverado
                       B.Silverado                     RubyPeterson
                                          beliable totoRuby
                                   cannot be                Peterson (or        purportedly
                                                                      (oranyone purportedly suingon
                                                                                            suing   her
                                                                                                  onher
        PJ                behalf).

                       16. Silverado
                       16.Silverado cannot
                                    cannot beheld
                                           be held liable forrelying
                                                   liablefor                durable
                                                                     uponaa durable
                                                             relying upon           power ofattorney
                                                                                    power of attomey and/or     medical
                                                                                                     and/or medical

                                                                 §751.056;
                          powerofofattorney. TEX. ESTATES CODE §751.056;
                          power                                                  HEALTH
                                                                         TEXAS HEALTH  AND
                                                                                      AND  SAFETY
                                                                                          SAFETY CODE
                                                                                                 CODE
        ?s,               §166.l60.
                          §166.160.

                       17.Specifically, theTexas
                       17.              the Texas E states
                                                  Estates Code provides
                                                          Codeprovides inrelevant
                                                                       in relevant part:

                                If   durable
                                Ifaa durable       ofattorney
                                             powerof
                                             power   attorney isused,
                                                              is          third-party
                                                                 used, aa third-party who       ingood
                                                                                          reliesin
                                                                                      whorelies         faithon
                                                                                                   good faith on
                                the      ofan
                                    actsof
                                the acts      attomey
                                           anattorney infact
                                                      in      oragent
                                                         fact or       performed
                                                                 agent performed inthe
                                                                                 in the scope ofthe
                                                                                        scopeof     power of
                                                                                                the power of

                                         isnot
                                attorney is notliable tothe
                                               liableto     principal.
                                                        the principal.

                                           §751.056.
                           TEx. ESTATES CODE           dditionally,theTexasHealth
                                             §751.056.AAdditionally,                  and Safety Codeprovides
                                                                     the Texas HealthandSafety   Code provides

                           that:
                           that:

                                Anattending
                                An           physician,
                                   attending physician, health
                                                        health    residential
                                                               orresidential
                                                               or                 provider,
                                                                             careprovider,
                                                                             care          or a person acting
                                                                                           oraperson          as
                                                                                                       acting as

                                an      foror
                                   agentfor
                                anagent     orunder thephysician’s
                                              underthe                provider’s
                                                                   orprovider's
                                                       physician's or           control
                                                                                control isnot
                                                                                        is    subject
                                                                                           notsubject to
                                                                                                      to

                                criminal
                                criminal orcivil
                                         or      liability
                                            civilliability andhas
                                                           and         engaged
                                                                   notengaged
                                                               has not        inunprofessional
                                                                              in                conduct
                                                                                 unprofessional conduct foran
                                                                                                        for an
                                actor
                                act   omission
                                    oromission ifthe
                                               if the act or omission.
                                                      act or               isdone
                                                             omission.....is      ingood
                                                                             done in good faith underthe
                                                                                          faithunder     terms o
                                                                                                     theterms  off

                                themedial
                                the              ofattorney,
                                           powerof
                                    medial power   attorney, the directives
                                                             thedirectives ofthe
                                                                           of the agent, andthe
                                                                                  agent,and     provisions of
                                                                                            the provisions of

                                thissubchapter.
                                this subchapter...
                                                ..
                                       AND SAFETY CODE§166.l60(b).
                           TEXAS HEALTHAND             §166.160(b).

                       18. During
                       18.During tthe
                                   hecourse ofthe
                                      courseof     temporary
                                               the temporary                   whichbegan July28,2014and
                                                                         hearing
                                                                 injunction                 onJuly 28, 2014 and
                                                             injunction hearing which began on

                           lastedfor
                           lasted      total o
                                  foraatotal         days, Carol
                                             offfive days,       Manley testified under
                                                           Carol Manley           under oath that a
                                                                                        oaththat       care administered
                                                                                                  allllcare administered to
                                                                                                                         to

                           RubyPeterson
                           Ruby          bySilverado
                                Peterson by           Senior
                                            Silverado Senior Living,
                                                             Living, Inc.d/b/a
                                                                     Inc.      Silverado
                                                                          d/b/aSilverado Senior
                                                                                         Senior Living
                                                                                                Living SugarLand
                                                                                                       Sugar Land

                           was at herdirection
                           wasat                or based
                                  her direction or based u
                                                         upon her approval ofphysician
                                                           ponherapproval              orders. Furthermore,
                                                                           of physicianorders.
                                                                                                               Plaintiffs
                                                                                               Furthermore, Plaintiffs



                  4835-7047-5552.1




Silverado Appx. 0416
                                                                                           No. 1-15-567-CV 1502
                          admit
                          admit intheir
                                in their llive
                                           ivepleading
                                               pleadingthatSilverado
                                                        that Silveradoacted
                                                                      actedpursuant toaadurable
                                                                           pursuantto            powerof
                                                                                         durablepower     attorneyfor
                                                                                                       ofattorney  for

        0
                          Ruby
                          Ruby Peterson
                               Peterson iin

                          performing
                                            favor o
                                          nfavor
                          performing theactions
                                                  offDefendants

                                                 about which
                                     the actions about which P
                                                                  ·
                                                     Defendants Carol
                                                                CarolA
                                                                     Ann

                                                               laintiffs
                                                             Plaintiffs
                                                                         Manleyaand
                                                                       nnManley  ndDavid
                                                                                    DavidTroy

                                                                        arecomplaining.
                                                                        arecomplaining.As
                                                                                             Petersonin
                                                                                         TroyPeterson in

                                                                                           matteroflaw,
                                                                                       Asaamatter of law,SSilverado
                                                                                                           ilverado
                          cannot beliable
                          cannot             oRuby
                                 be liable tto Ruby P eterson
                                                    Peterson for any actions
                                                             for any        or inactions
                                                                     actionsor inactionsofSilverado
                                                                                        of Silveradowhich
                                                                                                    whichw ere
                                                                                                         were

                          performed
                          performed iin
                                      nreliance    ponthedurable
                                        reliance uupon            poweroof
                                                       the durablepower  f attomey   and/orm
                                                                            attorneyand/or   edicalofofpower
                                                                                           medical      poweraattorney
                                                                                                              ttorney

                          in favor ofCarol
                          infavor           AnnManley
                                   of Carol Ann Manleyand David
                                                       andDavid  Troy
                                                                Troy  Peterson.
                                                                     Peterson.  TEX.
                                                                               TEX.  ESTATES§751.056;
                                                                                    ESTATES CODE §751.056;

                          see also,Scanlan,
                          see      Scanlan, 343
                                            343F.3dat536
                                               F.3dat 536(Dismissal
                                                          (Dismissalisappropriate   asPlaintiffs
                                                                     is appropriateas  Plaintiffscanprove
                                                                                                  can provenno setof
                                                                                                            oset   of
                          factswhich
                          facts which would
                                      would entitle
                                            entitlethem  torelieffromtheseDefendants).
                                                    themto  relief from these Defendants).
                     C. Plaintiffs’
                     C. Plaintiffs'        ofTrustand/or
                                    Breach of Trust and/or Breach ofFiduciary
                                                                  of FiduciaryD utyCause
                                                                              Duty CauseofAction
                                                                                         of Actionhhas
                                                                                                   asnono
                          basis iin
                          basis   nlaw  or fact
                                    law or fact aand mustb
                                                  ndmust beedismissed.
                                                            dismissed.
                       19.
                       19. F urthermore,
                           Furthermore, the  cause ooffaction
                                         the cause     actionhhas
                                                               asno
                                                                  nobasis
                                                                    basisiin
                                                                          nfact
                                                                             factaas noreasonable
                                                                                   sno  reasonableperson  ouldbelieve
                                                                                                   personccould believe
                          thefacts  pleaded.
                           the facts pleaded.TEX.
                                             TEX.R.
                                                  R. Civ.P.91a.
                                                                Plaintiffs’
                                                          P. 91a. Plaintiffs'allegation
                                                                              allegationispremised   onmultiple
                                                                                         is premisedon  multiplefallacies:
                                                                                                                 fallacies:
                          1)theNovember
                          1) the November 15,2013revocation     valid;2)the new powersoof
                                                             was valid; 2) thenewpowers
                                          15, 2013 revocationwas
                                                                                        f attorney   erevalid;
                                                                                           attorneywwere valid;
                          and,3)Silverado  hadlegalnoticeof              TheCourt’srulings,testimonytthe
                          and, 3) Silverado had legal notice of either.16 The Court's rulings, testimonyaat thetemporary
                                                                                                                temporary
                          injunctionhearing, andPlaintiffs     judicialadmissions
                                                            own judicial admissionsas
                          injunction hearing, and Plaintiffsown
                                                                                      memorialized intheRulell
                                                                                    as memorialized in the Rule 11
                          conclusively
                          conclusivelynegate
                                             thesefacts.                Plaintiffs proceed withthebaseless   and
                                       negate these facts. Nevertheless, Plaintiffs proceed with the baseless and
                                                that:"Silverado
                                        allegation           had dutytoacknowledge
                                                                                andhonorRuby’s
                           unsupported allegation that: "Silverado hadaa duty to acknowledge and honor Ruby'snew
                                                                                                              new
                          powersofattorney.Plaintiffs    allegeandwould rovetthat
                          powers of attorney. Plaintiffs allege and would pprove
                                                                                 hatRubyandtheyhavesustained
                                                                                    Ruby and they have sustained
                          substantialdamagesas aproximate resultofSilverado’s   breachoftrustand/orbreachof
                          substantial damagesasa proximate result of Silverado's breach of trust and/or breach of
                                      dutyregarding
                                                 Ruby’s                  of              Plaintiffs
                                                                                                 admitthatthe1993
                                                          new- powers
                           fiduciary duty regarding Ruby'snew  powers of attorney."17 Plaintiffs admit that the 1993
                          durable      ofattomey   remains effective andthattheNovember    2013revocation
                          durable power
                                  power of attorney remains effective and that the November 2013 revocationwas
                                                                                                           was



                                See                   Original
                                           FourthAmended    Petition
                                                                   at 87-88.
                             See Plaintiff's Fourth Amended Original Petition at In 87-88.
                          17
                           16
                          ri
                                1d.


                 4835-7047-5552.1
                 4835-7047-5552.1




Silverado Appx. 0417
                                                                                          No. 1-15-567-CV 1503
   I




                                      Noreasonable
                          invalid.18 No                    couldbelieve
                                                    personcould
                                        reasonable person       believe the  factspleaded;
                                                                         thefacts           therefore,the
                                                                                  pleaded; therefore, thecause
                                                                                                          causeof     of

                          action
                          action hasnot
                                 has    basis
                                     notbasis infact
                                              in      andmust
                                                 fact and mustbedismissed.
                                                              be            TEX.
                                                                 dismissed. TEx. R.Civ. P.9la.
                                                                                 R.     P. 91a.

                           Additionally thechallenged
                       20.Additionally
                       20.                             cause of
                                        the challenged cause of action, takenas
                                                                action,taken astrue,  together
                                                                                true,together withinferences
                                                                                              with inferences

                          reasonably
                          reasonably drawn
                                     drawn fromit,it,does
                                           from               entitle
                                                          notentitle
                                                     does not        Plaintiffs
                                                                     Plaintiffs to therelief
                                                                                 tothe       sought
                                                                                       reliefsought    Silverado
                                                                                                    asSilverado
                                                                                                    as          doesnot
                                                                                                                does not
                          oweaa dutyof
                          owe                 and/or ffiduciary
                                        trust and/or
                                duty of trust          iduciarydduty to Plaintiffs.
                                                                 utyto              TEx. R.CIV.
                                                                        Plaintiffs. TEX.                 Plaintiffs Fourth
                                                                                                 P. 91a. Plaintiffs
                                                                                         R. Civ. P.9la.             Fourth

                          Amended Original
                          Amended Original Petition
                                           Petition failstosetouteven
                                                    fails                    threadbare
                                                          to set out even aa threadbare recitation
                                                                                        recitation ofelements
                                                                                                   of          forthe
                                                                                                      elements for the

                                of action
                          causeof
                          cause           allegedor
                                   actionalleged         attemptto
                                                    evenattempt
                                                 or even                   fair notice
                                                                to satisfy fair noticerequirements  or meet
                                                                                       requirements or        facial
                                                                                                       meetaa facial

                           plausibility
                           plausibility standard.
                                        standard.           566U.S.
                                                  Ashcroft, 566      att 678-79;
                                                                U.S. a   678-79; FED.        P. 12(b)(6). To establish
                                                                                      R. Civ.P.l2(b)(6).To
                                                                                 FED.R.                      establish aa

                           breachof
                           breach    trustand/or
                                  of trust       fiduciary
                                           and/orfiduciary duty, Plaintiffs
                                                           duty,Plaintiffs would firsthaveto
                                                                           would                       fiduciary
                                                                                               proveaafiduciary
                                                                                 first have to prove

                           relationship existedbetween
                           relationship existed        Silverado
                                                betweenSilverado and themselves. Lundy
                                                                 andthemselves.  Lundy v.
                                                                                       v. Masson, 260 S.W.3d, 482,
                                                                                                  260S.W.3d,  482,

                                                         Dist.]2008,pet.   denied).ThenPlaintiffs   wouldhave
                                                                                                          have aa
                          501 (Tex.App.
                          501 (Tex.      —Houston
                                    App. — Houston [14th Dist.] 2008, pet. denied). Then Plaintiffs would

                           burden
                           burden     prove tthat
                                  ttooprove   hatSilverado
                                                  Silveradobreached
                                                           breached   dutywithin
                                                                    aaduty within tthe scope o
                                                                                    hescope     the underlying fiduciary
                                                                                             offtheunderlying  fiduciary

                           relationship         them.JJoe
                                        betweenthem.
                           relationship between        oe v.
                                                          v. Two Thirty NineJt.
                                                             TwoThirty              145S.W.3d
                                                                        Nine Jt. V, 145        150,159-60
                                                                                        S.W.3d 150,        (Tex.
                                                                                                    159-60 (Tex.

                           2004).However,
                           2004). However,Plaintiffs
                                          Plaintiffs  failed
                                                     failed    allege
                                                            toallege
                                                            to           factual
                                                                     anyfactual
                                                                     any        allegations
                                                                                allegations whichwould
                                                                                            which wouldsupport
                                                                                                       support aa

                           fiduciary
                           fiduciary relationship
                                     relationship and/or
                                                  and/or relationship
                                                         relationship of trust a
                                                                      oftrust    ndconfidence
                                                                               and            existed b
                                                                                   confidence existed   etween
                                                                                                      between
                                                                                                               Silverado
                                                                                                              Silverado

                           andthemselves
                           and themselves such       dutywould
                                               thataaduty
                                          suchthat        would arise    support the
                                                                arisettoosupport     cause o
                                                                                 the cause    action lloosely
                                                                                           offaction   oosely alleged. I9

                           Threadbare
                           Threadbare recitals
                                      recitals supported
                                               supported byconclusory
                                                         by            allegations
                                                            conclusory allegations do
                                                                                   do not satisfy
                                                                                      notsatisfy facial
                                                                                                             plausibility
                                                                                                 facialplausibility
                           standards.
                           standards.          550U.S.
                                      Twombly, 550 U.S. a   570; Ashcroft, 566U.S.
                                                        att 570; 566 U.S. at 678-79;FED.R.CIV.P.l2(b)(6).
                                                                                    at 678-79; FED. R. M. P. 12(b)(6).

                           Plaintiffs breach
                           Plaintiffs breach oftrust
                                             of      and/or
                                                trustand/or breach
                                                            breach offiduciary
                                                                   of           dutycause
                                                                      fiduciary duty      ofaction
                                                                                     causeof        hasnobasis
                                                                                             action has no
                                                                                                                 inlaw
                                                                                                           basis in law

                           andmust         R. P.9la.
                                bedismissed.
                                        TEX.
                           and must be dismissed. TEX. R. Civ. P. 91a.



                           18
                                SeeOrder
                                See       Granting
                                    Order Granting Authority
                                                   Authority forGuardian            AdLitemtoExecute
                                                                      AdLitem&Attomey
                                                             for Guardian Ad Litem & Attorney Ad Litem to Execute
                  Peterson
                  Peterson R ule11Agreement
                           Rule                 ExhibitA,
                                             at Exhibit
                                11 Agreement at         A,¶2.
                           19
                                    Plaintiffs’
                                SeePlaintiffs'
                                See            Fourth
                                               FourthAmended    Petition.
                                                          Original
                                                      Amended Original Petition.



                  4835-7047-5552.1
                  4835-7047-5552.1




Silverado Appx. 0418
                                                                                           No. 1-15-567-CV 1504
   I




                                                               CONCLUSION
                                                               CONCLUSION

                       21.Plaintiffs’
                       21.             breach
                           Plaintiffs' breach oftrust
                                              of      and/or
                                                 trustand/or breach
                                                             breach offiduciary
                                                                    of           dutycause
                                                                       fiduciary duty causeofaction
                                                                                           of        hasno
                                                                                              action has nobasis    inlaw
                                                                                                           basisin law
                             factand
                          orfact
                          or     andmust bedismissed.
                                     mustbe            TEX.
                                            dismissed. TEX.        P. 91a. The challenged
                                                            R. Civ.P.9la.The
                                                           R.CIV.                         cause o
                                                                               challenged cause    action, taken
                                                                                                offaction, taken a
                                                                                                                 ass

                                togetherwith
                          true, together withinferences reasonably
                                             inferences reasonably ddrawn
                                                                     rawnfromit,doesnot     entitlePlaintiffs
                                                                          from it, does not entitle Plaintiffs to the
                                                                                                               to the
                                 sought
                          reliefsought
                          relief       forthefollowing
                                       for               reasons:
                                           the following reasons: 1) Plaintiffs
                                                                  l) Plaintiffs lack standing;
                                                                                lackstanding; 2)Silverado
                                                                                              2)           cannot
                                                                                                 Silverado cannot be
                                                                                                                  be

                          held        forrelying
                               liablefor
                          held liable    relying on   durable and/or
                                                 onaa durable        medical
                                                              and/or medical power
                                                                             power   ofattorney
                                                                                    of  attorney   asaa matter
                                                                                                   as           of law; a
                                                                                                        matter oflaw;     nd,
                                                                                                                        and,

                          3)Silverado
                          3)           doesnot
                             Silverado does  notowe                  and/or duty
                                                                duty and/or
                                                oweaa fiduciary duty        duty of          oPlaintiffs.
                                                                                     trust tto
                                                                                 of trust                  Furthermore, the
                                                                                               Plaintiffs. Furthermore,  the

                                 ofaction
                           causeof
                           cause               bedismissed
                                          mustbe
                                   action must   dismissed asno  reasonable
                                                           as no reasonable person could
                                                                            person       believe
                                                                                   could believe the facts p
                                                                                                 thefacts    leaded.
                                                                                                           pleaded.

                           As   result, P
                           Asaa result,   laintiffs’
                                        Plaintiffs' breachofoftrust
                                                    breach          and/orbreach
                                                              trustand/or breachof                cause ofaction
                                                                                             dutycause
                                                                                 offiduciary duty       of action must be
                                                                                                                  mustbe
                           dismissed.
                           dismissed. TEX. R. Civ. P.9la;FED.
                                      TEX.R.                           P. l2(b)(6);
                                                               R. Civ. P.
                                                   P. 91a; FED.R.CIV.     12(6)(6); see also,Scanlan,
                                                                                    see also,          343F.3d
                                                                                              Scanlan, 343 F.3d at 536.
                                                                                                                at 536.

                                                          ATTORNEYS’ FEES
                                                          ATTORNEYS' FEES

                       22.Inaddition
                       22.             to dismissal,
                           In addition to            Silverado
                                          dismissal, Silverado prays for
                                                               prays     costs a
                                                                     for costs   ndattorneys’
                                                                               and                              under
                                                                                                feesfromPlaintiffs
                                                                                   attorneys' fees from Plaintiffs under

                           TEX. R. Civ. P. 91a.
                                                                   Respectfully submitted,
                                                                   Respectfully submitted,



                                                                   /S/
                                                                    Josh
                                                                     Davis
                                                                     K.
                                                                   LEWIS         BISGAARD
                                                                         BRISBOISBISGAARD
                                                                   LEWISBRISBOIS

                                                                   /S/ Josh K. Davis

                                                                             DAVIS
                                                                   JOSH K. DAVIS
                                                                   StateBar      24031993
                                                                                          & SMITH,LLP
                                                                                          & SMITH, LLP




       ‘                                                           State Bar N o.24031993
                                                                             No.
                                                                          R.JOHNSON
                                                                   CHRISTIAN
                                                                   CHRISTIAN R. JOHNSON
                                                                      BarNo.24062345
                                                                   State
                                                                   State Bar No. 24062345
                                                                   Weslayan   Tower, Suite 1400
                                                                    East
                                                                   24    Plaza
                                                                      Greenway
                                                                   Weslayan   Tower, Suite
                                                                   24 East Greenway Plaza
                                                                   Houston,Texas77046
                                                                                           1400

                                                                   Houston,  Texas 77046
                                                                         659-6767
                                                                   (713)659-6767
                                                                   (713)           Telephone
                                                                                   Telephone
                                                                   (713)759-6830
                                                                   (713)           Facsimile
                                                                         759-6830 Facsimile
                                                                   Josh.davis@lewisbrisbois.com
                                                                   Christian.iohnson(Oewisbrisbois.com
                                                                   ATTORNEYS
                                                                   ATTORNEYS FOR   FORDEFENDANTS,
                                                                                         DEFENDANTS,
                                                                   SILVERADO
                                                                   SILVERADO      SENIOR     LIVING, IINC.
                                                                                  SENIORLIVING,        NC.D/B/A
                                                                                                           D/B/A
                                                                        SENIOR
                                                                   SILVERADO      LAND
                                                                               SUGAR
                                                                           LIVING
                                                                   SILVERADO SENIOR LIVING SUGAR LAND



                  4835-7047-5552.1
                  4835-7047-5552.1




Silverado Appx. 0419
                                                                                             No. 1-15-567-CV 1505
                                                      CERTIFICATE
                                                      CERTIFICATE OFSERVICE
                                                                  OF SERVICE

        C                    hereby c
                           IIhereby   ertify
                                     certify tthat   true and
                                               hataa true and correct copy ofthe
                                                              correct copy        foregoing instrument
                                                                           of the foregoing  instrument was   served
                                                                                                         was served  uupon all
                                                                                                                       ponall
                   counsel
                   counsel  ofrecord
                            of record via          facsimile,
                                      viae-file, facsimile,  handdelivery
                                                             hand  deliveryand/or
                                                                           and/or            mail,return
                                                                                   certified mail, retum receipt
                                                                                                         receipt requested
                                                                                                                 requested on
                                                                                                                           on
                   this3rdDecember,      2014.
                   this 3rd December, 2014.
        N
        47
                            Candice
                                LSchwager
                            Candice L Schwager
                            TheSchwager
                            The                  Firm
                                           LawFirm
                                Schwager Law
        111                 1417
                            1417 R amada
                                 Ramada   Dr.
                                          Dr.
                            Houston,Texas
                            Houston,  Texas77062
                                            77062
                            Attorney for
                            Attorney for Plaintiffs

                            Sarah Pacheco
                               Patel
                            Sarah Patel Pacheco
                            Crain,Caton
                            Crain, Caton&&James,  PC
                                           James, PC
                            1401McKinney
                            1401             Street
                                 McKinney Street
                            1700F
                            1700   iveHouston
                                 Five          Center
                                       Houston Center
                            Houston,  Texas77010
                            Houston, Texas  77010
                                      for Carol M
                            Attorneys forCarol
                            Attorneys             anley
                                                Manley andDavid
                                                       and David Peterson

                            JillW.Young
                            Jill W. Young
                            Maclntyre, McCulloch,
                            MacIntyre, McCulloch,           &Young,
                                                  Stanfield &        LLP
                                                              Young, LLP
                            2900Weslayan,  Suite150
                            2900 Weslayan, Suite 150
                            Houston,Texas
                            Houston,       77027
                                     Texas77027
                            W.Russ
                            W. Russ J ones
                                    Jones
                            Underwood, JonesScherrer
                            Underwood, Jones          &Malouf,
                                             Scherrer &         PLLC
                                                        Malouf, PLLC
                            5177Richmond
                            5177          Ave,Suite505
                                 Richmond Ave, Suite 505
                            Houston,       77056/S/
                                     Texas77056
                            Houston, Texas

                                                                                    /S/ Josh
                                                                                        Josh K
                                                                                             K. Davis
                                                                                                Davis

                                                                            JOSH K. DAVIS
       11
       111111



       111111111




                   4835-7047-5552.1

       111




Silverado Appx. 0420
                                                                                              No. 1-15-567-CV 1506
TAB 51
   I

                                                                                                                                                                             FILED
                                                                                                                                                                |/2014       6 PM
                                                                                                                                                                                art
                                                                                                          DATA-ENTRY                                                             rk

                                                                                                          PICK UP THIS DATE
                                                                                                                                             PROBATE COU
                                                                                                                                             PROBATE      COU




                                                                                                        NO. 427,208" 401
                         ("MACK")GGLEN
                 MACKEY("MACK")
                 MACKEY            LENPETERSON,§ § ININPROBATE
                                       PETERSON,      PROBATE COURT NO.1
                                                               COURTNO. 1
                 PETERSON; TONYAPETERSON,
                 PETERSON; TONYA PETERSON,     §
                 Individually and
                              andasasNext riendoof
                                     NextFFriend    RUBY §§
                                                 fRUBY
                 PETERSON; DON LESLIE PETERSON; §
                 PETERSON;                      DON               LESLIE                    PETERSON;               §




                 CAROL
                 CAROL    P ETERSON,
                          PETERSON,                and §§
                                      Individually and
                 as Next Friend, of RUBY PETERSON;
                 as
                         Next         Friend,         of

                                                         § RUBY                 PETERSON;                           §




                 and LONNY PETERSON,
                 andLONNY     PETERSON,                   §                                                                                                              _




                                                                                                                    §
                 Plaintiffs,
                    -·
                 Plaintiffs,

                 V.
                                                                                                                    §                                              .
                 SILVERADO
                 SILVERADO      SENIOR LIVING,
                                SENIOR            INC.,
                                          LIVING, INC.,     §§
                 d/b/a S ilveradoSenior Living  SugarLand,§
                                               —Sugar Land, §
                 d/b/a Silverado Senior Living —
                  Defendants.
                 Defendants.                                                                                        §   §       HARRIS
                                                                                                                                HARRIS COUNTY, TEXAS   TEXAS
                                                                              FIFTH A
                                                                              FIFTH   MENDED
                                                                                    AMENDED PETITION
                                                                                            PETITION

                  TO:THEHONORABLE
                  TO:               JUDGE
                      THE HONORABLE JUDGE LLOYD
                                          LLOYD WRIGHT:
                                                WRIGHT:

                                NOW COME, MACKEY GLEN PETERSON; TONYA PETERSON,
                                NOW              COME,                     MACKEY                        GLEN       PETERSON;        TONYA   PETERSON,




                      Individually             Friend of RUBYPETERSON;DON LESLIE
                                          NextFriend
                      Individuallyand
                                   and as
                                       as Next       of RUBY PETERSON; DON LESLIE

                      PETERSON; CAROL
                      PETERSON; CAROL PETERSON,  Individuallyand
                                      PETERSON, Individually     as NextFriend
                                                             and as             of RUBY
                                                                    Next Friend of RUBY
                      PETERSON;and   LONNYPETERSON
                      PETERSON; and LONNY           ("Plaintiffs"),file
                                           PETERSON("Plaintiffs"), file this   FIFTH
                                                                         this FIFTH

                      AMENDED PETITION
                      AMENDED PETITION complaining
                                       complaining of DEFENDANT
                                                   ofDEFENDANT SILVERADO
                                                               SILVERADO
                                                                         SENIOR
                                                                         SENIOR
                      LIVING,INC.,d/b/a    SilveradoSeniorLiving
                      LIVING, INC., d/b/a Silverado                 SugarLand
                                                                  —Sugar
                                                    Senior Living —
                                                                               ("SILVERADO"),
                                                                         Land ("SILVERADO"),
                      andin
                      and    supportwould
                          in support           theCourt
                                          showthe
                                     wouldshow             follows:
                                                        asfollows:
                                                  Court as
                                                                                                                1
                                                                                                                1




Silverado Appx. 0421
                                                                                                                                     No. 1-15-567-CV 1537
                                        DISCOVERYPLAN
                                             CONTROL
                                        DISCOVERY CONTROL PLAN

                       Discovery
                       Discovery inthis
                                 in                 beconducted
                                                 tobe
                                    this lawsuit to             underLevel
                                                      conducted under         ofRule190.1
                                                                      Level33 of            ofthe
                                                                                 Rule 190.1 of the

                 TexasRules
                 Texas      ofCivil
                       Rulesof       Procedure.
                               Civil Procedure. Tex.   Civ.P.
                                                Tex.R. Civ. P.190.1.
                                                              190.1.
                                         DECLARATORY
                                         DECLARATORY JUDGMENT
                                                     JUDGMENT
                       Plaintiffsaallege
                       Plaintiffs  llegeandwould
                                         and would prove thatthey
                                                   prove that      maybe
                                                              they may   entitledto
                                                                       beentitled    declaratory
                                                                                  todeclaratory
                 judgment
                 judgment as           oflawthatthe1993
                                matterof
                          as aa matter                     Durable
                                         law that the 1993 Durable Power ofAttorney
                                                                   Powerof          appointing
                                                                           Attorney appointing
                 CarolManley
                 Carol       andDavid
                       Manleyand David was revokedaass ofNovember
                                       was revoked                 15,2013.Tex.
                                                       of November 15,            Civ.Prac.
                                                                       2013. Tex. Civ. Prac.
                  &Rem. 37.001—37.005
                     Code      etseq.
                 & Rem. Code 37.001-37.005 et seq.
                                          JURISDICTION
                                          JURISDICTION andVENUE
                                                       and VENUE
                              has
                       ThisCourt                   ofthislawsuit.
                                                              Venue       in
                                                                  ismandatory
                       This Court has jurisdiction of this lawsuit. Venue is mandatory in Harris
                  County,
                  County, Texas.
                          Texas.
                                                     PARTIES
                                                     PARTIES

                  11   MACKEY
                       MACKEY ("MACK")
                              ("MACK") GLEN PETERSON, is
                                       GLEN PETERSON, is a
                                                         a resident ofHays
                                                           residentof HaysCounty,
                                                                           County,
                  Texas.
                  Texas.

                  22   TONYA("TONYA")N
                       TONYA                     Individually,and
                                       PETERSON,Individually,
                             ("TONYA")NPETERSON,                  as Next
                                                               andas Next Friend of
                                                                                        Friendof
                  RubyS.
                  Ruby S.Peterson
                         Peterson is  resident
                                  isaaresident ofHays
                                               of      County,
                                                  Hays County, Texas.
                                                               Texas.

                              LESLIE PETERSON
                       DONNIE LESLIE
                       DONNIE                   "DON"),is
                                     PETERSON (("DON"),
                                                             residentof HarrisCounty,
                  33                                    is a
                                                           a resident of Harris County,
                  Texas.
                  Texas.
                                                        2




Silverado Appx. 0422
                                                                          No. 1-15-567-CV 1538
        "|       4
                 4              PETERSON
                          CAROLPETERSON
                          CAROL         ("CAROL
                                        ("CAROL PETERSON"),
                                                PETERSON"), Individually, and    Next
                                                                              as Next
                                                                          and as

                 Friendof
                 Friend ofRuby S.Peterson
                          Ruby S.              resident
                                           isaaresident
                                  Peterson is           of       County,
                                                        ofHarris County, Texas.
                                                                         Texas.
                                             resident
                 55       LONNY PETERSON
                          LONNY PETERSON is           ofHarris
                                         isaaresident of        County,
                                                         Harris County, Texas.

                 66       SILVERADO
                          SILVERADO SENIOR L
                                    SENIOR   IVING,
                                           LIVING, INC., d/b/aSilverado
                                                   INC.,d/b/a            Senior
                                                              Silverado Senior  Living
                                                                               Living —

                 SugarLand
                 Sugar Land("Silverado") isaacorporation
                           ("Silverado") is  corporation doing business
                                                         doingbusiness inTexas,
                                                                       in        locatedat
                                                                          Texas, located   1227
                                                                                         at1227
                      St.Sugarland,
                 7th St.  Sugarland,Texas77478and
                                    Texas           maybe
                                          77478 and may    servedwith
                                                        beserved               throughits
                                                                       processthrough
                                                                 with process         its
                  designated
                  designated aagent forservice,
                               gentfor          Corporation
                                       service, Corporation Service Company
                                                            ServiceCompany d/b/aCSCLawyers
                                                                           d/b/a CSC Lawyers

                  Incorporating
                  Incorporating Service
                                Service Company,
                                        Company, 211E.      St.Suite
                                                 211 E. 7th St.        260,Austin,
                                                                Suite 260, Austin, Texas, 78701-
                                                                                   Texas,78701-
                  3218.
                  3218.

                                               BACKGROUND

                  77      RubyS.Peterson
                          Ruby             ("Ruby")
                               S. Peterson ("Ruby") isthe93-year
                                                    is             oldmother
                                                       the 93-year old        ofMack,
                                                                       mother of Mack, Don, Lonny,
                                                                                       Don,Lonny,

                  David ("David") Peterson
                  David("David")  Peterson a ndCarol
                                           and              ("CarolM
                                               Carol Manley ("Carol  anley").
                                                                    Manley"). Rubyhasbeen
                                                                              Ruby has been aa

                  resident    Silverado
                           atSilverado
                  resident at          at    times
                                          alltimes
                                       atall       relevant
                                                   relevant tothis
                                                            to this c ase.
                                                                    case.

        N         88         1993,Ruby
                          In1993,
                          In      Rubyand
                                       andherhusband,      deceased,
                                                       nowdeceased,
                                          her husband, now          executed    durableppower
                                                                    executed aa durable       of
                                                                                         owerof
        N
                           appointing
                  attorneyappointing
                  attorney           CarolManley
                                     Carol       andDavid
                                           Manleyand       astheir
                                                     David as       agents.
                                                              their agents.

                  99      David andCarol
                          David and       Manleymoved
                                    Carol Manley      Rubyto
                                                 movedRuby   Silverado
                                                           toSilverado onor
                                                                       on    aboutAugust
                                                                          or about       27,
                                                                                   August27,
                  2013.
                  2013.




                                                          3
                                                          3




Silverado Appx. 0423
                                                                             No. 1-15-567-CV 1539
                                    VIOLATIONS OFATTORNEY
                                         OFPOWER
                                    VIOLATIONS OF POWER OF ATTORNEY

                 26 Plaintiffs Tonya
                 26             TonyaandCarolPeterson    allegeandwould
                                     and Carol Peterson allege            provethat
                                                               and would prove      Carol
                                                                                thatCarol
                 Manleyand
                 Manley andDavidhaveexceeded   theirauthority
                           David have exceeded their           and/orabused
                                                     authority and/or        theirpower
                                                                      abused their poweras
                                                                                        as

                  Ruby's agents for
                  Ruby's agents     medical
                                for medical decisions.    wit,
                                                       Towit,
                                            decisions. To     Carol
                                                              Carol Manley
                                                                    Manley and
                                                                           and David
                                                                               David hired
                                                                                     hired Dr.
                                                                                           Dr.

                  Merklto
                  Merkl    provideaa diagnosis
                        to provide   diagnosis ofsevere
                                               of       dementia,
                                                  severedementia, whichthey
                                                                  which theyknew    shouldhave
                                                                                 orshould
                                                                            knew or       have
                  known
                  known was false,so
                        was false,   theycouldcommit
                                   sothey              Rubyto
                                          could commit Ruby toreside    Silverado
                                                              resideatatSilverado andprevent
                                                                                  and prevent
                  herfromleaving.Oneofthe       reasons,
                  her from leaving. One of the reasons, CarolManley
                                                        Carol ManleyandDavid
                                                                    and David chose Dr.Merkl
                                                                              choseDr. Merkl

                  andSilverado
                  and               becausetthey
                                wasbecause
                      Silverado was          heywanted  Rubyto
                                                 wanted Ruby    beforced
                                                             to be           takemedication
                                                                          totake
                                                                   forced to                that
                                                                                 medication that

                  shemay
                  she    otherwise
                      mayotherwise refuseto
                                   refuse    take,andtheywanted
                                          to take,                     exercise
                                                                    toexercise
                                                   and they wanted to           complete
                                                                               complete control
                                                                                        control

                       Ruby'splace
                  overRuby's
                  over             ofresidence.
                             placeof residence.                                                         -
                  27
                  27    PlaintiffsTonya
                        Plaintiffs       and Carol Peterson a
                                   Tonya andCarolPeterson     llegeand
                                                            allege andwould        thatSilverado
                                                                             provethat
                                                                       would prove     Silverado

                  conspired
                  conspired w ithCarol
                            with       Manleyand
                                 Carol Manley andDavid,
                                                 David, whose medicalpower
                                                        whosemedical       ofattorney
                                                                     powerof          didnot
                                                                             attorneydid not
                  become effectiveaand/or
                  become effective  nd/orwas
                                          wasrevoked, toprevent
                                             revoked, to         Rubyfromexercising
                                                         prevent Ruby                 herrights
                                                                      from exercising her rights
        0            leave
                  toleave
                  to      Silverado
                          Silverado togo
                                    to       theBaytown
                                       gototothe BaytownChurch
                                                        Church ofChrist;
                                                               of         tovisit
                                                                  Christ; to      Plaintiffs
                                                                             visitPlaintiffs at their
                                                                                             attheir
        N
        N
                  homes;to
                  homes; to go outtoeat
                            goout        orgo
                                  to eat or    shopping
                                            go shopping withPlaintiffs;
                                                        with             and/orto
                                                             Plaintiffs; and/or tomove
                                                                                  moveto    nursing
                                                                                       toaa nursing
                  home thatiscloser
                  home that                herchurch
                            is closer ttoo her        inBaytown.
                                               church in Baytown.
                                                 OF
                                                  ACTION
                                               CAUSES
                                               CAUSES OF ACTION

                  A
                  A FALSE IMPRISONMENT
                    FALSE IMPRISONMENT


                                                         10
                                                         10




Silverado Appx. 0424
                                                                           No. 1-15-567-CV 1546
                 28
                 28     Texas law
                        Texas     defines false
                              law defines false imprisonment as the unlawful restraint of
                                                             as the                       an
                                                                                       of an

                 individual’s
                 individual's personal lliberty
                              personal   ibertyor  freedom of
                                                or freedom    movementagainst
                                                           of movement against hhis
                                                                                 is or herwill.
                                                                                    or her will.
                 Plaintiffs
                 Plaintiffs a llegeandwould
                            allege and would prove thatSilverado
                                             provethat           hasrestricted
                                                       Silverado has            Ruby’smovement
                                                                     restricted Ruby's movement
                 to and
                 to and from
                        from the premises
                             thepremises without
                                         without         order.
                                                 aacourt order.

                 29
                 29     Todate,
                        To          Courthas
                                 noCourt
                           date, no      hasdeclared  Rubyto
                                             declared Ruby   beincompetent
                                                           tobe             orto
                                                                incompetent or    lackcapacity.
                                                                               tolack capacity.

                 There is no
                 There is    presumption
                          nopresumption   ofincompetence
                                          of                  incapacity.
                                                          orincapacity.
                                             incompetence or
                 30 Plaintiffs
                 30               Caroland
                       Plaintiffs Carol andTonya
                                           Tonya P eterson,
                                                  Peterson, asnext
                                                            as next friends ofRuby,
                                                                    friendsof       claimall
                                                                              Ruby, claim allofher
                                                                                             of her

                  rightsunderthe
                  rights           ElderlyBill
                         under the Elderly Bill of Rightsfoundin
                                                of Rights          Section102of
                                                          found in Section         theHuman
                                                                           102 of the Human
                  ResourceC
                  Resource      including: (a)Anelderly
                            odeincluding:
                           Code                           individual
                                           (a) An elderly individual hasall  therights,
                                                                     has all the         benefits,
                                                                                 rights, benefits,

                  responsibilities, and privileges granted
                  responsibilities, andprivileges  granted by the constitution andlawsof
                                                           by theconstitution              thisstate
                                                                               and laws of this state
                  andtheUnited
                  and            States,except
                      the United States, exceptwhere lawfully
                                               wherelawfully restricted.
                                                             restricted. Theelderly
                                                                         The         individual
                                                                             elderly individual has
                                                                                                has

                  the rightto
                  the right    befree
                            tobe            interference,
                                  freeofofinterference,  coercion,
                                                        coercion, discrimination, and reprisalin
                                                                                  andreprisal in
                  exercising
                  exercising tthese
                               hesecivilrights.   (b)Anelderly
                                    civil rights. (b)            individual hastheright
                                                      An elderly individual has the right to betreated
                                                                                          to be treated

                  withdignity  andrespect
                  with dignity and        forthepersonal
                                   respectfor              integrity
                                              the personal integrity oftheindividual,
                                                                     of the individual, without regard
                                                                                        withoutregard

                  to race,religion,
                  to race,          nationalorigin, sex,
                           religion,national        sex,age,  disability,
                                                         age, disability, marital status,oorr source
                                                                          marital status,            of
                                                                                              sourceof

                  payment. This
                  payment.      means thatthe
                           This means          elderlyindividual:
                                      that the elderly             (1) has the right
                                                       individual: (1)hasthe   right to makethe
                                                                                     to make the

                  individual's
                  individual's ownchoices
                               own        regarding
                                   choicesregarding theindividual's
                                                    the              personal
                                                        individual's personal affairs,care,
                                                                              affairs,      benefits,
                                                                                       care,benefits,
                  and services; (2)hastheright
                  andservices;                       befreefromabuse,
                                                  tobe
                                (2) has the right to   free from abuse, neglect, andexploitation...
                                                                        neglect,and exploitation...

                  Tex.H
                  Tex.  um.Resource
                       Hum. ResourceCode  102.003.
                                    Codess102.003. Plaintiffs
                                                   Plaintiffs Caroland
                                                              Carol andTonya Peterson
                                                                       Tonya Peterson allege
                                                                                      allege
                                                           11




Silverado Appx. 0425
                                                                              No. 1-15-567-CV 1547
                 andwould
                 and             thatSilverado
                           provethat
                     would prove     Silverado been           violatedthis
                                               beenrepeatedly violated thisStatute withrespect
                                                                           Statute with respect
                    Ruby's
                 toRuby's
                 to       rights.
                          rights.

                 31  Plaintiffs
                  31 Plaintiffs Carol
                                Carol and
                                      and Tonya
                                          Tonya Peterson,
                                                Peterson, as next
                                                          as next friends
                                                                  friends of Ruby,
                                                                          ofRuby, claim allofofhherer
                                                                                  claim all

                 rightsundertheTexas
                 rights under the Texas A dministrative
                                        Administrative Code19.401,
                                                       Code 19.401, et       whichguarantees
                                                                       seq.,which
                                                                    et seq.,      guarantees the
                                                                                             the

                 elderly
                 elderly withtheuninhibited
                         with the uninhibited right
                                              right to freeaccess
                                                    to free       andegress
                                                            accessand egressof theirfacilities
                                                                            oftheir            in
                                                                                    facilities in

                 whichthey
                 which theyreside, mandating
                           reside, mandating that
                                             that an        patient’s
                                                     elderlypatient's
                                                  anelderly           privacyrights
                                                                      privacy rightsbe
                                                                                    berespected
                                                                                       respected
                                                      theirreceiptof unopenedmail,telephone
                 by
                 by not interfering
                    notinterfering in any
                                   in anymanner  withtheir receipt
                                          manner with              of unopened mail, telephone

                 calls,private
                 calls,         meetingareas
                        private meeting       withtheirfamily.Section
                                        areas with                        19.401
                                                   their family. Section 19.401  specifically
                                                                                specifically states
                                                                                             states

                 thefollowing
                 the           guarantees:
                     following guarantees:

                     Theresident
                  a. The
                  a.     resident hastheright      exercisehis
                                                to exercise
                                  has the right to          hisrights asa
                                                               rights as   residentat
                                                                         a resident atthe facilityand
                                                                                      thefacility and

                    asacitizen orresident  oftheUnited  States.
                       as a citizen or resident of the United States.
                 b.The
                 b.     resident
                    The resident hasthe
                                 has    right
                                     theright tobe
                                              to   free
                                                 befree ofinterference,
                                                        of               coercion,
                                                           interference, coercion,                 or
                                                                                   discrimination, or
                       reprisal fromthe
                       reprisal from thefacility inexercising
                                        facility in            hisrights.
                                                    exercising his rights.

                  c. In
                  c.    thecase
                     In the     ofaaresident
                            caseof   residentadjudged
                                             adjudged incompetent
                                                      incompetent underthelawsof    theState
                                                                  under the laws of the       of
                                                                                        State of

                       Texasby
                       Texas              ofcompetent
                             by aa court of  competentjurisdiction, the
                                                                    the rightsof  theresident
                                                                        rights of the residentare
                                                                                              are
                       exercisedbbyy the
                       exercised     the person appointeduunder
                                         personappointed   nderTexaslaw
                                                                Texas law to acton
                                                                          to act    theresident's
                                                                                 onthe  resident's
                       behalf.
                       behalf.

                  d.     facilitymust
                     The facility
                  d. The               complywith
                                  mustcomply with all  applicable
                                                   allapplicable provisionsof
                                                                 provisions of the
                                                                                theHuman
                                                                                    Human

                       Resources C
                       Resources   ode,T
                                 Code,   itle6,
                                       Title    andChapter
                                             6, and         102.An
                                                    Chapter 102. Anindividual
                                                                   individual may notbe
                                                                              may not   denied
                                                                                      bedenied
                                                              12
                                                              12




Silverado Appx. 0426
                                                                             No. 1-15-567-CV 1548
                       appropriate
                       appropriate careon  thebasisof
                                   care on the          hisrace,
                                               basis of his       religion,
                                                            race,religion, color, nationalorigin,
                                                                           color,national origin,sex,
                                                                                                  sex,
                       age, handicap,
                       age,handicap,         status,or
                                     marital status, orsource ofpayment.
                                                       source of payment.

                     Thefacility
                  e. The
                  e.                   allowtheresident
                                  mustallow
                         facility must                    theright
                                            the resident the right to  observe
                                                                    toobserve hisreligious
                                                                              his           beliefs.
                                                                                  religious beliefs.

                       Thefacility  mustrespect
                       The facility must         thereligious
                                         respect the religious beliefs oftheresident
                                                               beliefsof              inaccordance
                                                                         the resident in            with
                                                                                         accordance with

                       42United
                       42        States
                          United States Code
                                        Code §1396f.
                                             §1396f.

                  32Section
                  32 Section  19.401,
                            19.401, etet seq.,
                                       seq.,  further
                                             further  mandates
                                                     mandates  thatallnursing
                                                              that             homefacilities
                                                                   all nursing home facilitiesunder
                                                                                              under

                  thejurisdiction
                  the              of the
                      jurisdiction of theDepartment
                                          Department of AgingandDisability
                                                     ofAging                       privacywith
                                                                            ensureprivacy
                                                             and Disability ensure        with
                  respectto
                  respect   accommodations,
                          toaccommodations, medicaltreatment,
                                            medical treatment,personalcare,
                                                              personal care,access, visitation,
                                                                            access, visitation,

                  andother
                  and otherpotentially invasive,uunwanted
                           potentially invasive,  nwantedoorr intrusive acts
                                                                        acts or practicesbbyy the
                                                                             or practices     the
                            19.401.
                  facility. 19.401.

                  33
                  33     Plaintiffsaallege
                         Plaintiffs  llegeandwould   prove thatSilverado
                                           and would prove                failedor
                                                           that Silverado failed   refusedto
                                                                                 orrefused   provide
                                                                                           toprovide
                                           Plaintiffs
                  privacy
                  privacy to Rubyand
                          to Ruby      thePlaintiffs regarding
                                  and the                      phonecalls,
                                                      regardingphone                 personal
                                                                                  orpersonal
                                                                     calls, mail, or
                  visitation
                  visitation with
                             with Plaintiffs.

                  34      Plaintiffs            would            Rubyand
                                                            that Ruby      theyhave
                                                                                havesustained
                                                                                     sustained
                  34      Plaintiffs allegeand
                                     allege and would prove
                                                      prove that      and they

                  substantial
                  substantial damages
                              damages      proximate
                                      asaa proximate
                                      as             resultof
                                                     result ofSilverado's wrongful
                                                              Silverado's wrongful imprisonment
                                                                                   imprisonment of
                                                                                                of

                  Ruby.Specifically,
                  Ruby.               Plaintiffs
                        Specifically, Plaintiffs allege andwould
                                                 allegeand             thatSilverado
                                                                 provethat
                                                           would prove               placedthem
                                                                           Silverado placed them

                  in reasonable
                  in reasonable fearof
                                fear    harmfulor
                                     of harmful   offensive
                                                oroffensive contactor
                                                            contact orarrest by lawenforcement
                                                                             bylaw enforcement




                                                            13
                                                            13




Silverado Appx. 0427
                                                                              No. 1-15-567-CV 1549
                 authorities,
                 authorities, when Silverado wrongfully
                              when           wrongfully o rderedthem
                                                        ordered them to leavethe
                                                                     to leave              and
                                                                              the premises and

                 issuedcriminal
                 issued criminal                  whenthey
                                trespasswarnings, when
                                trespass               theyattempted    visitRuby
                                                                     tovisit
                                                           attempted to      Rubyat Silverado.
                                                                                  atSilverado.
                  35
                  35    Plaintiffsfurtherallegeand    wouldprove
                        Plaintiffs further allege and would provethat   Silverado's
                                                                  thatSilverado's  wrongful
                                                                                  wrongful

                  imprisonment
                  imprisonment of
                               of Rubyand  wrongfuldenial
                                  Ruby and wrongful denialof visitationwas
                                                          of visitation     intentional
                                                                        wasintentional and
                                                                                       and

                  malicious,
                  malicious, suchthatSilverado
                             such that Silverado should beassessed
                                                 shouldbe          exemplary
                                                          assessed exemplary    punitive
                                                                             orpunitive
                                                                             or         damages.
                                                                                        damages.

                  B
                  B ASSAULT
                    ASSAULT AND BATTERY
                            AND BATTERY

                  36
                  36    Plaintiffs a
                        Plaintiffs   llegeand
                                   allege andwould
                                              would prove thatSilverado
                                                    provethat           hascommitted
                                                              Silverado has           assaultand
                                                                            committed assault and
                  battery of Ruby
                  battery of Rubywith  respectto
                                  with respect   psychotropic
                                               topsychotropic drugsforced
                                                              drugs             heragainst
                                                                           uponher
                                                                    forced upon            her
                                                                                   against her

                  willinfoodandotherwise.     Plaintiffs
                  will in food and otherwise. Plaintiffs allegeand
                                                         allege andwould       thatSilverado
                                                                         provethat
                                                                   would prove               knew
                                                                                   Silverado knew

                  or
                  or should haveknown
                     shouldhave       thatRubyrefused
                                known that Ruby refused to takemedications
                                                        totake             thatshecomplained
                                                               medications that she complained

                  made
                    hersick.
                  made her sick.
                  37
                  37    Plaintiffsallege
                        Plaintiffs allegeandwould        thatSilverado
                                                   provethat
                                         and would prove               placedRuby
                                                             Silverado placed Rubyinreasonable
                                                                                  in reasonable

                  fearof     harmfulor
                  fear of aa harmful   offensive
                                     oroffensive         and/orforcing
                                                 contactand/or
                                                 contact       forcingor           herintotaking
                                                                       or tricking her into taking

                         whichshe
                  drugs,which
                  drugs,      sherefused     takevoluntarily
                                          totake
                                  refused to                 becausethey
                                                 voluntarily because     made herfeelsick.
                                                                     theymade her feel sick.

                  38
                  38    Plaintiffsallege
                        Plaintiffs allegeand
                                         andwould        thatRubysustained
                                                   provethat
                                             would prove                    substantial
                                                             Ruby sustained substantial damages
                                                                                        damages

                       proximate
                  asaa proximate resultof           wrongful
                                        ofSilverado's                  and/orbattery.
                                                               assaultand/or battery.
                  as             result   Silverado's wrongful assault                               .
                  39
                  39    Plaintiffs ffurther
                        Plaintiffs                andwould
                                     urtherallege and             thatSilverado's
                                                            provethat
                                                      would prove                 wrongful
                                                                      Silverado's wrongful assault
                                                                                           assault

                  andbattery
                  and             intentional
                              wasintentional
                      battery was            andmalicious,
                                             and            suchthat
                                                 malicious, such      Silverado
                                                                 that Silverado shouldbe
                                                                                should beassessed
                                                                                         assessed

                  exemplary
                  exemplary orpunitive
                            or          damages.14
                               punitive damages.
                                                        14




Silverado Appx. 0428
                                                                           No. 1-15-567-CV 1550
                   OF
                    TRUST
               CBREACH       FIDUCIARY
                            OF
                         BREACH
                       and        DUTY
               C BREACH OF TRUST and BREACH OF FIDUCIARY DUTY

                 40Plaintiffs Carol
                 40            Carol  andTonya
                                    and        Peterson
                                        Tonya Peterson  allege
                                                       allege  andwould
                                                              and        prove
                                                                  would prove  thatRuby
                                                                              that Ruby

                  revoked the1993
                          the 1993 Power
                                   Power o
                                         offAttorney
                                            Attorney o
                                                     on November 15,2013.Silverado
                                                       nNovember                     hadaa duty
                                                                 15, 2013. Silverado had   duty
                    acknowledge
                 toacknowledge
                 to            thefactthatRuby
                               the                revoked
                                   fact that Ruby revoked the1993
                                                          the            ofattorney.
                                                                   powerof
                                                              1993 power   attorney.
                 41
                 41     Plaintiffs C
                        Plaintiffs   aroland
                                   Carol andTonya  Peterson a
                                             Tonya Peterson   llegeandwould
                                                            allege and would prove thatRubyand
                                                                             prove that Ruby and

                  theyhavesustained   substantialdamages
                  they have sustained substantial                proximate
                                                  damages as aa proximate resultof
                                                                          result     Silverado's
                                                                                 of Silverado's

                 breachof
                 breach           and/orbreachof
                            trustand/or
                        of trust                             dutyregarding
                                        breach of fiduciary duty regarding its  actions,which
                                                                            itsactions, which
                  interfered,infringed
                  interfered, infringed or deniedRuby's
                                        or denied               andthe
                                                  Ruby's rights and     Plaintiffs'
                                                                    thePlaintiffs'  rights,when
                                                                                   rights, when

                  Silverado
                  Silverado rrepeatedly
                              epeatedly   eniedRuby's
                                        ddenied Ruby's rrequests        to thechurch
                                                                     go to
                                                         equeststtoo go               ofherchoice,
                                                                           the church of             go
                                                                                         her choice, go

                  outtoeat   andgo
                  out to eat and      visitPlaintiffs
                                   tovisit
                                 goto      Plaintiffs at theirhomes,
                                                      attheir        despiteexpress
                                                              homes, despite expressnotice ofRuby's
                                                                                    noticeof Ruby's

                  revocation ofthe1993
                  revocation of the 1993 power ofattorney
                                         power of attorneyoonnNovember 15,2013.
                                                              November 15, 2013.

                  42
                  42 Plaintiffs
                     Plaintiffs Carol andTonya
                                Carol and TonyaPeterson allege
                                               Peterson allege and would
                                                               andwould prove
                                                                        prove that
                                                                              that Silverado
                                                                                   Silverado

                  intentionally
                  intentionally and maliciously failed
                                andmaliciously  failed or refusedto
                                                       or refused to honor andrecognize
                                                                     honorand           Ruby's
                                                                              recognize Ruby's

                  revocation
                  revocation ofherprevious         ofattorney,
                                             powerof
                             of her previous power   attomey,  andinstead,
                                                               and          continued
                                                                   instead, continued tohonor
                                                                                      to      and
                                                                                         honorand
        N
                  recognize       of attorney,
                        the1993power                       suchthat
                                               hadbeenrevoked,
                                           which
                  recognize the 1993 power of attorney, which had been revoked, such that

                  Silverado
                  Silverado should beassessed
                            shouldbe          exemplary
                                     assessed exemplary orpunitive
                                                        or          damages.
                                                           punitive damages.

                  E CONSPIRACY
                  E




                                                           15




Silverado Appx. 0429
                                                                              No. 1-15-567-CV 1551
                   43
                   43    Plaintiffs claimdamages
                                    claim damages againstthe  Silveradobased
                                                  against the Silverado based on      alleged
                                                                                  thealleged
                                                                              on the

                                    CarolManley,
                              amongCarol
                   conspiracy among      Manley,David  andSilverado
                                                 David and Silverado to accomplish
                                                                     to accomplish    unlawful
                                                                                   anunlawful
                                                                                   an

                            Conspiracy
                   purpose. Conspiracy existshere
                                       exists herebecause thereare
                                                  because there    (l) two
                                                                are(1) twoor
                                                                           ormore          (2)an
                                                                                  persons,(2)
                                                                             more persons,    an
              ·~   objectto
                   object       accomplished, (3)
                             beaccomplished,
                          to be                      meetingoofftheminds
                                              (3) aa meeting                 theobject
                                                                          onthe
                                                                the minds on           ofthe
                                                                                object of     course
                                                                                          the course

                   ofaction,
                   of         (4)one
                      action, (4) oneormore  unlawful,
                                     or more unlawful, overt acts, and(5)damages
                                                             acts,and                theproximate
                                                                                  asthe
                                                                      (5) damages as    proximate

                   result.
                   result.

                   44
                   44    PlaintiffsC
                         Plaintiffs  arolandTonya
                                    Carol and Tonya Peterson
                                                    Peterson allege andwould
                                                             allege and             thatSilverado
                                                                              provethat
                                                                        would prove     Silverado

                   agreed withCarolManley
                   agreedwith              andDavid
                              Carol Manley and          violateor
                                                     toviolate
                                               David to                   Ruby`s
                                                               orinfringe Ruby's rightsagainst
                                                                                 rights against

                   falseimprisonment  and/orassault
                   false imprisonment and/or assaultand
                                                    andbattery,  under thefactsalleged
                                                        battery, under                   inthis
                                                                       the facts alleged in      case.
                                                                                            this case.

                   Plaintiffs
                   Plaintiffs C arolandTonya
                              Carol and Tonya Peterson
                                              Peterson alsoallegeandwould          thatSilverado
                                                                             provethat
                                                       also allege and would prove     Silverado

                   agreedwith
                   agreed withCarol Manleyand
                              Carol Manley andDavid    violateor
                                                    toviolate
                                              David to                       Plaintiffs'
                                                                         thePlaintiffs'
                                                              orinfringe the            rightsto
                                                                                        rights to
        r!)        visitation
                   visitation with
                              with Ruby,
                                   Ruby, under
                                         under the
                                               the ffacts
                                                     acts alleged
                                                          alleged inthis
                                                                  in this c ase.
                                                                          case. Silverado
                                                                                Silverado also
                                                                                          also took
                                                                                               took one
                                                                                                    one

                   or more
                   or      unlawful,overt
                      moreunlawful, overtacts  againstRuby
                                          acts against Rubyandthe        Plaintiffs,
                                                                               andcaused
                                                           and the Plaintiffs, and         them
                                                                                   caused them

                   damages
                   damages      proximate
                           asaa proximate
                           as             result ofsuchwrongful
                                          resultof               acts.
                                                   such wrongful acts.
                               PRE-JUDGMENT
                               PRE-JUDGMENT AND
                                            AND POST JUDGMENT INTEREST
                                                POST JUDGMENT INTEREST
        0          45    Plaintiffsaallege
                                     llegeandwould   provethatSilverado                themof
                   45    Plaintiffs        and would prove that Silverado h asdeprived
                                                                          has deprived them    the
                                                                                            of the

                   use of such
                   use of suchfundsthat       beawarded
                                          maybe
                               funds that may    awardedas        damages iin
                                                           actualdamages
                                                        as actual           n this
                                                                              thiscase.
                                                                                   case.As
                                                                                        As aa

                   proximate
                   proximate result,
                             result, tthey have been deprived o
                                       heyhavebeendeprived    offtheopportunity     investsuch
                                                                                 to invest
                                                                 the opportunity to        suchfunds
                                                                                               funds


                                                          16
                                                          16




Silverado Appx. 0430
                                                                             No. 1-15-567-CV 1552
TAB 52
                                                                                                                              FILED
                                                                                                               12/5/2014 4:32:08 PM
                                                           DATA ENTRY                                                  Stan Stanart
                                                           PICK UP THIS DATE                                         c         rk
                                                                                                                       County Clerk




                                                  CAUSE
                                                                                                PROBATE
                                                                                                  COURT
                                                                                                    1
                                                                                                 PROBATE COURT 1
                                                                                                                      Harris County



                                                  CAUSE NO.427208-401
                                                           427208-401

                   INRE:
                   IN RE: G UARDIANSHIP
                          GUARDIANSHIP OF
                                       OF                      §             INTHE
                                                                              IN THEPROBATE
                                                                                     PROBATECOURT
                                                                                             COURT
                                                               §
                   RUBY
                   RUBY P ETERSON,
                        PETERSON,                              §             NUMBER
                                                                             NUMBERONE
                                                                                   ONE
        ut
        0          PROPOSED
                   PROPOSEDWARD
                           WARD                                §             HARRIS
                                                                             HARRISCOUNTY,
                                                                                   COUNTY,TEXAS
                                                                                           TEXAS


                                        Transferred
                                        Transferred from
                                                    from the
                                                         the 129th JudicialDistrict
                                                                           District
                                                  CAUSE
                                                  CAUSEN O.22014-40980
                                                       NO.   014-40980

        0
                   MACKEY
                   MACKEY ("MACK")
                          ("MACK")GLEN
                                  GLENP ETERSON,
                                      PETERSON,§§ INTHE
                                                   IN THEDISTRICT
                                                         DISTRICTCOURT
                                                                 COURT
                   PETERSON,
                   PETERSON, Individually,
                                Individually,NextFriend
                                             Next Friend       §§
                   ofRUBY
                   of RUBY PETERSON,
                              PETERSON, DON
                                          DONLESLIE
                                               LESLIE          §§
                   PETERSON,                and
                   PETERSON, Individually andas asNext
                                                   Next        §§
                   Friend,
                   Friend, ofRUBY
                           of RUBYPETERSON,
                                    PETERSON,and and           §
                   LONNY
                   LONNY PETERSON,
                            PETERSON, Individuallyandand       §§
                   Next
                   Next F riendooffRUBY
                         Friend    RUBY S.PETERSON,
                                        S. PETERSON, §§
                   Plaintiffs,                       §
                   V.
                   V.                                          §§     HARRIS
                                                                      HARRISCCOUNTY,
                                                                              OUNTY,
                                                                                   TEXAS
                                                                                     TEXAS
                   CAROL
                   CAROLANNE
                        ANNEM ANLEY,
                            MANLEY,                            §
                   DAVID
                   DAVID PETERSON,
                         PETERSON,SILVERADO
                                  SILVERADO                   §
                   SENIOR LIVINGCARE
                   SENIOR LIVINGCARE FACILITY,
                                     FACILITY,                §§
                   TANNA M
                   TANNA   CMILLAN,
                         MCMILLAN,
                   LINDALAVINSON,
                   LINDA LAVINSON,DR.REBECCA
                                  DR. REBECCA                  §§
                   CLEARMAN,
                   CLEARMAN, DR.CHRIS
                             DR. CHRISMERKYL
                                      MERKYL                   §§
                   Defendants.                                §§      129TH
                                                                      129THJJUDICIAL
                                                                            UDICIAL DISTRICT
                                                                                     DISTRICT
                        BRIEFINSUPPORT  OFMOTION
                        BRIEF IN SUPPORT OF MOTIONTO
                                                  TORECONSIDER
                                                     RECONSIDERAND
                                                               ANDRESCIND
                                                                  RESCIND
                        RULE91ADISMISSAL  OFSILVERADO
                        RULE 91A DISMISSAL OF SILVERADOAND
                                                       ANDSANCTIONSORDERS
                                                           SANCTIONS ORDERS
                                 andJoshDavisshouldbesanctioned
                                                             formisrepresenting
                        Silverado and Josh Davis should be sanctioned for misrepresentingknown
                                                                                          knownfacts
                                                                                                factsto
                                                                                                      to
                   theCourtand        twofrivolous
                                                 pleadings
                                                         underRules10and13and/or             ursuanttotothe
                   the Court and filing two frivolous pleadings under Rules 10 and 13 and/orppursuant    the
                          inherentauthorityto sanction.Tex.R. Civ.P. 10,13.Despiteevidencein the
                   Court's inherent authority to sanction. Tex. R. Civ. P. 10, 13. Despite evidence in the
                   record
                        Silverado
                      that  KNEWOF
                                 THE
                                   REVOCATION
                                       OF
                                        THE
                                          1993
                                            POWER
                                               OF
                   record that Silverado KNEW OF THE REVOCATION OF THE 1993 POWER OF
                   ATTORNEYAND2013DURABLE    POWEROFATTORNEY   DESIGNATING
                   ATTORNEY AND 2013 DURABLE POWER OF ATTORNEY DESIGNATING
                   DONANDMACKPETERSON,   Silverado by andthroughattorneyJoshDavis
                   DON AND MACK PETERSON, Silverado by and through attorney Josh Davis




Silverado Appx. 0431
                                                                                     No. 1-15-567-CV 1434
                   misre resentedthetruth
                   misrepresented           to this HonorableJudgeviathefollowing
                                  the truthtothis             Judge via the followingsstatement:
                                                                                      tatement:
                              "Plaintiffs’
                              "Plaintiffs' claims h ave
                                                  have no basis
                                                       no basis inlaw
                                                                in law and
                                                                       and m ust
                                                                           must be dismissed.
                                                                                be dismissed. TEX.R.
                                                                                                  R.C IV.
                                                                                                       P.
                                                                                                    Civ. P.
                           . 9la.
                             91a. Eachof    Plaintiffsccauses
                                   Each of Plaintiffs    ausesof
                                                              of action,
                                                                 action, ttaken
                                                                          akenas     true, togetherw
                                                                                 as true,together      ithinferences
                                                                                                     with  inferences
                             reasonably
                              reasonablydrawn
                                          drawnfromthem,
                                                 from them,ddoonot
                                                                 notentitle
                                                                     entitlePlaintiffs
                                                                             Plaintiffstotothereliefsought
                                                                                            the relief soughtffor
                                                                                                              ortwotwo
                             reasons: 11))Plaintiffs
                             reasons:     Plaintiffs llack
                                                      ack standing;and,2)
                                                                     and, 2)Defendants
                                                                              Defendantsccannot
                                                                                              annotbe  beheldliable
                                                                                                          held liable
                             forrelying   on adurableand/ormedical
                             for relying ona                               owerof
                                                durable and/or medicalppower      ofattorney     as amatteroflaw.
                                                                                       attorneyasa     matter of law.
                             As
                             As a result,
                                   result, P laintiffs’claimsforfalseimprisonment,
                                           Plaintiffs' claims for false imprisonment,assaultassaultaand
                                                                                                     nd battery,andand
                             conspiracy   must bedismissed.
                             conspiracy must   be dismissed. TEX.
                                                             TEX.R.CIV.
                                                                    R. Civ.P.91a;
                                                                            P. 91a; FED.R.CIV.
                                                                                             R. CmPP. .12(b)(6);
                                                                                                         12(b)(6);see
                                                                                                                    see
        0                    also,
                             also,SScanlan
                                    canlanv. v.Tex.
                                               Tex.A   &MUniv.,
                                                     A&M   Univ.,343F.3d533,
                                                                  343 F.3d 533,553636(5thCir.2003)."
                                                                                         (5th Cir. 2003)."

                           Silverado cannotclaim
                           Silverado cannotclaimthatitdid   notknow
                                                 that it didnot knowthe powerof
                                                                     thepower ofattorney wasrrevoked
                                                                                 attorneywas evoked
                       because
                       because in
                                in response  to DonPeterson
                                   response to  Don Petersontendering
                                                             tenderingtherevocation
                                                                       the revocationanddurable
                                                                                      and durablepower
                                                                                                  power
                       of
                       of attorney  to Silverado
                          attorney to            on November
                                       Silverado on November115,
                                                              5,2013after
                                                                 2013 after dulyrecordedin
                                                                            duly recorded inproperty
                                                                                            property
                       records,Silverado
                       records, Silveradocalledthe
                                          called the police
                                                     police to
                                                             to threaten
                                                                threaten PLAINTIFFS. Furthermore,
                                                                         PLAINTIFFS. Furthermore,
                       Davisintentionally
                       Davis intentionallymisstates
                                          misstatesthe
                                                    thelaw
                                                        lawin
                                                            infailing  tociteTexasHealthand
                                                               failingto  cite Texas Health andSafety
                                                                                               Safety
                       CodeSection166.155,
                       Code Section 166.155,whichmandated
                                            which mandatedthat
                                                           thatas  soon as Silverado
                                                                assoonas   Silveradoreceived
                                                                                     receivedthe
                                                                                              the
                       revocation
                       revocationand new durable
                                  andnew         powerof
                                         durablepower    attorney November115,
                                                       ofattorneyNovember  5,2013,they
                                                                               2013, theyhad
                                                                                          hadaa
                       statutoryduty  to placeit
                       statutory dutyto
                                                 in Ruby Peterson'sffile
                                         place it in RubyPeterson’s ileand   ensurethat
                                                                         and ensure thatall
                                                                                        all employees
                                                                                            employees
                       knewaboutit.  Tex.HealthandSafety Code 166.155.DDavis
                       knew about it. Tex. Health and SafetyCode166.155. avisthenmisstates
                                                                              then misstatesthelaw
                                                                                             the law
                       in citingthe FederalRule12(b)(6)when
                       in citing the Federal Rule 12(b)(6) w henTexasCourtshave
                                                                Texas Courts haveexpresslYconcluded
                                                                                  expressly              concluded
                       that althoughoriginallymodeledafter FRCP 12(b)(6),RRule
                       that although originally modeled after FRCP12(b)(6), ule 91a  wasnot
                                                                                 91awas  notan
                                                                                             an
                       extensionofthefederalRuleandshould not be citedas
                       extension of the federal Rule and shouldnotbecited assuch,yethedoes
                                                                             such, yet he doesanyway.
                                                                                               anyway.
                       Theforeoing      asserted inbadfaithwithintentional     distortion ofknownfacts nd
                                     was asserted in bad faith with intentional distortion of known factsaand
                       The foregoing was
                       law. Moreover,the questionof whetherPLAINTIFFShave standingPOST-
                       law. Moreover, the question of whether PLAINTIFFS have standing POST-
                       SETTLEMENTagreementwhereSILVERADO    wasnot
                       SETTLEMENT agreement where SILVERADOwas  notaaparty
                                                                      partyto
                                                                              this contract,nor
                                                                            to thiscontract, nor
                       thirdparty              doesnotrenderlegitimate    claimsillegitimate  particularly where
                       third party beneficiary, does not render legitimate claims illegitimate particularly where
                       theagreement  isarguably  voidforillegality.
                        the agreement is arguably void for illegality.




Silverado Appx. 0432
                                                                                             No. 1-15-567-CV 1435
                          The Texas Health
                          TheTexas  Health andSafety  Code regarding
                                           and Safety Code regarding M edical
                                                                     Medical Powersoof
                                                                            Powers   fAttorney
                                                                                       Attorney
        0          provides
                   providestthat
                            hatonlythe
                                 only the principal      terminate aa medical
                                                    can terminate
                                          principal can                      power of
                                                                      medicalpower of attorney,
                                                                                      attorney,can
                                                                                               can

                   revoke even ifincompetent
                   revoke even if incompetentandwithout
                                             and without rregard
                                                           egardto  competency,and
                                                                 to competency,    oncerevoked,
                                                                                andonce revoked,
        a          thedocument  is terminated
                   the document is terminated a ndcannot
                                              and cannot b
                                                         beerevived
                                                            revived b
                                                                    byyaa settlement agreement. Sec.
                                                                          settlement agreement. Sec.
        0
                   166.155.
                   166.155. T hisis
                            This                  trueas
                                 is particularly true       RubyPeterson, who
                                                      astotoRuby              is presumed
                                                                          who is presumed competent
                                                                                          competent

                   under
                   under tthe
                           heTexas
                              TexasE statesCCode
                                   Estates   odeuntil  eterminedby
                                                 untilddetermined    jury
                                                                  byaa      tobe
                                                                       juryto    incompetentbyclear
                                                                              beincompetent  by clear

                   and convincing evidence.
                   and convincing evidence.Forthis  reason, tthe
                                           For this reason,  heCourterredallowing     RussjJones
                                                                 Court erred allowing Russ onesand]ill
                                                                                                 and Jill

                   Young  to signthe
                   Young to  sign the agreement
                                      agreement o
                                                onn Ruby’s
                                                    Ruby's behalf. Ruby
                                                                   RubyPetersonis     necessaryparty
                                                                        Peterson isaanecessary  party
                   absent
                   absent ffrom
                            romtheRule11and
                                the Rule 11 and cannot
                                                cannot eeven reviveaaterminated
                                                         venrevive              powerof
                                                                      terminatedpower ofattorney.
                                                                                         attorney.

                   Tex.H
                   Tex.  ealthaand
                       Health   ndSafety
                                   SafetyC ode1166.155.
                                         Code   66.155.
                          Sec.166.155.REVOCATION.
                          Sec. 166.155. REVOCATION.(a)  Amedical power
                                                    (a) A        power of
                                                                       of attorneyisis
                         revoked
                         revoked by:
                                 by:
                         (1)
                         (1) oral    writtennotification anytimeby
                                  or written notificationatatany
                             oral or                                     theprincipal
                                                                 time bythe           tothe
                                                                            principalto  the
                         agent
                         agent or
                                     licensedor certified
                               or aa licensed or certified health orresidential
                                                           healthor              are provider
                                                                     residentialccare provideror
                                                                                               or
                         by     other act evidencing
                            any other act
                         by any
                                          evidencingaa specific
                                                       specific intent  to revokethe
                                                                 intentto  revoke the power,
                                                                                      power,
                         withoutregard to whetherthe principalis competentoor
                         without regard to whether the principal is competent r the
                                                                                 the
                         principal'smental state;
                         principal's mentalstate;
                         (2) executionby the principalof subsequentm
                         (2) execution by the principal of aa subsequent edical powerof
                                                                        medicalpower  of
                         attorney;
                         attorney; or
                                   or
                         (3) the divorceof the principaland spouse,ififthe        is the
                         (3) the divorce of the principal andspouse,        spouse isthe
                                                                        thespouse
                         principal's agent, unlessthe medicalpower of attorneyprovides
                         principal's agent, unless the medical power of attorney provides
                         otherwise.
                         otherwise.
                         (b) A principal'slicensedor certifiedhealth or residentialcare
                         (b) A principal's licensed or certified health or residential care




Silverado Appx. 0433
                                                                                   No. 1-15-567-CV 1436
                           providerwho
                           provider whoisis informedof   or providedwith
                                             informed ofor  provided withaa revocationofofaa

                                   power of
                           medical power of attorneyshallimmediately
                                            attorney shall immediatelyrrecord
                                                                       ecordthe
                                                                              therevocation
                                                                                  revocationin
                                                                                             in

                           theprincipal's
                           the principal'smedical
                                          medicalrecord
                                                  recordandgive
                                                         and givenotice
                                                                  noticeoof
                                                                          ftherevocation
                                                                            the revocationtothe
                                                                                           to the

                           agentand  any knownhealthandresidential
                           agent and any                              careproviders
                                         known health and residentialcare providerscurrently
                                                                                    currently
                           responsible
                           responsible ffor
                                         ortheprincipal's
                                            the principal'scare.
                                                           care.
                          Addedby  Acts 1991,72nd
                          Added by Acts 1991, 72ndLeg.,ch.  16, Sec.3.02(a),
                                                  Leg., ch. 16, Sec. 3.02(a),eeff.
                                                                               ff. Aug.26,
                                                                                   Aug. 26, 1991.
                                                                                            1991.
                          Renumbercd
                          Renumberedfrom
                                     from Civil Practice
                                          Civil Practice &Remedies
                                                         & RemediesCode
                                                                   CodeS ec.1135.005
                                                                       Sec.   35.005 and
                                                                                     and
                          amended
                          amended byActs1999,
                                  by Acts 1999,776th
                                                 6thLeg.,
                                                     Leg.,ch.450,Sec.1.05,
                                                           ch. 450, Sec. 1.05,eeff.
                                                                               ff.Sept.1,1999.
                                                                                    Sept. 1, 1999.


                          Moreegregious
                          More egregiousis
                                         is JOSHDAVIS’
                                            JOSH DAVIS' aattempt
                                                          ttempttto securemandatory
                                                                 o secure           ttomeysfeesin
                                                                          mandatoryaattorneys fees in

                   excess ooff$115,000
                   excess     $115,000 ffor
                                         orhisclient
                                            his clientw hileknowing
                                                      while knowinghhe
                                                                     emissed
                                                                       missedthedeadline   tofileeither
                                                                              the deadlineto  file eitherRRule
                                                                                                           ule
                   9la Motion,mandating
                   91a Motion,m andatingsanctions
                                         sanctionsunderRule10and
                                                   under Rule 10 and13.Tex.R.
                                                                     13. Tex. R.Civ.P
                                                                                 Civ. P10,
                                                                                        10,13.
                                                                                           13.He
                                                                                               He
                   blatantlyfailedto meettthe
                   blatantly failedtomeet
                                          hetime
                                              timedeadline tofileeither
                                                  deadlineto  file eitherR ule91aMotion
                                                                         Rule             toDismiss
                                                                               91a Motionto Dismissby
                                                                                                    by
                   filingthefirst
                   filing the first frivolousmotiononOctober
                                             motionon October 117,
                                                                7,2014andthesecond
                                                                   2014 and the secondhisweek—more
                                                                                       his week—morethan
                                                                                                     than
                   60 daysafterappearingin Court, tto
                   60 days after appearing in Court, o attendandparticipate
                                                       attend and participate iin
                                                                               n the  temporary iinjunction
                                                                                  the temporary   njunction
                   hearings    July29,2014—thus
                            on July 29, 2014—thuswaiving
                                                 waivingsservice.
                                                          ervice.This
                   hearings on                                        meansthatthelastpossible
                                                                  Thismeans that the last possibleday
                                                                                                   day
                   he couldfile Rule91aMotionwas September
                   he could file aa Rule 91a Motion was September 229,
                                                                    9,2014—rendering
                                                                       2014—renderingbothMotions
                                                                                      both Motions
                   frivolous as a matter
                   frivolous asa
                                        oflaw.
                                  matter of law.

                       9la.3Time forMotionandRuling.    Amotionodis-
                       91a.3 Time for Motion and Ruling. A motiontto     missmust
                                                                     dis- missm ustbbe:
                                                                                    e:

                       1.  (a)filedwithin60daysafterthefirstpleading        containingthechallenged   causeoof
                       1. (a) filed within 60 days after the first pleading containing the challengedcause  f
                          actionisservedonthemovant;
                          action is served on the movant;

                       BadfaithisclearinDavisandSilverado’s       knowingly deceptiveuseofRule9la
                       Bad faith is clear in Davis and Silverado's knowingly deceptiveuse of Rule 91atoto




Silverado Appx. 0434
                                                                                      No. 1-15-567-CV 1437
                   gain
                   gain mandatoryattomeys’
                                 attorneys' feesthey      notentitled
                                                      arenot
                                            fees they are    entitledto      matteroof
                                                                         as amatter
                                                                      toasa         flaw.As
                                                                                       law. As stated,the
                                                                                                       the
        C.;        Rulell
                   Rule 11 purportsto  change history ratherthan
                           purports to changehistoryrather   thansettleclaimsand
                                                                  settle claims andrenderRuby’s
                                                                                    render Ruby's

                   revocation
                   revocation aa nullity,
                                 nullity, w hichthe
                                          which  the parties
                                                     parties are  incapableof
                                                             are incapable of doing.FURTHERMORE,
                                                                              doing. FURTHERMORE,
        Cl
        0          THIS
                   THIS ISARED
                        IS A RED H ERRING
                                 HERRING AS
                                         AS DEFENDANTS
                                            DEFENDANTSNEVR
                                                      NEVRHAD
                                                          HADA NY
                                                             ANYABILITY
                                                                 ABILITYTO
                                                                        TO
        CO
                   HOLD
                   HOLD RUBY
                        RUBY PETERSON
                             PETERSONAGAINST
                                     AGAINSTH ERWILLAND
                                            HER WILL ANDFORCIBLY
                                                         FORCIBLYDRUG
                                                                  DRUGHER
                                                                       HER
                   (ADMITTED
                   (ADMITTEDB
                            BY DAVIDPETERSON,
                              YDAVIDPETERSON,CAROL
                                             CAROLANNMANLEY
                                                  ANN MANLEYANDDR.CHRIS
                                                            AND DR. CHRIS

                   MERKL). An agent cannot holdthe
                           An agentcannothold   theprincipalagainstherwill,    nordoesthat
                                                   principal against her will,nor  does thatagent
                                                                                             agent
        CI
        0          havethe
                   have the right
                            right or power in
                                  or power  in the
                                               the law
                                                   law to
                                                       to overcome the willof
                                                          overcomethe          the principalwith
                                                                       will of the principal with
                   respect  o Ruby’srefusalofpsychotropic
                   respect tto Ruby's refusal of psychotropicdrugsthat
                                                             drugs thatmadeher
                                                                       made hersickthat  weregiven
                                                                                sick thatwere given
                   againstherwishes
                   against her wishes for
                                       forovera yearby
                                          over ayear by Silverado
                                                        Silveradow ithno
                                                                 with
                                                                         legal righttotodothis.Even
                                                                       no legalright     do this. Even

                   now, Ruby
                   now, Ruby is  being held
                              is being  held against
                                             againsther
                                                      her will and was
                                                          will and      founddruggedagain
                                                                   was found   drugged again over
                                                                                               over
                   Thanksgiving
                   Thanksgivingholidays,
                                holidays,ssuch
                                          uchthatDEFENDANTS
                                               that DEFENDANTSare  arecontinuing
                                                                       continuingthe  same courseof
                                                                                  thesamecourse   of
                   conduct
                   conduct that  got themsued.
                            that got  them sued.

                                              III.P
                                              III.  URPOSE
                                                  PURPOSEOF
                                                          OFRULEE
                                                            RULEE91A
                                                                 91A
                       JOSHDAVIS isknowingly  violatingRule91ain
                       JOSH DAVIS is knowingly violatingRule       twofrivolous
                                                            91a intwo           filings nderRRule
                                                                       frivolous filingsuunder ule
                   9labecause theyareboth
                   91a because theyare
                                           beyond thedeadline
                                       both beyond the deadlineto
                                                                  file.Rule
                                                                to file.R ule9la wasenacted
                                                                              91awas         tostreamline
                                                                                     enactedto  streamline
                   litigation expedited byproviding meansofgetting
                    litigation expedited by providingaameans
                                                                      ridofpatently
                                                            of getting rid of patently unmeritoriousclaims,
                                                                                                     claims,
                   "providing    idealbalance  between lowering
                              an ideal balance between loweringcosts
                   "providing an
                                                                     andimproving  fairness, whilestill
                                                                costs and improving fairness, while still
                   providing        to the civilcourtsystem."   H.B.274.As withothertort reform
                              access to the civil court system." H.B. 274. As with other tort
                   providingaccess                                                              reform
                   legislation,once HouseBill 274 bill was enrolled,the TexasSupremeCourthad
                   legislation, once House Bill 274 bill was enrolled, the Texas Supreme Court had
                                                                 out
                   authorityto adoptandimplement   rules tocany
                   authority to adopt and implement rulesto
                                                                     thelegislation. Byitsorderdated
                                                            carry out the legislation. By its order dated
                   Nov.13,2012,theTexasSupremeCourtpromulgated       Rule91a,which wassubject
                   Nov. 13, 2012, the Texas Supreme Court promulgated Rule 91a, whichwas subjectto
                                                                                                 to
                   changefollowingpubliccomment    periodthatclosed onFeb.1,2013.
                   change followingaa public comment period that closedon
                                                                                       Afterthat
                                                                          Feb. 1, 2013. After that
                   commentperiod,thecourtmade            minorrevisions  totherule —which  is now final,
                                                                                      which isnow
                   comment period, the court made certain minor revisions to the rule——




Silverado Appx. 0435
                                                                                     No. 1-15-567-CV 1438
                   effective
                   effective March 1,
                                   1,2013.
                                     2013.

                          Despite
                          Despite tthe fact that the originalversion
                                    hefactthatthe            versionoof
                                                                      fthebillmade
                                                                        the bill madereference  tothe
                                                                                      referenceto  the federal

                            the
                              enrolled
                                    enacted
                                  and      eliminated
                                       version  any reference.
                                                  such   The of
                                                           text
                       rules, the enrolled and enacted version eliminated any such reference. The text of

                   theoriginal
                   the original vversion
                                  ersionofHB274specified:
                                         of HB 274 specified:
                             The
                             The SupremeCourt
                                 Supreme Courtshall
                                               shalladopt
                                                     adoptrules  toprovidefor
                                                           rulesto              thefair
                                                                    provide forthe  fair and
                                                                                         and early
                                                                                             early
                             dismissal
                             dismissalofnon-meritorious cases ...and
                                      of non-meritoriouscases    andshall
                                                                     shallmodel
                                                                          modelthe
                                                                                therules
                                                                                    rulesafter
                                                                                          afterRules
                                                                                               Rules99
                             and
                             and 1
                                 12,2,
                                     the F
                                    the    ederal
                                         Federal Rulesof
                                                 RulesofC ivil
                                                        CivilProcedure,  tothe
                                                              Procedure,to  thee     possible.
                                                                                 xtent
                                                                               extent          H.B.274.
                                                                                      possible.H.B.274.
                             However, noreference
                             However, no          to theFederal
                                        referencetothe  FederalRules
                                                               Rulesisfound
                                                                     is foundinthe   enrolledversion
                                                                              in theenrolled  versionof
                                                                                                      of
                   HB
                   HB 274,whichprovides:"The
                      274, which provides: "The Supreme
                                                SupremeC ourtshalladopt
                                                       Court                    toprovide
                                                              shall adopt rulesto provideforthe
                                                                                          for the
                   dismissal
                   dismissalof
                            of causesof actiontthat
                               causesofaction  hathhave
                                                    avennoobasis
                                                           basisiin
                                                                 nlaw  or fact
                                                                    lawor fact o
                                                                               onnmotion
                                                                                  motion and
                                                                                         and without
                                                                                             without

                   evidence.Therulesshallprovide
                   evidence.The rules shall providethatthemotion    todismiss
                                                    that the motionto dismisssshall
                                                                              hallbegranted    ordenied
                                                                                    be grantedor  denied
                   within45
                   within 45 days
                             days of thefilingof
                                     the filing of themotion  to dismiss." H.B.274.TheTexasSupreme
                                                   the motion to           H.B. 274. The Texas Supreme
                   Courtadopted
                   Court adopted Rule9la,
                                 Rule 91a, which states, ""A
                                           which states,  A cause
                                                             causeof
                                                                   ofactionhas   nobasisin
                                                                      action hasno  basis inlawif
                                                                                             law ifthe
                                                                                                    the
                   allegations,
                   allegations, taken
                                 taken as  true, togetherwithinferences
                                       as true,together  with inferencesrreasonably
                                                                         easonablydrawnfromthem,do
                                                                                    drawn from them, do
                   not entitletheclaimant o thereliefsought.
                   not entitle the claimanttto the relief sought.A causeofactionhas
                                                                 Acause                nobasisin
                                                                         of action hasno  basis infactif
                                                                                                   fact if
                   no reasonable ersoncouldbelieve
                   no reasonable pperson could believethefactspleaded."
                                                       the facts pleaded."Thereis
                                                                          There isnothing
                                                                                   nothingunbelievable
                                                                                           unbelievable
                   aboutSilverado falselyimprisoning     assaultingRubyPeterson.They’ve
                                                      an assaulting RubyPeterson.
                   about Silverado falsely imprisoningan                         They'vebeen
                                                                                         beensued
                                                                                              sued
                   in HarrisCountyforthis samethingforwhich
                   in Harris County for this same                aninjunction
                                                  thing for whichan           wasgrantedbyJudge
                                                                    injunctionwas granted by Judge
                   Grant Dorffman. Furthermore,
                                              Texaslaw
                   Grant Dorffman. Furthermore, Texas law definesfalseimprisonment
                                                                  false imprisonmentas
                                                                                       holding
                                                                                     as holdingaa
                   person
                         againsttheirwillwithoutlegalauthority,      whichispreciselywhatDEFENDANTS
                   person against their will without legal authority, which is precisely what DEFENDANTS
                   havedone.See Big TownNursingHomev Newman,461S.W2a'195,(Tex.1970).
                   have done. See Big Town Nursing Home v Newman, 461 S.W.2d 195, (Tex. 1970).
                   (statingthatFalse                   is the directrestraintof               of thephysical
                   (stating that False imprisonment is the direct restraint ofoneperson
                                                                               one person of the physical
                   libertyofanotherwithoutadequatelegal                  andholdingthat
                   liberty of another without adequate legal justification and holding that




Silverado Appx. 0436
                                                                                       No. 1-15-567-CV 1439
                   There iis
                   There   s ample
                             ample eevidence
                                     vidence to sustain
                                             to sustain jury findings..givenDefendant
                                                                            Defendantrestrained
                                                                                      restrained Plaintiff

                   againsthis
                   against his willillegally,
                               will illegally,prevented
                                               preventedhim
                                                         him fromusingthephoneand
                                                                  using the phone andtoldhe
                                                                                      told hecould
                                                                                              couldnot
                                                                                                    not

                   leave for 51days,
                             51 days, w hichisfar
                                      which  is farlessthanSilverado
                                                    less than Silveradohhas
                                                                         asdone.
                                                                            done.").
        Cr,
        0                    Just as in
                             Just as in BigTown
                                        Big Town Nursing
                                                 Nursing H ome,Silverado
                                                         Home, Silveradoacted
                                                                         acted"inthe  utterdisregard
                                                                               "in theutter disregardof
                                                                                                      of
        CO
        rs
                       plaintiff's legalrights,
                                         rights,kknowing
                                                  nowingthere was no courtorderforcommitment,
                                                         therewasno       order for commitment,andthatthe
                                                                                                and that the
                   admission agreementprovided
                   admission agreementprovidedhe     not tobekept
                                                 wasnotto
                                               hewas        be keptaagainst
                                                                     gainst
                                                                          hiswill.”
                                                                            his will."R ule9la
                                                                                      Rule      usesthe
                                                                                            91auses  the
        0
                   phrase
                   phrase "nobasisinlaw    or fact",
                          "no basis in law or  fact",bbut
                                                       utisisnot  mirroroof
                                                             notaamirror  fthegroundless
                                                                            the groundlessstandard
                                                                                           standardinRule13.
                                                                                                    in Rule 13.
        Cr!
        0          Instead,  the plausibilitystandard
                   Instead, theplausibility            governsggiven
                                              standardgovems   iventhattheCourt            lookatatfacts
                                                                                    annotlook
                                                                     that the Courtccannot          factsother
                                                                                                          other
                   than as rrecited
                   than as   ecited to decide
                                    to decidethe
                                             them otion.
                                                motion.
                                              IV.
                                              IV. SANCTIONS
                                                  SANCTIONSAGAINST
                                                           AGAINSTSCHWAGER
                                                                  SCHWAGER
                                           NOT
                                           NOTJUSTIFIED
                                              JUSTIFIEDANDMUSTB
                                                       ANDMUSTBEERECSINDED
                                                                 RECSINDED
                             WhetherunderRule 10 or RuleI3
                             Whether under Rule 10or Rule 13 of the Texas
                                                             of the TexasRulesof   CivilProcedure,
                                                                          Rules of Civil Procedure,
                   sanctions are not
                   sanctions are
                                              againstSchwageron anybasis,
                                 not justified against Schwageronany        otwithstanding
                                                                     basis,nnot withstandingthefailure
                                                                                             the failuretoto
                   establishgoodcausebbyy specificfacts
                   establish good cause
                                                        statedintheorder.Thiswas
                                                   facts stated in the order.This     notdone.
                                                                                  wasnot  done.Good
                                                                                               Goodcause
                                                                                                    cause
                   is notstated,norarefactsstatedto notifyas to whythesanctions
                                                                              wereordered.Asstated
                   is not stated, nor are facts stated to notify as to why the sanctions were ordered. As stated
                   in         to sanctions motionsandsupplements,  Schwager’s  Article Section8/ First
                      response to sanctions motions and supplements, Schwager's ArticleI I Section 8 /First
                   in response
                   AmendmentRightswere
                   Amendment Rightsw ereviolatedin patently     discriminatoryorderhighlypunitive
                                        violated in aa patently discriminatory order highly punitive
                   without       Muchlike prohibitedpostfactolaw,whichseekstopunishwithout
                   without cause.
                           cause. Much likeaa prohibitedex
                                                        ex post facto law, which seeks to punish without
                   anynoticeto the        allegedly inviolationofwhattherules/lawconsistsof,thisorder
                   any notice to theperson
                                    person allegedly in violation of what the rules/law consists of, this order
                   doesthe sameby the Courtstatingas the casebeganthe intentnotto interferewith
                   does the same by the Court stating as the case began the intent not to interfere with
                   Schwager’sprotectedspeechandrefusingto do so—followed     by egregious$10,000
                   Schwager's protected speech and refusing to do so—followed byan
                                                                                 an egregious $10,000
                   sanctiontoPacheco’s   clientsnotwithstanding thepriorguarantee.  Art.I        8,
                   sanction to Pacheco's clients notwithstanding the prior guarantee.   Art. I Sec. 8, 10 Amend
                           Const.SeeResponseto SanctionsandSupplemental
                                                                    filings well                            of
                   U.S. Const. See Response to Sanctions and Supplemental filingsas
                                                                                  as wellas
                                                                                          as Affidavit of




Silverado Appx. 0437
                                                                                        No. 1-15-567-CV 1440
                   Inability t0pay.
                   Inability to      Rule13provides:
                                pay. Rule 13 provides:

                              "Thesignatures of
                              "The           of attorneys or
                                                          or parties             certificate
                                                             partiesconstitute a certificate bythemthat
                                                                                             by them that

                       they have
                       they      read the
                            have read     pleading,motion
                                      the pleading,        or other
                                                    motion or       paper; that
                                                              other paper;       to the
                                                                            that to the best of their
                                                                                        best of  their
                                  informationand
                       knowledge,information
                       knowledge,                beliefformedafter
                                             and belief formed after reasonable inquirythe
                                                                     reasonableinquiry      instrument
                                                                                       the instrument

                       is not
                       is     groundlessand
                          notgroundless     broughtin
                                        and brought in bad  faith,or
                                                       bad faith,     groundlessand
                                                                  or groundless     broughtfor
                                                                                and brought     the
                                                                                            for the

                       purposeof
                       purpose    harassment....."
                               of harassment  ..." Tex.
                                                   Tex.R.  Civ.P
                                                        R. Civ.   13.Courtsshall
                                                                P 13.                      that pleadings,
                                                                      Courts shall presume that
        0
                       motions
                           andother  arefiled
                                 papers     ingood   Id.Sanctions
                                                 faith.           beissued
                                                             cannot
                       motions and other papers are filed in good faith. Id. Sanctions cannot be issued
        C)                                           andbadfaith,"the    particularsof  whichmustbe
                       without  showingof
                       withouta showing    goodcause
                                        of good causeand bad faith, "the particulars of which must be
         -
                           inthesanction
                       stated            This
                                    order."wasnot November
                                                done   2014.
                                                      10,  Texas have
                                                              courts
                       stated in the sanction order." This was not done November 10, 2014. Texas courts have

                       historically employed
                                    employed an objective standardin
                                             an objective             determiningw
                                                          standard in determining whether   pleadingis
                                                                                   hetheraa pleading is

                       groundless,
                       groundless, looking
                                   looking to the facts available ttoo thelitigant
                                           to thefactsavailable                     andthecircumstances
                                                                       the litigant and                   at thetime
                                                                                        the circumstances at the time

                       suit was
                       suit           Asidefrombasingthe
                            wasfiled. Aside                  sanctions
                                            from basing the sanctions motionson
                                                                      motions    falseallegations
                                                                              onfalse              that
                                                                                      allegations that

                       PLAINT1FFS’
                       PLAINTIFFS' pleadings      frivolousSOUGHT
                                   pleadings were frivolous SOUGHT TO
                                                                   TO BE ILLUSTRATED
                                                                      BEILLUSTRATED BY
                                                                                    BY

                       NOTHING MORE THAN
                       NOTHING MORE THAN ACONTRACT  TO WHICH
                                         A CONTRACT TO WHICH THEY ARE N
                                                             THEY ARE   OT
                                                                      NOT P RIVY
                                                                          PRIVY OR
                                                                                OR

                       BENEFICIARIES,
                       BENEFICIARIES, the order
                                      the       doesnot
                                          orderdoes      stateany
                                                    not state  anyparticulars, whichconstitute
                                                                  particulars,which            good
                                                                                    constitute good

                              Tex.R.
                       cause.Tex.
                       cause.        Civ.P
                                  R. Civ.    13.Furthermore,
                                          P 13.  Furthermore,    showing
                                                              noshowing
                                                             no          ofbad
                                                                        of      faithwas
                                                                           bad faith     demonstrated
                                                                                     wasdemonstrated
                       on the part
                       on the      ofSchwager,
                              part of Schwager,mandatory under Rule 10.Tex.R.
                                               mandatoryunderRule               Civ.P.
                                                                    10. Tex. R. Civ.    10.Schwager
                                                                                     P. 10. Schwager

                                    lengthhergoodfaithmotive,
                       explainsaatt length
                       explains                                   which is
                                           her good faith motive, which       bepresumed
                                                                           to be
                                                                        is to    presumedbytheCourt
                                                                                         by the Court

                       anyway.S
                       anyway.  eeamended
                               See                    of inability
                                    amended affidavit of inabilityto
                                                                   to pay. Noevidence
                                                                      pay. No              introducedto
                                                                                       wasintroduced
                                                                              evidence was             to
                       controvert
                                   this and
                       controvert this                the goodfaith
                                            overcome the
                                        and overcome                   presumptionenjoyed.
                                                           good faith presumption   enjoyed. In fact, no
                                                                                             In fact, no
                       admissible e
                       admissible   videncew
                                  evidence     introducedat
                                             asintroduced
                                           was               allagainst
                                                          at all         Schwagerttoo justifysanctions,
                                                                 against Schwager                        but
                                                                                      justify sanctions, but

                       patent hearsayand
                       patent hearsay     unauthenticatedw
                                      and unauthenticated web pages, which
                                                           ebpages,        were never proven to
                                                                     which wereneverproven      have
                                                                                             to have

                       been      authoredbySchwager.
                            evenauthored
                       been even                      Tex.R.Evid802,901.
                                         by Schwager. Tex. R. Evid 802, 901.




Silverado Appx. 0438
                                                                                            No. 1-15-567-CV 1441
                            V. R
                            V.   ULE
                               RULE 91A
                                    91ANOT
                                       NOTA PPLICABLE
                                          APPLICABLE ANDS
                                                    AND   TANDARD
                                                        STANDARDNOT
                                                                 NOTM ET
                                                                    MET
        0                 Rule91apermits
                          Rule 91a permits aa courtto                    allegationstthat
                                              court to disregard factual allegations hat "a
                                                                                          "areasonable
                                                                                             reasonable
                   person could not believe."SSilverado
                   person couldnotbelieve."    ilverado everestablished
                                                       nnever establishedthis.To    sayafter
                                                                           this. Tosay  afteraacase
                                                                                                case

                   settles
                   settles aand the parties' sstanding
                             ndtheparties’     tanding iissaamatter
                                                             matterooffquestionably
                                                                       questionablyenforceable
                                                                                    enforceablecontract-to
                                                                                                contract—to

                   whichSilverado wasnot
                   which Silveradowas      party and is notaathirdpartybeneficiary
                                      notaapartyandisnot      third party beneficiary afterthefiling
                                                                                            the filing
                   deadline
                   deadline entirelydisregards
                            entirely disregardsthe
                                                theletterand
                                                    letter andspiritofthe    law. Whilelegalconclusions
                                                               spirit of thelaw.While   legal conclusions

                   can provide tthe
                   can provide  heframework
                                    frameworkof
                                             ofaa complaint,they mustbesupported
                                                             theymust be supportedby
                                                                                   by factualallegations.
                                                                                              allegations.
        Crl
        0          Fromthe
                   From the outset,PLAlNTIFFS’  pled exhaustive
                            outset, PLAINTIFFS' pled exhaustive ffactual
                                                                  actualallegations.
                                                                         allegations."Whenthere
                                                                                      "When there

                   are well-pled factual
                   are           factual allegations,a courtshould
                                                     acourt       assumetheir
                                                            shouldassume               andtthen
                                                                         their veracityand  hen
                   determine
                   determinewhether
                            whetherthey
                                    they plausiblygive
                                                  giverrise
                                                        iseto  an entitlement
                                                            to an             to relief."
                                                                  entitlement to         H.B.274.
                                                                                 relief."H.B. 274.
                   Rule91arequires   morethan
                   Rule 91a requires more     "aformulaic
                                          than"a formulaicrecitation
                                                           recitationofofthe
                                                                          theelements
                                                                              elementsoof
                                                                                       f aacause
                                                                                            causeof
                                                                                                  of
                   action"
                   action" and
                           andD EFENDANTS
                              DEFENDANTSreceived
                                         receivedmuchmorethan
                                                 muchmore thanaaformulaic
                                                                 formulaicrecitation
                                                                           recitationof
                                                                                     oftthe
                                                                                        he
                   elements
                   elements ffrom
                              romday
                                  day one.
                                      one.

                          "Except in
                          "Except in aa case broughtunder
                                        case broughtundertthe
                                                          heFamily
                                                              FamilyC odeora
                                                                    Code       casegoverned
                                                                          or acase governedby
                                                                                            by
                          Chapter14oftheTexasCivilPractice
                          Chapter 14 of the Texas Civil P ractice
                                                                andRemedies
                                                                and RemediesCode,
                                                                            Code,aa partymay
                                                                                         may

                         move to
                         move    dismiss causeofaction
                               to dismissaacause          onthegrounds
                                                of actionon  the groundsthatithas    nobasisinlaw
                                                                         that it hasno  basis in law
                          or fact.A cause of
                          or fact. A cause
                                             actionhas no basisin
                                          of action has no basis in lawif
                                                                     law if theallegations,
                                                                            the allegations,taken
                                                                                             takenas
                                                                                                   as
                         true,together withinferences  reasonably drawnfromthem,ddo
                         true, together with inferences reasonably drawn fromthem,
                                                                                   onot entitle
                                                                                     not entitle
                         theclaimant
                          the claimantto
                                         thereliefsought.A causeofaction
                                       to the relief sought. Acause
                                                                             has nobasisin
                                                                    of action hasno basis infactif
                                                                                             fact if
                         noreasonable
                         no reasonableperson
                                            couldbelieve  thefactspleaded."   Rule9la.
                                      person could believe the facts pleaded." Rule 91a.
                         The followingillustratesthe differencebetweenthe FederalRulesandRule
                         The following illustrates the difference between the Federal Rules and Rule
                   91awhichDavisglossesover:
                   91a which Davis glosses over:




Silverado Appx. 0439
                                                                                     No. 1-15-567-CV 1442
                          Legal
                          Legal Insufficiency

                          FRCPl2(b)(6)  —"Failure
                          FRCP 12(b)(6) — "Failureto   stateaa claim
                                                   to state          upon whichrelief
                                                               claim upon              canbe
                                                                          which reliefcan  be

                          granted"
                          granted"

                          TRCP91a
                          TRCP 91a —"[A]llegations. .. .. .do
                                     "[A]llegations            notentitlethe
                                                            donot  entitle the claimanttototherelief
                                                                                            the relief

                          sought."
                          sought."

                          Factual Insufficiency
                          FRCPl2(b)(6)
                          FRCP 12(b)(6) ——Must
                                            Mustcross   "the line betweenppossibility
                                                  cross"thelinebetween     ossibilityaand
                                                                                      ndplausibility
                                                                                          plausibility
                          of
                          of entitlement to relief" BellAtlantic
                             entitlementto          Bell AtlanticC  orp.v.
                                                                  Corp. v. Twombly, 550U.S.544,
                                                                                       550 U.S. 544,
                          570(2007).
                          570 (2007).
                          TRCP
                          TRCP 9la
                               91a——"[N]o             personcould
                                     "[N]o reasonableperson  couldbelieve
                                                                   believethefactspleaded."
                                                                           the facts pleaded."NNot
                                                                                                ot
                          once did Davis show
                          once didDavis  showwhy anyoftheclaims
                                             whyany of the claimsppled
                                                                   ledwith80+   pagesoffactual
                                                                       with 80+pages  of factual
                          backup
                          backupcould not be
                                 couldnot    believable.This
                                          be believable. This Rule was intended
                                                              Rule was          to dismiss
                                                                       intendedto  dismiss

                          patently frivolous
                          patently  frivolouscclaims
                                              laimssuch   asroutinely
                                                     suchas  routinely filedbyprisoners
                                                                             by prisonersppro
                                                                                          rosesewith
                                                                                                with
                          bizarre
                          bizarre factualallegations thatcould
                                         allegationsthat  couldnever  be believable.
                                                                neverbe  believable.Davis/
                                                                                    Davis /
                          Silveradofailedutterlyinthisendeavor.
                          Silverado failedutterlyin this endeavor.
                   VI. MEDIATED SETTLEMENTAGREEMENT CONTRACTTO
                   VI. MEDIATED SETTLEMENT AGREEMENTAACONTRACT
                                                             TO WHICH
                                                                WHICH
                   SILVERADOWAS NOT APARTY  NOR ATHIRD  PARTY
                   SILVERADO WAS NOT A PARTY NOR A THIRD PARTYBENEFICIARY
                                                              BENEFICIARY
                          Thebackground rule for enforceability of mediatedsettlementagreements,
                          The background rule for enforceability of mediated settlement
                                                                                      agreements,as
                                                                                                  as
                   describedintheTexasADRAct,providesthatthesettlementagreementisenforceable
                   described in the Texas ADR Act, provides that the settlementagreement
                                                                                       is enforceableas
                                                                                                      as
                   any othercontract, andthe            incorporate the termsooffthesettlement
                                                     may incorporate theterms
                   any other contract, and the court may                          the settlementagreement
                                                                                                 agreement
                   intothecourt’s decree. Tex.Civ.Prac.& Rem.Code                     § 154.071.Although
                   into the court's final decree. See Tex. Civ. Prac. & Rem. Code Ann. § 154.071. Although
                   the settlementagreementarisesfromthe suit,enforcement
                                                                      of a mediationagreement,
                   the settlement agreement arises from the suit, enforcement of a mediation agreement,
                        if reachedthroughcourt-ordered  mediation,mustbe  determined in breach—of-
                   even if reached through court-ordered mediation,must
                   even                                                 be determined inaa breach-of-




Silverado Appx. 0440
                                                                                      No. 1-15-567-CV 1443
                                cause ofaction
                       contract cause of action uunder
                                                  ndernnormal
                                                        ormalrules
                                                              rulesofpleading
                                                                   of pleadingandevidence.
                                                                              and evidence.SeeCadle
                                                                                            See CadleC 0.v.v.
                                                                                                     Co.

                       Castle, 913S.W.2d
                               913 S.W.2d 6 27(Tex.
                                          627 (Tex. A pp.—
                                                    App.   Dallas11995,
                                                         —Dallas   995,writdenied).
                                                                        writ denied).Thus,  nymediated
                                                                                     Thus,aany mediated

                   settlementis
                   settlement               as a contract. See
                              is enforceableasa                       v.D
                                                           See Hardmanv.  ault,
                                                                         Dault, 2S.W.2d
                                                                                2 S.W.2d378,
                                                                                        378,380
                                                                                            380

                   (Tex. App.—
                   (Tex. App. —SanAntonio
                               San Antonio 1999,  opet.)(citing
                                           1999,nno pet.) (citingC.P.&R.C.§
                                                                 C.P. & R.C. §154.07l(a)).
                                                                              154.071(a)).AA wrinkleisis
                   added
                   added in
                          in to  this provision ooffthe
                              to thisprovision           TexasADRActwhenreconciling
                                                     the TexasADR Act when reconcilingwithRule11ofthe
                                                                                       with Rule 11 of the

                   Texas Rules
                   Texas Rules ofCivilProcedure,
                               of Civil Procedure,which states,""Unless
                                                  whichstates,  Unlessotherwiseprovided
                                                                                providedintheserules,
                                                                                         in these rules,

                      agreement between
                   no agreement
                   no                             orparties
                                between attorneysor partiestouching  anysuitpending
                                                            touchingany              will beenforced
                                                                         suit pendingwillbe enforced

        CJ         unless iittbeinwriting,
                   unless     be in writing, signed
                                             signedaand
                                                     ndfiled
                                                        filedwith
                                                             withthe
                                                                  thepapers
                                                                      papersaas partoftherecord,
                                                                              spart                 orunless
                                                                                     of the record,or  unlessitit
                   bemade
                   be made in      court aand
                              open court
                           in open         ndentered
                                              enteredofrecord."
                                                     of record."TTex.
                                                                  ex.RR..Civ.P.
                                                                         Civ. P.11.
                                                                                11.
                             Contract
                             Contract law  governs agreementsmade
                                       law governs                 pursuanttotorule
                                                   agreements madepursuant      rule11.Ronin
                                                                                     11. Roninv.v. Lerner,
                   77 S.W.3d
                      S.W.3d 883,886(Tex.
                             883, 886 (Tex. A pp.—Houston
                                            App.—Houston[lst
                                                         [1stDist.]1999,  opet.).A
                                                             Dist.] 1999,nno          contractisislegally
                                                                             pet.). Acontract      legally
                   binding
                   bindingonlyif
                          only if its
                                  its terms
                                      terms are sufficientlydefinitetotoenable
                                            are sufficiently                             to understand
                                                                         enableaa court to  understandtthe
                                                                                                       he
                   parties’
                   parties' o bligations.
                            obligations. SeeFortWorth   Indep.SSch.
                                         See Fort WorthIndep.   ch.Dist.  v.CityofFortWorth,
                                                                    Dist.v. City of Fort Worth,222
                                                                                                 2S.W.3d
                                                                                                   S.W.3d
                   831,846(Tex.2000)."
                   831, 846 (Tex. 2000)." Each contract sshould
                                          Each contract   houldbe
                                                                be considered
                                                                   consideredsseparately
                                                                              eparatelytotodetermine
                                                                                            determineits
                                                                                                      its

                   material tenns."
                             terms." T.O.Stanley
                                         StanleyBootCo.,Inc.   v.BankofElPaso,847S.W.2d
                                                Boot Co., Inc.v. Bank of El Paso, 847 S.W.2d218,221
                                                                                             218, 221
                   (Tex.1992).
                   (Tex. 1992). T
                                The parties' iintent
                                  heparties’   ntenttto
                                                      o bebound,
                                                        be bound, ggenerally
                                                                    enerallyiis
                                                                             s aaquestion
                                                                                 questionoffact.SeeHerring
                                                                                          of fact. See Herring

                   v. H
                   v.   erron
                      Herron
                             Lakes
                             Lakes Estates
                                          Owners Ass’n,
                                   Estates Owners Ass'n, Inc.,No. 14-09-00772-CV,
                                                         Inc.,No. 14-09-00772-CV,2011
                                                                                 2011WL
                                                                                     WL22739517,
                                                                                         739517,
                                                                                               atat
                   *3(Tex. App.—Houston [14thDist.] an.4,2011,
                   *3 (Tex. App.—Houston [14th Dist.]JJan.          opet.)(mem.
                                                           4, 2011,nno pet.) (mem.oop.)
                                                                                   p.)(citing   Foreca,758
                                                                                        (citingForeca,  758
                              at
                   S.W.2d at 746.
                             Courtsin Texaswillnotcreate
                             Courts in Texas will not create
                                                           third-party beneficiary contracts
                                                                                   contractsby
                                                                                            by
                                   Giventhat Silveradoneitherattendedmediation,
                   implication. Given that Silverado neither attended mediation,nnor was aparty
                                                                                 or wasa   partyor
                                                                                                 or
                   third party            to the agreement,they cannottake
                   third party beneficiary to the agreement, theycannot
                                                                            advantageof an
                                                                        take advantage ofan
                   agreementthat is nothing morethan
                   agreement that is nothingmore
                                                        settlementbetweenotherpartiesfor which
                                                 than aa settlement between other parties for which




Silverado Appx. 0441
                                                                                        No. 1-15-567-CV 1444
                   consideration wasgiven
                   considerationwas  givenby  the parties.
                                           bythe  parties.A gain,the
                                                          Again,  theRulell
                                                                     Rule 11 purports to change
                                                                             purportsto  change
        Tr
        0
        Cy         history by ignoring tthe
                   history byignoring   heprincipal’s   revocationwhich
                                            principal's revocationwhichis
                                                                        isillegal.
                                                                           illegal.Tex.
                                                                                   Tex.H ealthSafety
                                                                                        Health Safety

                   Code
                   Code ss 166.155.
                           166.155. But at best,aftermediation,
                                    But at best, after mediation,the
                                                                  theonlychallenge  thatcouldbe
                                                                     only challengethat  could bemade
                                                                                                 made

                   wouldbe   to PLAINTIFFS’
                   would be to  PLAINTIFFS' standing,
                                            standing,w hichisby
                                                     which        no means proven.BBut
                                                            is bynomeansproven.     utthisdoes
                                                                                       this doesnot
                                                                                                 not
                   invalidate
                   invalidatePLAINTIFFS’
                             PLAINTIFFS'claims
                                         claimsatall,    ordoes
                                                at all,nnor doesiit
                                                                 tentitled
                                                                    entitledSilverado
                                                                            Silveradoto onecent
                                                                                      toonecent

                   from PLAINTIFFS.
                   from PLAINTIFFS.Thelatefiled  Rule91aMotions
                                   The late filedRule91a Motionsdeny
                                                                 denythem mandatoryfees
                                                                      themmandatory feesasa
                                                                                         as a
        N          matter oflaw
                   matter of law because
                                 becausethey
                                         theyccannot
                                               annotrely on91a
                                                     relyon91aaand theclaims
                                                                ndthe             be reinstatedand
                                                                             mustbereinstated
                                                                       claimsmust               and
        51
        N
                   orderrescinded.
                   order rescinded.
                                                 VII.CONCLUSION&
                                                 VII.CONCLUSION&PRAYER
                                                                PRAYER
                          The foregoingarguments
                          The foregoing arguments cclearly demonstrate tthat
                                                    learlydemonstrate    hat NEITHER SILVERADO,
                                                                             NEITHERSILVERADO,
                   DEFENDANTS
                   DEFENDANTSNOR
                              NORTHE
                                  THE AD LITEMSpresentedADMISSIBLE
                                      AD LITEMS presented ADMISSIBLEeevidence
                                                                     videncetoto

                   overcome tthe
                   overcome   he goodfaithpresumption
                                 good faith presumption Schwager
                                                        Schwager enjoysandaffirmatively
                                                                 enjoys and affirmatively established.
                                                                                          established.
                   Tex.
                   Tex. R  Civ. P. 10,13.Badfaithisrequired
                        R..Civ.P.  10, 13. Bad faith is requireduunder
                                                                  nderbboth
                                                                        othRules10and13.Moreover,
                                                                            Rules 10 and 13. Moreover,until
                                                                                                       until
                   settlement,ALL OF PLAINTIFFS
                   settlement,ALLOF  PLAINTIFFSCCLAIMS wereperfectly
                                                 LAIMSwere  perfectlyvalidand
                                                                      valid andsupported
                                                                                supportedby
                                                                                          by
                   evidencepresented during threedaysoftestimony——even   Defendants’  owntestimony.
                   evidence presented during three days of testimony—even Defendants'own  testimony.As
                                                                                                     As
                   such,whenthepleadingwas
                   such, when the pleading w as filed,whichistheonlytime Court may
                                                      which is the only timeaa Courtm ayevaluate,
                                                                                         evaluate,no
                                                                                                     claim
                                                                                                   no claim
                   made
                   made was
                           frivolous broughtinbadfaith orto
                        was frivolousoorr brought in bad faithor
                                                                   harass. ex.R.CivP.
                                                                 to harass.TTex. R. Civ P. 10,13.Evidence
                                                                                           10, 13. Evidence
                   is requirednot
                   is required n ot speculationbybad actors.Given
                                    speculation by badactors.
                                                                  thattheclaimspledJuly18,2014
                                                             Given that the claims pled July 18, 2014
                   includedthevery claims
                   included the very
                                          Silverado andtheother ttorneys
                                    claims Silverado and the otheraattorneys
                                                                            take issuewith,Silverado   had
                                                                             take issue with, Silverado had
                   aa duty
                      duty to
                                   theRule91aMotionno laterthanSeptember
                           to file the Rule 91a Motion no
                                                                              29,2014andfailed.As
                                                          later than September 29, 2014 and failed. Asaa
                   matteroflaw,JoshDavisandSilverado      haveknowingly patently                  Motions
                   matter of law, Josh Davis and Silverado have knowingly filed patently frivolous Motions
                   designedto harassandwrongfully    obtain$115,000+ fromPLAINTIFFS  afterfalsely
                   designed to harass and wrongfully obtain $115,000+ from PLAINTIFFS after falsely
                   imprisoningand assaultingtheir mother in a clear conspiracy—pr0vable  by
                   imprisoning and assaulting their mother in a clear conspiracy—provable by




Silverado Appx. 0442
                                                                                     No. 1-15-567-CV 1445
                                   evidence.
                                         Assuch,
                                              Silverado   entitled
                                                    wasnever    tohave
                                                                     ANY  9lA
                                                                       RULE
                   circumstantial evidence. As such, Silverado was never entitled to have ANY RULE 91A

                   MOTIONG
                   MOTION  RANTED
                         GRANTED ANDISNOT
                                AND        ENTITLEDTOATTORNEYS’
                                     IS NOTENTITLED TO ATTORNEYS'FEES
                                                                  FEESATALL.
                                                                      AT ALL.
                   The
                   The Court cannot award
                       Court cannot        eesttooSilverado
                                    awardffees    Silveradounder
                                                            underRule
                                                                 Rule991a
                                                                       laand    otherRule
                                                                              noother
                                                                          andno      RuleoorrStatute
                                                                                             Statute

                   has been pled,
                   hasbeen  pled, w ithTexas
                                  with         otallowing
                                       Texas nnot allowingfees
                                                           feesabsent statutoryauthority.
                                                               absentstatutory             Tex.CCiv.
                                                                                authority.Tex.   iv.PPrac.
                                                                                                      rac.&&
                   Rem. C
                   Rem.   ode38.001
                        Code 38.001et
                                   etseq.
                                      seq.
                          Rule9la
                          Rule 91a does not permit
                                   does not permit aa partyto  essentially
                                                      party to essentially missthedeadline
                                                                           miss the deadlineandseeks
                                                                                            and seeks

                   mandatoryfees
                   mandatory     asJosh
                             feesas     Davisiis
                                    JoshDavis strying   o do.This
                                                 tryingtto do. Thisisdeception   ontheCourt
                                                                    is deceptionon  the Courtandshould
                                                                                              and should
                   be
                   be sanctioned.
                      sanctioned.It  must be
                                  It must be sanctioned
                                             sanctioneduunder Rule 10and13
                                                        nderRulel0           to deterbadfaithabusive
                                                                      and 13to  deter bad faith abusive
                   litigation
                   litigationtactics
                              tacticsuused
                                       sedthroughout
                                           throughoutthistrial.
                                                      this trial.A llattomeys
                                                                 All           savePlaintiffs’
                                                                     attorneyssave Plaintiffs'attorneys
                                                                                              attorneysare
                                                                                                        are
                   guilty
                   guilty ofunclean
                          of unclean hhands
                                       andsaand shouldbbe
                                             ndshould   etreated   nequal
                                                          treatedoon equalgground
                                                                            roundbbefore
                                                                                   eforetthis
                                                                                         hisCourt,
                                                                                              Court,rather
                                                                                                     rather
                   than
                   than singled out for
                        singled out     grosslyunfairpunishment
                                    for grossly unfair punishmentininviolation
                                                                      violationofofthe US and
                                                                                    theUS and Texas
                                                                                              Texas
                   Constitution
                   Constitutionandthe  veryrulescitedby
                                and thevery                movants.Forthis
                                            rules cited by movants.         reason,tthe
                                                                   For thisreason,      sanctionsoorders
                                                                                    hesanctions    rders
                   mustberescinded
                   must be rescinded anddismissed
                                                  alongwiththe Rule91adismissal.
                                     and dismissed along withtheRule91a dismissal.Allclaims
                                                                                            against
                                                                                  All claims against
                   Silverado
                   Silveradom
                            must be reinstated.
                              ustbe reinstated.PLAINTIFF
                                                       S pray
                                               PLAINTIFFS praythat  uponreinstatement,
                                                               thatupon
                                                                                      this casebe
                                                                         reinstatement, thiscase be
                   retumed    o District
                   returned tto
                                         Courtforfurtherdisposition.PLAINTIFFS     andSCHWAGER
                                District Court for further disposition. PLAINTIFFS and SCHWAGER
                   respectfully        allotherandfurtherrelief towhich
                                request all other and further reliefto
                   respectfullyrequest
                                                                            they maybejustlyentitled
                                                                       which theymay
                                                                                                          law
                                                                                     be justly entitledatat law
                   or inequity.
                   or in equity.
                   Respectfullysubmitted by:
                   Respectfully submitted by:



                                 SBN17304200
                                    Holbrook
                                 1006        Road
                                                                               PhilipM.Ross
                                                                                Philip M. Ross
                                                                                SBN 17304200
                                 San
                                   Antonio,Texas
                                               78218
                                 Phone:210/326-2100
                                                                                1006 Holbrook Road
                                                                                San Antonio, Texas 78218
                                 Email:
                   ross_law@hotmail.com                                         Phone: 210/326-2100
                                                                                Email:
                   ross_law@hotmail.com




Silverado Appx. 0443
                                                                                       No. 1-15-567-CV 1446
                                                                                  CandiceLSchwager
                                                                                         L Schwager
        0
                                                                                 SCHWAGER
                                                                                 SCHWAGER LAW FIRM
        0                                                                        1417
                                                                                 1417 Ramada
        o.                 .                                                     Houston,Texas77962
                                                                                 Houston,Texas 77962
                                                                                 Tel:
                                                                                 Tel:8832.315.8489
                                                                                      32.315.8489

        co
        0                                                                 Peterson
                                                                                 Fax:832.514.4738
                                                                                 Fax:

                                                                          Peterson
                                                                          Mackey
                                                                                Lonny
                                                                          MackeyG
                                                                                      832.514.4738
                                                                                  schwagerlawfirm@live.com
                                                                                 AttorneyforDonL.
                                                                                 Attorney for Don L.

                                                                                 LonnyPPeterson
                                                                                  G
                                                                                        eterson
                                                                                 Peterson
                                                                                               aand
                                                                                                nd
                                                                                 Peterson


        N                                           CERTIFICATEOFS
                                                    CERTIFICATEOF  ERVICE
                                                                 SERVICE

                             I hereby ccertify
                            Ihereby     ertifytthat
                                               hatoonnthis      dayofOctober
                                                       this 21'tday of October2014
                                                                               2014assoon   astheDr.’s
                                                                                    as soonas  the Dr.'srecord
                                                                                                         record
                       was forwarded
                       was forwardedfortheCourt’s
                                       for the Court's review.
                                                       review.The   samehhas
                                                                 Thesame   asbeen
                                                                             beenserved   nthefollowing
                                                                                  servedoon  the following
                       counsel:
                       counsel:


                   W.
                   W. R ussJJones
                      Russ   ones
                   Underwood,
                   Underwood, Jones,
                              Jones, SScherrer
                                       cherrer
                   &
                   & Malouf,PLLC
                     Malouf, PLLC
                   5177 Richmond
                   5177 Richmond Ave.,
                                 Ave., SSuite
                                         uite505
                                              505
                   Houston, TX77056
                   Houston, TX 77056
                         W.Young
                   Jill W. Young
                                                                  Sarah
                                                                  SarahP.Pacheco
                                                                       P. Pacheco
                   Maclntyre, McCulloch,
                   Macintyre, McCulloch, Stanfield
                                                                  Kathleen Beduze
                                                                  KathleenT.
                                                                          T. Beduze
                   &Young,  LLP
                   & Young, LLP
                                                                  1401McKinney
                                                                  1401 McKinneySt.
                                                                                St.
                   2900 Weslayan,Suite150
                   2900 Weslayan, Suite 150
                                                                  1700FiveHouston  Center
                                                                  1700 Five Houston Center
                   Houston,TX77027
                   Houston, TX 77027
                                                                  HoustonTX77046
                                                                  Houston TX 77046
                   loshK.Davis
                    Josh K. Davis
                       Brisbois,
                   Lewis,    Bisgaard   LLP
                                   &Smith,
                   Lewis, Brisbois, Bisgaard & Smith, LLP
                   Weslayan  Tower,Suite1400
                   Weslayan Tower, Suite 1400
                   24Greenway Plaza
                   24 Greenway Plaza
                   Houston,TX77010
                   Houston, TX 77010
                   by
                   by e-fileon
                              December 5,2014.
                            on December 5, 2014.

                                                                                 CandiceLSchwager
                                                                                 Candice L Schwager




Silverado Appx. 0444
                                                                                         No. 1-15-567-CV 1447
TAB 53
                                                                                                                                                   FILED
              `   .’12/8/2014                                                                                                              4:48:M
                                                                                                                                  12/8/2014 4:48
                                                                                  PROBATE
                                                                                  PROBATE COURT
                                                                                          COURT 1
                                                                                                1
                    DM       DATA ENTRY
                             PICK UP THIS DATE
                    RUBY
                    RUBY S.PETERSON,
                         S.           INCAP
                            PETERSON, INCAP
                                                                            -401
                                                           CAUSE NO. 427,208

        O           MACKEY
                    MACKEY     ("MACK")
                               ("MACK")   GLEN    PETERSON
                                           GLENPETERSON           §               INPROBATE
                                                                                  IN         COURTNO.
                                                                                     PROBATE COURT NO.I1
                    PETERSON; TONYA
                    PETERSON;              PETERSON
                                  TONYA PETERSON                  §
                    Individually
                    Individually and    Next Friend of
                                     as NextFriend
                                 and as             of            §
                    RUBYPETERSON;
                    RUBY   PETERSON; DON DONLESLIE      PETERSON;§
                                               LESLIE PETERSON;




                                                                                                                 WV ZZtiV rS IR
                             PETERSON,
                    CAROLPETERSON,
                    CAROL                              andas
                                          Individually and   Next §
                                                           asNext
                    Friend            PETERSON; and
                           of RUBY PETERSON;
                    FriendofRUBY                        LONNY
                                                    and LONNY     §
                    PETERSON,
                    PETERSON,                                     §
        GPI
                    VS.
                    VS.
        0
        ry
                    SILVERADO
                    SILVERADO   SENIOR
                                SENIOR LIVING,
                                       LIVING, INC.
                                               INC.                       §
                    d/b/aSILVERADO
                          SILVERADO SENIOR  LIVING  —                      §




                                                                                                                      LZ
                    d/b/a          SENIOR  LIVING —
                    SUGAR
                    SUGAR   LAND
                            LAND                                           §      HARRIS
                                                                                  HARRIS COUNTY,
                                                                                         COUNTY, TE S
                                                                                                 TEXZ4S

                                        DEFENDANT’S
                                        DEFENDANT'S  FIRSTSUPPLEMENT
                                                     FIRST SUPPLEMENT TO  FIRSTAMENDED
                                                                       T0 FIRST AMENDED
                                       PLEA TO THEJURISDICTION
                                       PLEAT0  THE JURISDICTION & FIRSTAMENDED
                                                                 &FIRST           ANSWER
                                                                        AMENDED ANSWER

                                        Silverado Senior Living,Inc.
                             Defendant, Silverado                     d/b/aSilverado
                                                         Living, Inc. d/b/a           SeniorLivingSugarLand
                                                                            Silverado Senior Living Sugar Land

                    ("Silverad0")
                    ("Silverado")        thisFirst
                                  files this       Supplement
                                             First Supplement    itsFirst
                                                              toits
                                                              to          Amended
                                                                    First Amended Pleato
                                                                                  Plea   theJurisdiction
                                                                                       tothe              andFirst
                                                                                             Jurisdiction and First

                    Amended
                    Amended Answer previously
                            Answer            tiledon
                                   previously filed   September
                                                    onSeptember 25,       andrespectfully
                                                                25, 20141 and              requests
                                                                              respectfully requests    ruling.
                                                                                                    aa ruling.

                                                          SUPPLEMENTATION
                                                          SUPPLEMENTATION

                             Plaintiffs filedaa Fifth
                             Plaintiffs filed   Fifth Amended Petition
                                                      Amended Petition tojointheir
                                                                       to join their respective spouses,
                                                                                     respective spouses, Tonya Peterson
                                                                                                         TonyaPeterson and
                                                                                                                       and

                    CarolPeterson,
                    Carol Peterson,   Thursday,
                                   onThursday,
                                   on          December
                                               December 4,2014
                                                        4,      inan
                                                           2014 in   improper
                                                                   animproper attempt
                                                                              attempt tore-litigate
                                                                                      to             claims
                                                                                         re-litigate claims which
                                                                                                            which

                    have  eensettled
                    havebbeen         and/or
                              settled and/or otherwise
                                             otherwise adjudicated
                                                       adjudicated butforthemeritless
                                                                   but                   breach
                                                                       for the meritless breach offiduciary
                                                                                                of           dutycause
                                                                                                   fiduciary duty cause
                    whichmay
                    which    alsobedismissed
                          mayalso              foraa lack
                                  be dismissed for        ofsubject
                                                     lackof         matter
                                                            subject matter                   the Court isisaware,
                                                                           jurisdiction.2 AsAsthe           aware,

                               Onfile with
                             1 On          theCourt
                                      withthe       andincorporated
                                              Court and              byreference
                                                        incorporated by                  if
                                                                                       setout
                                                                                  asif set
                                                                        reference as                fullyherein.
                                                                                           out fully herein.
                      Onfile with
                    2 0n                    and incorporated
                                  the Court and
                             with theCourt      incorporated bybyreference
                                                                 reference as    set out ffully
                                                                           asififsetout    ullyherein.           (Plaintiffs
                                                                                                herein. Compare (Plaintiffs
                          Amended
                    FifthAmended
                    Fifth           Petition)
                                    Petition)      (Plaintiffs’
                                              with (Plaintiffs' Original
                                                                Original Petition,
                                                                         Petition, Amended
                                                                                   Amended      Petition
                                                                                                Petition andJury
                                                                                                         and      Demand,
                                                                                                             Jury Demand,
                    SecondA
                    Second     mended
                            Amended      Petitionand
                                         Petition andJuryDemand,           Amended P
                                                                     Third Amended
                                                     Jury Demand, Third                 etitionand
                                                                                      Petition andContest    to Guardianship
                                                                                                    Contest to  Guardianship
                    Application,
                    Application,   andFourth
                                  and           Amended
                                       Fourth Amended     Petition)
                                                         Petition) allofwhich
                                                                   all           areon
                                                                       of which are    filewiththisCourt
                                                                                    on file                 and/orthe
                                                                                            with this Court and/or thel29th
                                                                                                                       129th
                    Judicial District
                    Judicial             Court aand
                             District Court       ndare incorporated
                                                    are incorporated    byreference   as if
                                                                        by reference as      setout
                                                                                          if set      fullyherein.
                                                                                                 out fully          Seealso
                                                                                                            herein.See
                    Silverado’s
                    Silverado's        Motion
                                  9la Motion
                                  91a           T
                                                TooDismiss    Plaintiffs’
                                                    Dismiss Plaintiffs'  Sole   Remaining
                                                                          SoleRemaining      Claim
                                                                                            Claim   Breach
                                                                                                    Breach  OfTmst
                                                                                                            Of        and/or
                                                                                                                Trust and/or
                    Breach
                    Breach OfFiduciary
                           Of   Fiduciary Duty    currently
                                            Dutycurrently  pending
                                                           pending  which
                                                                    which   isalso
                                                                           is also on     with the
                                                                                   onfile with      court and
                                                                                                the court      incorporate
                                                                                                          and incorporate by
                                                                                                                          by
                    reference
                    reference  asififset
                               as    setout  fullyherein.
                                         out fully herein.
                    (footnote
                    (footnote ccontinued)
                                ontinued)

                    4831-8080-3104.1




Silverado Appx. 0445
                                                                                             No. 1-15-567-CV 1509
                 existing
                 existing Plaintiffs
                          Plaintiffs recently
                                     recently settled
                                              settled w ithCarol Manley
                                                      with              and David
                                                                 Manley and David P eterson.
                                                                                  Peterson. TheRule
                                                                                            The Rule11
                                                                                                    lIAgreement
                                                                                                       Agreement

                 onfile with
                 on     with theCourt  admits
                             the Court admits and acknowledges:
                                              andacknowledges: a)the1993
                                                               a)          Power
                                                                  the 1993 Power ofAttorney
                                                                                 of          remains
                                                                                    Attorney remains inforce
                                                                                                     in force a nd
                                                                                                              and

                 effect;b)
                 effect;    theNovember
                         b) the          2013revocation
                                November 2013 revocation w    invalid;aand,
                                                           as invalid;
                                                         was            nd,c)  askstheCourt
                                                                            c) asks the Court to  issuefindings
                                                                                              to issue
        wTi
                 declaring
                 declaring the        Nevertheless,
                           the same.3 Nevertheless, Plaintiffs
                                                    Plaintiffs andnewly
                                                               and newly jjoined
                                                                           oinedPlaintiffs
                                                                                 Plaintiffsfile their      Amended
                                                                                                theirFifth Amended
                 petition individually
                 petitionindividually andas
                                      and        friendofRuby
                                            nextfriend
                                          asnext       of Ruby Peterson, butdo
                                                               Peterson, but        have authority
                                                                                not have
                                                                             do not      authority a nd/orsstanding
                                                                                                   and/or   tanding

                 to bringsuch
                 tobring suchclaims
                              claims   behalf
                                    onbehalf
                                    on       ofRuby
                                             of      Peterson
                                                Ruby Peterson forthe
                                                              for     reasons
                                                                  the reasons enumerated
                                                                              enumerated intheFirst
                                                                                         in           Amended
                                                                                            the First Amended

                          the Jurisdiction
                 Plea ttoothe
                 Plea         Jurisdiction which are reinforced
                                           which are            by Plaintiffs’
                                                     reinforced by Plaintiffs' judicial
                                                                               judicial admissions.4
        lJ
                          Subject-matterjurisdiction
                          Subject-matter              isaaquestion
                                         jurisdiction is  question oflaw.
                                                                   of      CityofDallas
                                                                      law. City           v..Carbajal,
                                                                                of Dallas v            324S.W.3d
                                                                                             Carbajal, 324 S.W.3d537,
                                                                                                                 537,

                 538(Tex.
                 538 (Tex. 2 010).Lackof
                           2010).         subject-matterjurisdiction
                                  Lack of subject-matter               isfundamental
                                                         jurisdiction is                   andcan
                                                                         fundamental error and    beraised
                                                                                               canbe        atany
                                                                                                     raised at any
                 time.Sivley
                 time.        v.Sivley,
                       Sivley v.             S.W.2d
                                         972S.W.2d
                                 Sivley, 972       850,855
                                                   850, 855(Tex.App.
                                                           (Tex.App. —Tyler
                                                                     — Tyler11998,
                                                                              998, no pet.). While
                                                                                  no         While tthere    and has
                                                                                                     hereisisand has

                 been
                 been a motion pending
                      a motion          before
                                pending before thecourt,
                                               the        a court can
                                                   court, a           inquire into
                                                                  can inquire      itsjurisdiction
                                                                              into its jurisdiction on itsown
                                                                                                    on its     initiative
                                                                                                           own initiative

                 without
                 without    motion
                         aa motion       time.See
                                   atany time.
                                   at              Texas
                                               See Texas  Workers
                                                          Workers' ’Comp.   Comm
                                                                    Comp. Comm      ’nv.
                                                                                   'n     Garcia,
                                                                                       v. Garcia, 893 S.W.2d
893S.W.2d    504,5517
                                                                                                               504,    17
                 n.l5(Tex.
                 n.15 (Tex. 1995). When
                            1995).When the claim isisnot
                                        theclaim         within
                                                      notwithin  thecourt’s
                                                                the          jurisdiction
                                                                    court's jurisdiction andtheimpediment
                                                                                         and                to
                                                                                             the impediment to

                 jurisdiction        beremoved,
                              cannotbe
                 jurisdiction cannot            theclaim
                                       removed, the       must b
                                                    claim must beedismissed.
                                                                  dismissed. American Motorists
                                                                             American Motorists      Co.v.
                                                                                                Ins. Co. v.Fodge,
                 63S.W.3d
                 63 S.W.3d 801, 805 (Tex. 2
                           801,805(Tex.     001);see
                                          2001);     Thomas
                                                 seeThomas v.Long,
                                                           v.       207S.W.3d
                                                              Long, 207        334,338(Tex.
                                                                        S.W.3d 334,           2006).
                                                                                    338 (Tex. 2006).

                                                              PRAYER
                                                              PRAYER

                           WHEREFORE,
                           WHEREFORE, PREMISES
                                      PREMISES CONSIDERED,
                                               CONSIDERED, Defendant,
                                                           Defendant, Silverado
                                                                      Silverado Senior
                                                                                Senior Living,
                                                                                       Living, Inc. d/b/a
                                                                                               Inc.d/b/a
                 Silverado
                 Silverado Senior
                           Senior Living
                                  Living SugarLand
                                         Sugar      prays tthat
                                               Land prays   hattthis
                                                                 hisCourt  grant Defendant’s
                                                                     Court grant             FirstA
                                                                                 Defendant's First  mended
                                                                                                   Amended Pleato
                                                                                                           Plea to

                 the Jurisdiction
                 the Jurisdiction anddismiss
                                  and         Plaintiffs’
                                      dismiss Plaintiffs' claims
                                                          claims  intheir
                                                                 in       entirety,
                                                                    their entirety, that Plaintiffs
                                                                                    thatPlaintiffs takenothing
                                                                                                   take nothingby way of
                                                                                                               byway  of




                          3   See OrderGranting
                              SeeOrder Granting Authority
                                                Authority forGuardian
                                                          for          AdLitem
                                                              Guardian Ad       &Attomey
                                                                          Litem &          AdLitem
                                                                                  Attorney Ad Litem to Execute
                                                                                                    to Execute
                 Peterson R
                 Peterson   ule11Agreement
                          Rule                 ExhibitA,
                                            at Exhibit
                               11 Agreement at         A, ¶2.
                          4   See id.


                 4831-8080-3104.1
                 4831-8080-3104.1                                  2
                                                                   2




Silverado Appx. 0446
                                                                                           No. 1-15-567-CV 1510
                 theirsuit
                 their             Defendant,
                       suitagainst Defendant, andthat
                                              and     Defendant
                                                  thatDefendant beawarded
                                                                be         taxable
                                                                   awarded taxable       ofCourt
                                                                                   costsof
                                                                                   costs   Court andthat
                                                                                                 and thattthe
                                                                                                           heCourt
                                                                                                              Court

                       suchother
                 grantsuch
                 grant     otherand
                                 andfurther reliefto
                                    further relief   whichDefendant
                                                   towhich Defendantisjustly
                                                                    is        entitled.
                                                                       justly entitled.

                                                                          submitted,
                                                             Respectfully submitted,

        by                                                   LEWIS                     SMITH,
                                                             LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                                                                              LLP

                                                             /s/Josh
                                                                  KDavis
                                                             /s/ Josh K Davis

                                                                      DAVIS
                                                             JOSH K. DAVIS
                                                             StateB
                                                             State   arN
                                                                   Bar   o.24031993
                                                                       No. 24031993
        iN                                                   CHRISTIAN
                                                             CHRISTIAN R. JOHNSON
                                                             StateB
                                                             State  arNo.24062345
                                                                   Bar No. 24062345
                                                             Weslayan
                                                             Weslayan  Tower, Suite1400
                                                                       Tower, Suite 1400
                                                             24Greenway    Plaza
                                                             24 Greenway Plaza
                                                             Houston,
                                                             Houston, Texas  77046
                                                                       Texas 77046
                                                             (713)659-6767
                                                             (713) 659-6767 Telephone
                                                                            Telephone
                                                                   759-6830
                                                             (713)759-6830
                                                             (713)          Facsimile
                                                                            Facsimile

                                                             ATTORNEYS FOR DEFENDANT,
                                                                                      LIVING,
                                                             SILVERADO SENIOR LIVING, INC. D/B/A
                                                                                      LIVINGLAND
                                                             SILVERADO SENIOR LIVING SUGAR LAND




                 4831-8080-3104.1
                 4831-8080-3104.1                               3




Silverado Appx. 0447
                                                                                      No. 1-15-567-CV 1511
                                                  CERTIFICATE
                                                        OF
                                                         SERVICE
                                                  CERTIFICATE OF SERVICE

                           hereby c
                         IIhereby   ertify
                                  certify tthat
                                            hataa true
                                                  true and
                                                       and correct copy ofthe
                                                           correct copy of the foregoing
                                                                               foregoing instrument
                                                                                         instrument was  served
                                                                                                    was served       all
                                                                                                               uponall
                                                                                                               upon
        0.       counselof
                 counsel  ofrecord viae-file, facsimile,
                            record via          facsimile,handdelivery and/or
                                                          hand          and/orcertified
                                                                                certified
                                                                                        mail,return
                                                                                        mail,       receiptrequested
                                                                                              returnreceipt requestedon
                                                                                                                     on
                 this8thDecember,
                 this                 2014.
                      8th December, 2014.
        co

                           Philip
                           Philip M.Ross
                                  M. Ross
                           1006
                           1006 H  olbrook
                                Holbrook   Road
                                           Road
                           SanAntonio,
                           San Antonio, Texas78218
                                         Texas 78218
                           Attorney for
                                    for Plaintiffs

                           Candice
                           Candice  LSchwager
                                    L Schwager
                           TheSchwager
                                   LawFirm
                           The Schwager Law Firm
                           1417
                           1417 R  amada
                                Ramada   Dr.
                                         Dr.
                           Houston,
                           Houston, Texas  77062
                                     Texas 77062
                           Attorney for
                           Attorney for Plaintiffs

                           Sarah
                           Sarah  Patel
                                  Patel Pacheco
                                        Pacheco
                           Crain,Caton
                           Crain, Caton&  &James,  PC
                                           James, PC
                           1401McKinney
                           1401             Street
                                McKinney Street
                           1700
                           1700 F  iveH
                                Five      ouston
                                       Houston  Center
                                                Center
                           Houston,
                           Houston,  Texas77010
                                     Texas  77010
                           Attorneys for
                           Attorneys  for Carol Manley andDavid
                                                Manley and David P eterson
                                                                 Peterson

                           JillW.Young
                           Jill W. Young
                           Maclntyre,
                           Maclntyre, McCulloch,
                                      McCulloch,            &Young,
                                                  Stanfield &        LLP
                                                              Young, LLP
                           2900Weslayan,
                           2900            Suite150
                                 Weslayan, Suite 150
                           Houston,
                           Houston, Texas  77027
                                    Texas 77027

                           W.R
                           W.   ussJJones
                              Russ    ones
                           Underwood,
                           Underwood,   JonesScherrer
                                        Jones          & Malouf, PLLC
                                              Scherrer &         PLLC
                           5177Richmond
                           5177 Richmond   Ave,Suite505
                                           Ave, Suite 505
                           Houston, Texas
                           Houston,        77056
                                     Texas 77056

                                                                               /S/
                                                                                Josh
                                                                                  K.
                                                                                   Davis
                                                                               /S/ Josh K Davis

                                                                       JOSH
                                                                          K.DAVIS
                                                                       JOSH K. DAVIS




                 4831-8080-3104.1                                 44




Silverado Appx. 0448
                                                                                           No. 1-15-567-CV 1512
TAB 54
                                                                                      1



     1     APPELLATE COURT CASE NO. 01-15-00567-CV & 01-15-00586-CV

     2                 TRIAL COURT CASE NO. 427,208 & 427,208-401
                                                                 FILED IN
                                                          1st COURT OF APPEALS
     3   IN THE GUARDIANSHIP               *         IN   THEHOUSTON,
                                                                PROBATETEXASCOURT   OF
                                                          9/15/2015 10:04:54 AM
     4                                     *
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk
     5   RUBY PETERSON,                    *         HARRIS COUNTY, T E X A S

     6                                     *

     7   INCAPACITATED ADULT               *         COURT     NUMBER     (1)       ONE

     8

     9         APPLICATION FOR ATTORNEYS FEES PURSUANT TO RULE 91(A)

   10          AND MOTION TO RECONSIDER AND RESCIND RULE 91(A) DISMISSAL

   11                          AND SANCTIONS HEARING

   12

   13                  Came to be heard on this the 9th day of December,

   14    2014, Application for Attorney's Fees Pursuant to Rule 91(A)

   15    and Motion to Reconsider and Rescind Rule 91(A) Dismissal and

   16    Sanctions Hearing, in the above-entitled and numbered cause,

   17    and all parties appeared in person and/or being represented by

   18    Counsel of Record, before the Honorable Loyd Wright, Judge

   19    Presiding.

   20

   21                          VOLUME _12_ OF   13

   22

   23                            O R I G I N A L

   24

   25




Silverado Appx. 0449
                                                                RR Vol. 12
                                                                             2



     1                         APPEARANCES

     2
                       ATTORNEYS FOR PLAINTIFFS, MACKEY GLEN PETERSON, DON
     3                 LESLIE PETERSON AND LONNY PETERSON:

     4                      Candice L. Schwager Leonard
                            State Bar No. 24003603
     5                      1417 Ramada Dr.
                            Houston, Texas 77062
     6                      Telephone: (832)315-0355

     7                      Phil Ross
                            State Bar No. 17304200
     8                      1006 Holbrook Rd
                            San Antonio, TX 78218-3325
     9                      Telephone: (210)326-2100

   10
                       ATTORNEY FOR DEFENDANT, SILVERADO SENIOR LIVING
   11                  CENTER SUGAR LAND:

   12                       Josh Davis
                            State Bar No. 24031993
   13                       Christian Renee 'CJ' Johnson
                            State Bar No. 24062345
   14                       Greenway Plaza, Suite 1400
                            Houston, TX 77046-2410
   15                       Telephone: (713)659-6767

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0450
                                                           RR Vol. 12
                                                                            3



     1                      CHRONOLOGICAL INDEX

     2                                                               Page

     3   Attorneys arguments on motions..........................      4

     4   Court recesses..........................................    54

     5   Court Reporter's Certificate............................    55

     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0451
                                                        RR Vol. 12
TAB 55
             ‘ .        ‘                                                                                     12
                                                                                                              12


                   EM
                                                                              PROBATE COURT 1       1                    s
                                                                                                                             rk
                                                                                                                         C0 my
                   RUBY
                   RUBY S.PETERSON,   INCAP
                        S. PETERSON, INCAP
                                                        CAUSE NO. 427,208-4°1

                   MACKEY
                   MACKEY     ("MACK”)    GLEN
                              ("MACK") GLEN      PETERSON
                                                 PETERSON            §       INPROBATE  COURT
                                                                             IN PROBATE COURT NO.1I
                                                                                              NO.
                   PETERSON;
                   PETERSON; TONYA        PETERSON
                                 TONYA PETERSON                       §
                   Individually and    Next F
                                    as Next
                                and as        riend
                                            Friend ooff              §
                   RUBY
                   RUBY   P ETERSON;
                          PETERSON;     DON
                                        DON   LESLIE
                                              LESLIE     PETERSON;    §
                   CAROL
                   CAROL   PETERSON,
                           PETERSON,     Individually
                                         Individually   andas
                                                        and   Next
                                                            asNext    §
                   Friend of RUBY P
                   Friend ofRUBY       ETERSON;
                                     PETERSON;     and   LONNY
                                                   and LONNY         §
                   PETERSON,
                   PETERSON,                                          §
        41
                   VS.
                   VS.                                               §
                   SILVERADO
                   SILVERADO          LIVING,INC.
                               SENIORLIVING,
                               SENIOR        INC.                     §
                   d/b/a SILVERADO
                   d/b/aSILVERADO  SENIOR
                                  SENIOR  LIVING
                                         LIVING — —                   §
                   SUGARLAND
                   SUGAR   LAND                                       §      HARRIS COUNTY,
                                                                             HARRIS COUNTY, TEXAS
                                                                                            TEXAS

                                         SILVERADO’S TOPLAINTIFFS’
                                                RESPONSE
                                    SILVERADO'S RESPONSE TO PLAINTIFFS'
                       MOTION
                       MOTION TO                     COUNTER
                              TORECONSIDER RULINGS. COUNTER   MOTION F
                                                              MOTION    ORSANCTIONS
                                                                      FOR SANCTIONS
                        AND BRIEF
                        AND       INSUPPORT
                            BRIEF IN SUPPORT OF        TORECONSIDER
                                             OFMOTION TO              AND
                                                          RECONSIDER AND  RESCIND
                                                                          RESCIND

                                       Silverado SeniorLiving,Inc.
                            Defendant,Silverado
                            Defendant,                               d/b/aSilverado
                                                 Senior Living, Inc. d/b/a           SeniorLiving
                                                                           Silverado Senior              Land
                                                                                            Living Sugar Land

                   ("Silverado") files thisResponse
                                       this Response to Plaintiffs’
                                                     to Plaintiffs' Motion
                                                                    Motion    Reconsider
                                                                           toReconsider
                                                                           to           Rulings
                                                                                        Rulings with Affidavit of
                                                                                                with           of

                   Inabilityttoo Pay
                   Inability     PayandCounter   Motionfor
                                     and Counter Motion forSanctions and/orApplication
                                                           Sanctions and/or Applicationof CleanHands
                                                                                       of Clean       Doctrine
                                                                                                Hands Doctrine
             .
                   (“Motionto
                   ("Motion    Reconsider")
                            to Reconsider") andBriefin
                                            and                  ofMotion
                                                Brief in Support of Motionto Reconsider
                                                                          toReconsider andRescind
                                                                                       and         Rule9lA
                                                                                           Rescind Rule 91A

                   Dismissal of Silverado andSanctions
                   Dismissal ofSilverado                      ("Brief in
                                                        Orders("Brief
                                          and Sanctions Orders         in Support"):

                                                              OBJECTIONS
                                                              OBJECTIONS

                         Plaintiffs filed aaNotice
                         Plaintiffs                ofHearing
                                            Notice of         onDecember
                                                      Hearing on December 3,              their ""Motion
                                                                             2014 setting their
                                                                          3,2014                  Motion to Reconsider
                                                                                                         to Reconsider

                       Rescind
                   andRescind
                   and         theJudge’s
                               the           Orders
                                    Judge's Orders    Dismissing
                                                     Dismissing  Claims
                                                                 Claims Brought
                                                                        Brought  byPlaintiffs
                                                                                by               against
                                                                                    Plaintiffs against   Silveradoand
                                                                                                        Silverado and

                   Sanctioning
                   Sanctioning Candice
                               Candice S chwager"
                                       Schwager" forNovember  9, 2014 at 3:00PM.
                                                 for November 9,2014at            Silverado
                                                                         3:00 PM. Silverado objectsto
                                                                                            objects    thedate
                                                                                                    to the date

                   andtime
                   and      ofhearing
                       time of hearing as    has already p
                                       asitithasalready    assedaand
                                                         passed   ndmoves  to quash
                                                                     moves to       on thatbasis.Silverado
                                                                              quash on                       further
                                                                                       that basis. Silverado further




                     Plaintiffs
                   1 Plaintiffs Motion
                                Motion to Reconsider
                                       toReconsider andBrief
                                                    and       inSupport
                                                        Brief in         areon
                                                                 Support are         withthe
                                                                             on file with theCourt andincorporated
                                                                                             Court and incorporated
                   byreference  as if
                   by reference as if setout  fullyherein.
                                      set out fully herein.



                   4815-8867-2544,1




Silverado Appx. 0452
                                                                                       No. 1-15-567-CV 1516
                 objects
                 objectsaand
                          ndmoves
                             movestto
                                   o quashas the notice does
                                          as thenotice  does notset  a particular motion
                                                             not set a            motion butevent(s)
                                                                                         but event(s)and
                                                                                                      and

                 "supporting briefs."
                 "supporting briefs." Tothe  extent Plaintiffs
                                      To the extent Plaintiffswish   haveaamotion
                                                                   tohave
                                                              wishto       motionaand/or
                                                                                  nd/ormotions   heard,Silverado
                                                                                         motionsheard,  Silverado

                 requests proper notice
                 requests proper         oreview
                                 noticetto reviewthe            respond,adequately
                                                  the briefing,respond,                     argumentand
                                                                                    prepareargument
                                                                         adequatelyprepare           andappear.
                                                                                                         appear.
                          Silverado
                          Silverado further  bjectstthat
                                    furtheroobjects hatPlaintiffs’
                                                         Plaintiffs' Motion o Reconsider
                                                                     Motiontto Reconsideris vagueandambiguous
                                                                                          isvagueand ambiguous

                 insofar aassSilverado
                 insofar                 annotddetermine
                             Silverado ccannot  etermine whethersanctions
                                                         whether          aresought
                                                                sanctionsare  soughtagainst  Josh Davisindividually.
                                                                                     againstJoshDavis   individually.
                 WhileMr.Davisis    not mentioned
                 While Mr. Davis is not             nywherein
                                        mentioned aanywhere inthe
                                                               the bodyof
                                                                   body of the argument sseeking
                                                                           the argument   eekingsanctions,
                                                                                                 sanctions,
        N
                           namehim
                 Plaintiffsname him individually
                                    individuallyin
                                                 inthe
                                                    the prayer. Silveradoobjects,
                                                        prayer. Silverado objects,specially excepts,sseeks
                                                                                  specially excepts, eeks
        N
                 clarificationand an opportunity
                              and an opportunityto  respondiif
                                                 torespond  fPlaintiffs   areinfactseeking
                                                               Plaintiffsare  in fact seekingssanctions
                                                                                               anctions againstits
                                                                                                       against  its
                 counsel.
                 counsel.
                           Subject o the
                           Subjecttto
                                          foregoingobjectionsandwithoutwaivingthe same,Silverado
                                      the foregoing objections and without waiving thesame,
                                                                                                     filesthe
                                                                                            Silverado files the
                 followingsubstantive          limitedothemotion
                                       response limitedtto
                 following substantive response
                                                                     andbriefingasindicated
                                                           the motion and briefingas
                                                                                              herein.
                                                                                     indicated herein.
                                                             RESPONSE
                                                             RESPONSE

                 A) MOTION
                 A) MOTION T0
                           TO RECONSIDER MUSTBE
                                               DENIED
                                             BE DENIED
                           Plaintiffs’ MotiontoReconsider  askstheCourttoreconsider
                           Plaintiffs' Motion to Reconsider asks the Courtto
                                                                                       andrescind  its91aOrder
                                                                             reconsider and rescind its 91a Order
                 enteredonNovember  10,2014whichdismissed    Plaintiffs’ falseimprisonment, assaultandbattery,
                 entered on November 10, 2014 which dismissed Plaintiffs' false imprisonment, assault and battery,
                 andconspiracy
                 and conspiracy causes
                                      ofactionpursuant   toRule9l          R. P.91a.Plaintiffs        asksthe
                                causes of action pursuant to Rule 91a.2 TEX. R. Ov. P. 91a. Plaintiffs asks the Court
                 toreconsider itsruling na spirited      yetmisguidedargument     thatdoes in              address
                 to reconsider its rulingoon a spirited-- yet misguided-- argument that does not inanyway
                                                                                                    any way address
                 Rule9laorthestandard     governing   the                    v.         No.14-13-00385-CV,   2014
                 Rule 91a or the standard governing the same.3 Id.; Wooley v. Schaffer, No. 14-13-00385-CV, 2014
                 Tex.App.LEXIS8983at *10(Tex.App.Houston[14thDist.]Aug.14,2014)quoting((Bell
                 Tex. App. LEXIS 8983 at *10 (Tex. App. Houston [14th Dist.] Aug. 14, 2014) quoting ((Bell Ad.

                     SeeDef`endants’
                                Motion
                                     toDismiss         Rule91a(seeking
                                                  toTRCP
                                            Pursuant                dismissal
                                                                           onthebasisthat
                 2 See Defendants' had
                 PlaintiffsclaimsMotion   to Dismiss
                                       no basisin    Pursuant toWithdrawal
                                                  law);         TRCP Rule andReply
                                                                          91a (seeking
                                                                                     todismissal onR
                                                                                        Plaintiffs’the basis that
                                                                                                     esponse  to
                 Plaintiffs claims had no basis in law); Partialalso
                 Motion  toDismiss  PursuanttoTRCP    9la;see Withdrawal   and Reply
                                                                    OrderGranting    to Plaintiffs'
                                                                                91aMotion           Response
                                                                                            toDismiss        to
                                                                                                       entered
                 Motion to Dismiss Pursuant to TRCP 91a; see also Order Granting 91a Motion to Dismiss entered
                 on November10,2014all on filewiththeCourtandincorporated        byreferenceas if setout fully
                 on November 10, 2014 all on file with the Court and incorporated by reference as if set out fully
                 herein.
                 herein.
                      Plaintiffs’
                               Motion
                                    toReconsider
                                              atpg.1-2.
                 3   See Plaintiffs' Motion to Reconsider at pg. 1-2.

                                                                   2
                 4815-8867-2544.1                                   2




Silverado Appx. 0453
                                                                                        No. 1-15-567-CV 1517
                 Corp.
                 Corp. vv.. Twombly,
                            Twombly,550U.S.544,570,127S.Ct.1955,
                                    550 U.S. 544, 570, 127 S.Ct. 1955,1167
                                                                        67L.Ed.2d929(2007)
                                                                           L. Ed. 2d 929 (2007) (Ashcroftv.v.Iqbal,
                                                                                                              lqbal,
                 556U.S.
                 556 U.S.6662,
                           62,678,129S.Ct.
                               678, 129 S.Ct.1937,
                                             1937,1173
                                                    73L.Ed.
                                                       L.Ed.22d
                                                             d868(2009)).Likewise,                requestthatthe
                                                                868 (2009)). Likewise, Plaintiffsrequest  that the

                 Court reconsider
                       reconsiderits
                                  its ruling pursuant to theclean-hands
                                             pursuantto  the clean-handsdoctrine
                                                                        doctrinebbased
                                                                                  asedon
                                                                                       on Ms.Schwager’s
                                                                                          Ms. Schwager's

                 interpretation ofthefacts
                 interpretation of the factsw hichiissequally
                                            which     equallyiinapplicable
                                                              napplicable  toRule
                                                                          to Rule 91a.4See
                                                                                        SeeTEX.
                                                                                            Tex.R.
                                                                                                R. Civ.P.91a.7;
                                                                                                        P. 91a.7;see
                                                                                                                  see
                 also       v. Chase
                 also Drake v. Chase Bank, 2014
                                           2014No.02-13-00340-CV,
                                               No. 02-13-00340-CV, 2014Tex.App.Lexis12572
                                                                   2014 Tex. App. Lexis 12572 (Tex.
                                                                                              (Tex. A pp.—
                                                                                                    App.

                 Fort WorthNov.
                 FortWorth Nov.220,
                                 0,2014,     pet.h.).TheMotion
                                           opet.
                                    2014,nno                      toReconsider
                                                  h.). The Motionto Reconsiderdoes  notsubstantively
                                                                               doesnot  substantivelychallenge,
                                                                                                      challenge,
        N
                 assert aa legalbasis
                 assert                to reconsider
                           legal basis to reconsider and/or
                                                     and/or aaddress
                                                              ddresstthe meritsoftheRule91a;therefore,
                                                                     hemerits   of the Rule 91a; therefore,ititmust
                                                                                                               mustbe
                                                                                                                    be
                 denied.
                 denied.
                 B)                   INSUPPORT &
                 B) PLAINTIFFS' BRIEF IN
                                                             SANCTIONS BE DENIED
                                                & REQUEST FOR SANCTIONS MUSTBEDENIED

                          Plaintiffs’ BriefinSupportis challengingto
                          Plaintiffs' Brief in Support ischallenging
                                                                   tofollow;
                                                                      follow;however,
                                                                              however,Silverado  addressesthesalient
                                                                                       Silveradoaddresses  the salient
                 and/orrelevant pointsbelow.Forthesakeofclarity,       theportions
                 and/or relevant points below. For the sake of clarity, the portions ofthe
                                                                                           BriefnSupport
                                                                                     of the Briefiin Supportwhich
                                                                                                            whichaare
                                                                                                                  re
                 whollyinapplicable and werenot
                 wholly inapplicable and were
                                                 raisedbytheRule91a atissue
                                              not raised by the Rule 91aat
                                                                                    sectionsIIininpart,
                                                                                 are sectionsIIII
                                                                           issueare                part,IV,Vand
                                                                                                         IV, V and
                        Section
                              IVrelates Sanctions
                                               andhasnothing dowith
                                         toSanctions and has nothing to
                 V1.5 Section IV relates to                                               fees pursuanttotoRule
                                                                      to do with mandatory feespursuant    Rule
                 9la.See TEX.R.CIV.  P.91a.7;seealso
                 91a. See TEX. R. Civ, P. 91a.7;see
                                                        Drakev.Chase
                                                    also Drakev.
                                                                      Bank,2014No.02—13·00340—CV,        2014Tex.
                                                                 Chase Bank, 2014 No. 02-13-00340-CV, 2014 Tex.
                 App. Lexis12572   (Tex.App.-FortWorth       Nov.20,2014, nopet.
                 App. Lexis 12572 (Tex. App. — Fort Worth Nov. 20, 2014,no
                                                                                  h.).Section    Vis anattempt
                                                                                pet. h.). Section V isan  attemptto
                                                                                                                  to
                 recitethe91adismissalstandardwhena causeofactionhasno basis                       however,Silverado
                 recite the 91a dismissal standard when a cause of action has no basis in fact; however, Silverado
                 moved for9ladismissalPlaintiffs      claims hadnobasis  in       Forthe samereasons,Section 111 is
                 moved for 91a dismissal as
                                         as Plaintiffs claims hadno basis in law.6 For thesamereasons, Section III is
                 irrelevantbeginning atpagesixwiththeboldsection       starting at"A causeooffaction has nobasis in
                 irrelevant beginning at page six with the bold section starting at "Acause    action hasno basis in
                 fact..."through thesecond  tolastsentence  inthesection.  Additionally,Section IIIisirrelevant
                                                                                                              and
                 fact..." through the second to last sentence in the section. Additionally, Section III is irrelevant and



                 4
                     See
                     See id.
                          (P1aintiffs’
                     Compare       BriefinSupport)
                                                with(Defendants’  toDismiss
                                                             Motion      Pursuant
                                                                               toTRCP
                 5 Compare (Plaintiffs' Brief in Support) with (Defendants' Motion to Dismiss Pursuant to TRCP
                 Rule91a(seeking  dismissalonthebasisthatPlaintiffsclaimshadno basisinlaw))and(Partial
                 Rule 91a (seeking
                 Withdrawal        dismissal
                            andReply         on the Response
                                      toPlaintiffs’ basis thatto
                                                               Plaintiffs
                                                                 Motion   tclaims had Pursuant
                                                                            oDismiss  no basis to
                                                                                               in TRCP
                                                                                                  law)) and (Partial
                                                                                                         91a).
                 Withdrawal and Reply to Plaintiffs' Response to Motion to Dismiss Pursuant to TRCP 91a).
                 6Id




                 4515-8867-2544.1
                                                                   33




Silverado Appx. 0454
                                                                                           No. 1-15-567-CV 1518
                 argumentative
                 argumentative andimproper
                               and          initsreference
                                   improper in its reference to    extrinsic
                                                                anextrinsic
                                                             to an          injunction
                                                                            injunction whichisiswell
                                                                                       which         outside
                                                                                                well outside ofthe
                                                                                                             of the

                 Court’s
                 Court's Rule91a
                         Rule 9laanalysis. Section
                                 analysis. Section VI            themediated
                                                   VIrelates totothe          settlement
                                                                     mediated settlement agreement
                                                                                         agreement        withthe
                                                                                                   onfile with
                                                                                                   on          the

                 Court. Although
                 Court.Although  Silverado
                                Silverado canuse
                                          can     judicial
                                              use judicial admissions
                                                           admissions and/or
                                                                      and/or partyopponent
                                                                             party opponentadmissions
                                                                                           admissions forany
                                                                                                      for any
        C,

        N        purpose, theagreement
                 purpose, the agreementreferenced
                                       referenced  isnot
                                                  is         ofthe
                                                         partof
                                                     notpart        Rule991a
                                                                the Rule  laMotion
                                                                             Motion to Dismiss which
                                                                                    to Dismiss       wasgranted
                                                                                               which was granted

                 andiscurrently
                 and is currently aatt issue.'

                           AsPlaintiffs
                           As            argument
                              Plaintiffs argument isislimited  tono
                                                      limited to     basis
                                                                  nobasis ininfact versus
                                                                             fact versus     basis
                                                                                          nobasis
                                                                                         no       ininlaw—ititiswholly
                                                                                                     law —              in
                                                                                                              is wholly in

                              The only
                 applicable.8 The               to reconsider
                                       argument to
                                  only argument    reconsider and/or rescind theRule
                                                              and/or rescind the Rule 9 1a Motion
                                                                                      91a            Dismiss
                                                                                                  toDismiss
                                                                                           Motion to        raised
                                                                                                            raised
        N
                    the Brief
                 bythe
                 by               Support which
                        Brief iinnSupport which c ouldcconceivably
                                                could   onceivably beconsidered  to address
                                                                   be considered to         thelegal
                                                                                    address the       issuesfforming
                                                                                                legal issues  orming
                 thebasis
                 the       ofthe
                     basis of     Rule91a
                              the Rule 9lawhich     granted
                                                wasgranted
                                          which was           November
                                                           onNovember
                                                           on         10,2014
                                                                      10, 2014isisthetiming  ofthe
                                                                                  the timing of     motion itself.
                                                                                                the motion itself.

                       1)The
                       1) The9la Motion
                             91a Motion to Dismiss
                                         toDismiss     Timely
                                                   wasTimely
                                                   was       Filed
                                                             Filed

                       Plaintiffs  rguethatSilverado
                       Plaintiffsaargue                late-filedttheir
                                        that Silverado late-filed  heirRule9la   Motionto
                                                                        Rule 91a Motion    Dismiss;however,
                                                                                        to Dismiss;         they
                                                                                                    however,they
                           citetheRulewhich
                 correctlycite
                 correctly                           that Silverado h
                                              statesthatSilverado
                               the Rule which states                  adto
                                                                    had                    within sixty(60)daysof
                                                                           file the motion within
                                                                        to filethemotion          sixty (60) days of

                               R.Civ.
                          Tex.R.
                 service. Tex.   Civ. P  91a.3 (emphasis
                                      P..9la.3 (emphasis added). Silverado
                                                         added). Silverado     notserved ininthis
                                                                           wasnot
                                                                           was                          butcchose
                                                                                                  case,but
                                                                                             this case,      hosettoo
                 voluntarily
                 voluntarily e nteran
                             enter anappearance  whenit
                                      appearance when it became clearthatPlaintiffs
                                                         becameclear that Plaintiffs w erenot
                                                                                     were     goingto
                                                                                          notgoing    servethem
                                                                                                   to serve them

                 priorttoo the
                 prior     thetemporary
                               temporaryinjunction
                                        injunction hearing. Assuch,
                                                   hearing. As       Silverado
                                                               such, Silverado waived
                                                                               waived service
                                                                                      service themoming
                                                                                              the         ofthe
                                                                                                  morning of the

                 temporary
                 temporary injunction
                           injunction hearing byyfiling Defendants’
                                      hearing b                     Pleato
                                                        Defendants' Plea   theJurisdiction,
                                                                         tothe               Original
                                                                               Jurisdiction, Original Answer
                                                                                                      Answer and
                                                                                                             and

                 Request
                 Request for              Silverado
                         forDisclosure.9 Silverado made
                                                   made  itsfirst court
                                                        its       courtappearance
                                                                        appearanceinthis
                                                                                  in      matter
                                                                                     this matter thatsame
                                                                                                 that     dayto
                                                                                                      sameday to

                 monitor thetemporary
                 monitor the temporaryinjunction
                                      injunction hearing
                                                 hearing — July28,
                                                         —July 28,22014.
                                                                    014.AAssit was never served,
                                                                            it was               Silverado
                                                                                         served, Silverado used
                                                                                                           used

                     date from which
                 thedate
                 the                 itwaived
                               which it waived service andvoluntarily
                                               service and             entered
                                                           voluntarily entered anappearance
                                                                               an            to calculate
                                                                                  appearance to           itsdeadline.
                                                                                                calculate its deadline.



                 7   Id.
                 8 Compare  (Plaintiffs’
                            (Plaintiffs' BriefininSupport) with
                                         Brief                     (Defendants’
                                                             with (Defendants'     Motion
                                                                                   Motion      Dismiss
                                                                                           toDismiss
                                                                                           to           Pursuant
                                                                                                        Pursuant to TRCP
                                                                                                                 toTRCP
                 Rule 9la(seeking
                 Rule 91a            dismissal
                           (seeking dismissal    on
                                                on thebasis
                                                   the  basis t hat
                                                              that  P laintiffs
                                                                    Plaintiffs claims
                                                                               claims  h ad
                                                                                       had  no
                                                                                            no basis
                                                                                               basis i
                                                                                                     innlaw))
                                                                                                        law)) a nd
                                                                                                              and (Partial
                                                                                                                  (Partial
                 Withdrawal
                 Withdrawal   and Reply ttoo Plaintiffs’
                              andReply                   Response
                                             Plaintiffs' Response       Motion
                                                                     toMotion
                                                                     to              Dismiss
                                                                                  toDismiss
                                                                                 to           Pursuant
                                                                                              Pursuant  to TRCP991a).
                                                                                                        toTRCP     la).
                   Onfilewith
                 9 On           theCourt
                      file with the        andincorporated
                                    Court and   incorporated bybyreference
                                                                   reference as   ifset
                                                                               as if setout fully herein.
                                                                                        out fully herein.


                 4815-8867-2544.1                                    4
                                                                     4




Silverado Appx. 0455
                                                                                            No. 1-15-567-CV 1519
                          The sixtieth
                          The sixtiethdayfollowing
                                      day followingJuly
                                                    July28,
                                                         28,22014
                                                             014expired   onSeptember
                                                                  expiredon  September26,2014.
                                                                                       26, 2014.SSilverado's
                                                                                                 ilverado’s Rule
                                                                                                             Rule

                 9laMotion   to Dismiss
                 91a Motion to          was timely
                                Dismiss was              onSeptember
                                             timely filedon September25,2014.
                                                                     25, 2014.TEX.
                                                                              TEX.R.
                                                                                   R. Civ.P.91 a.3.Following
                                                                                           P. 91a.3. Following

                 the
                 the filing Plaintiffs’
                            Plaintiffs' Fourth
                                        Fourth Amended
                                               Amended Petition,           timelyffiled
                                                       Petition, Silveradotimely   ileditsPartial
                                                                                        its PartialWithdrawal
                                                                                                   Withdrawaland
                                                                                                              and

                 Reply oPlaintiffs’
                 Replytto Plaintiffs' Response to Motion
                                      Response to        to Dismiss
                                                  Motion to DismissPursuant toTRCP
                                                                   Pursuantto TRCP991a
                                                                                    1aon
                                                                                       onNovember
                                                                                         November6,2014
                                                                                                  6, 2014to
                                                                                                          to
                 address
                 address tthe
                           heallegations
                              allegations andparties
                                          and parties w hichwere
                                                      which      voluntarily nonsuited.
                                                            were voluntarily nonsuited.TEX.
                                                                                       TEX.R.
                                                                                            R. Civ.P.9la.5.The9la
                                                                                                    P. 91a.5. The 9Ia
        in
                 Motion  toDismiss
                 Motion to        wastimely
                                      timely filedwithin ixtydays
                                                  withinssixty daysoof
                                                                    fSilverado’s
                                                                       Silverado's waiverofservice.
                                                                                          of service.TEX.
                                                                                                     TEX.R.
        rR
                           Dismisswas                                                                     R. Civ.

                 P. 9
P. 1a.3.
        iN
        N           91a.3.

                     2)
                     2) Plaintiffs Sanction Request
                                            Request Should
                                                    Should Be
                                                           BeDenied
                                                             Denied

                                      seek sanctions
                           Plaintiffs seek sanctions against
                                                     against Silverado
                                                             Silveradoand
                                                                      andMr.
                                                                         Mr.D avis
                                                                            Davisfor"misrepresenting
                                                                                  for "misrepresentingknown
                                                                                                       knownffacts
                                                                                                             actstoto
                 theCourt
                 the Court andfiling  wofrivolouspleadings
                           and filingttwo                  underR
                                                 pleadingsunder   ules1100and13and/or
                                                                Rules                    pursuanttototheCourt’s
                                                                           and 13 and/orpursuant      the Court's
                 inherent                Thebasis
                 inherent authority. '1° The basis o
                                                   offthesanctions
                                                      the sanctionssought
                                                                   soughtareas
                                                                         are as follows:

                           1) TheRule9la
                           1)             Motion(s)wereuntimely;
                              The Rule 91a Motion(s)were untimely;therefore,
                                                                   therefore,they  arefrivolous;
                                                                              theyare  frivolous;
                          2)
                          2) Silverado
                             Silveradoknewof   the November
                                      knew of the  November 115,
                                                              5,2013revocation
                                                                 2013 revocationbbecause
                                                                                 ecauseititwas
                                                                                           wasrecorded
                                                                                               recordedin
                                                                                                        in
                               propertyrecords,shouldhaveplaced inRuby
                               property records, should have placedititin RubyPeterson’s
                                                                              Peterson'sfileandmade    sureall
                                                                                         file and madesure  all
                               employeesknewaboutit;and,
                               employees knew about it; and,
                          3) Mr.Davismisstates  thelawbystringciting12(b)(6)      withRule91a.
                          3) Mr. Davis misstates the law by string citing 12(b)(6) withRule91a.
                          Tuming    othefirstissue,
                          Turning tto
                                                      it isunclear  whatspecific  "frivolous" and/oruntimely  motions
                                      the first issue, it is unclear what specific "frivolous" and/or untimely motions
                 Plaintiffsreferoas
                 Plaintiffs refer tto
                                        thereis nopin
                                      as there isno
                                                       citeintheBriefin             However, although miscalculated  by
                                                    pin cite in the Brief in Support. However, although miscalculated by
                 aa coupleofdays,Plaintiffs   concedeso long
                    couple of days, Plaintiffs concede so
                                                                theoriginal  9laMotiontoDismiss
                                                              as the original 91a Motionto
                                                          longas                           Dismisswas
                                                                                                     filedon or
                                                                                                  was filedonor
                 beforeSeptember 29,2014it was timely.1 1 Asillustrated
                 before September 29, 2014 itwas
                                                                        above,Silverado’s  91aMotion
                                                          Asi llustrated above, Silverado's 91a       toDismiss
                                                                                                Motion to Dismiss
                 istimely beforetheCourtevenbyPlaintiffs
                 is timely before the Courteven
                                                            standards.
                                               by Plaintiffs standards.


                   SeePlaintiffs’   BriefinSupportat 1.
                 1° See Plaintiffs' Brief in Supportat 1.
                   SeeBriefinSupportat 4.
                 " See Brief in Support at 4.


                 4815-8867-2544.1
                                                                  55




Silverado Appx. 0456
                                                                                          No. 1-15-567-CV 1520
           0
                           Withrregard
                           With  egard ttoothesecond  issue,Silverado
                                           the second issue, Silveradowasnot
                                                                      was    given
                                                                          notgiven        ofthe
                                                                                   notice of                anddid
                                                                                             the revocation and did not
                                                                                                                    not
       I   0
       I   0     accept
                 accept theNovember  15,22013
                        the November 15,  013revocation
                                              revocation at any time.
                                                         at any       Therepresentations
                                                                time. The representationsrelated
                                                                                         related    thisissue
                                                                                                 tothis
                                                                                                 to           are
                                                                                                        issue are

                 egregious.
                 egregious.            admit
                            Plaintiffs admit that theNovember
                                              thatthe          2013revocation
                                                      November 2013 revocationwas              seekto
                                                                                           yetseek
                                                                              wasinvalid12 yet     tohave  Mr.
                                                                                                      have Mr.

                 Davis andSilverado
                 Davis and           sanctioned
                           Silverado sanctioned forprotecting
                                                for            theelderly
                                                    protecting the         andenforcing
                                                                   elderly and enforcingtheeffective
                                                                                        the           1993P
                                                                                            effective 1993  ower
                                                                                                           Power of
                                                                                                                 of

                 Attomey.
                 Attorney.

                           Finally, Plaintiffs
                           Finally, Plaintiffs seektotoimpose
                                               seek    impose sanctions
                                                              sanctions  foraamisstatement
                                                                        for   misstatement oflaw
                                                                                           of     withregard
                                                                                              law with regardtoI12(b)(6)
                                                                                                             to  2(b)(6)
           0
                 andRule
                 and Rule91a
                         9labeing
                             being a nalogous.
                                   analogous. Texas
                                              Texas Appellate
                                                    Appellate Court’s
                                                              Court's   applying
                                                                      --applying State
                                                                                 State  law--are
                                                                                       law   areclearly
                                                                                                 clearly construing

                 Rule 91aasa
                 Rule91a      facialplausibility
                         as a facial plausibilitystandard
                                                 standard akinto
                                                          akin to theT        andIqbal
                                                                  the Twombly and       standard.
                                                                                  Iqbal standard. Wooley,
                                                                                                  Wooley, 2014
                                                                                                          2014

                 Tex.App.
                 Tex.      LEXIS8983
                      App. LEXIS 8983at *10quoting
                                     at *10                     550U.S.
                                            quoting (((Twombly, 550 U.S. at 570)(Iqbal,
                                                                         at 570)         556U.S.
                                                                                 (Iqbal, 556 U.S. at 678));see
                                                                                                  at 678)); see
                 also,((GoDaddy.com,
                 also,                LLCv.v.Hollie
                       ((GoDaddy.com, LLC    HollieToups,
                                                    Toups, 429S.W.3d  752(Tex.
                                                           429 S.W.3d 752       App.—
                                                                          (Tex. App.  Beaumont, 2014,
                                                                                     —Beaumont, 2014, p et.
                                                                                                      pet.

                 denied))
                 denied)) (Lopez-Welch
                          (Lopez-Welch v. State
                                       v.       FarmLloyds,
                                          State Farm Lloyds,3:14-CV-2416-L,
                                                            3:14-CV-2416-L, 2014
                                                                            2014 U.S. Dist.LEXIS
                                                                                 U.S. Dist. LEXIS154741
                                                                                                 154741

                 (N.D.Tex.Oct.31,2014))
                 (N.D.                      (Plascencia
                       Tex. Oct. 31, 2014)) (Plascencia v.State
                                                        v. State Farm Lloyds,
                                                                      Lloyds, No.4:l4—CV-524-A,  2014U.S.
                                                                              No. 4:14-CV-524-A, 2014      Dist.
                                                                                                      U.S. Dist.

                 LEXIS 135081
                 LEXIS135081 ((N.D.
                               N.D.TTex. Sept. 2
                                     ex.Sept.    5,2014))
                                               25,        (Oldham
                                                   2014)) (Oldham v. Nationwide Ins.Co.ofAm.,
                                                                  v.                           3:14-CV-575-B,
                                                                                Ins. Co.ofAm., 3: I 4-CV-575-B,

                 2014U.S.Dist.LEXIS107044;
                 2014                          2014WL3855238
                      U.S. Dist. LEXIS 107044; 2014            (N.D.Tex.
                                                    WL 3855238 (N.D. Tex.Aug.5,2014))).   EvenPlaintiffs
                                                                         Aug. 5, 2014))). Even Plaintiffs

                 acknowledge
                 acknowledge that
                             that a "plausibility standard
                                    "plausibility standard governs."13

                           Allpleadings
                           All                    ingood
                                         arefiled in
                               pleadings are              faithandinfurtherance
                                                     good faith and in furtherance ofdefense.
                                                                                   of defense.

                                                              PRAYER
                                                              PRAYER

                           WHEREFORE,
                           WHEREFORE, PREMISES
                                      PREMISES CONSIDERED,
                                               CONSIDERED, Defendant,
                                                           Defendant, Silverado
                                                                      Silverado Senior
                                                                                Senior Living,
                                                                                       Living, Inc.d/b/a
                                                                                               Inc. d/b/a
                 Silverado
                 Silverado Senior
                           Senior Living
                                  Living Sugar
                                         Sugar Landprays
                                               Land praysthat thisCourt
                                                         thatthis Courtgrant itsobjections,
                                                                        grantits objections, deny
                                                                                             deny Plaintiffs
                                                                                                  Plaintiffs Motion
                                                                                                             Motion

                 to Reconsider
                 to Reconsider and/orRescind
                               and/or RescindandBrief
                                             and       inSupport,
                                                 Brief in Support, deny Plaintiffs
                                                                   denyPlaintiffs Motion
                                                                                  Motion forSanctions
                                                                                         for           andthat
                                                                                             Sanctions and that


                 12
                      See OrderGranting
                      SeeOrder Granting Authority
                                        Authority forGuardian
                                                  for          AdLitem
                                                      Guardian Ad Litem &Attomey   AdLitem
                                                                        & Attorney Ad Litem to Execute
                                                                                            to Execute
                 Peterson
                 Peterson R ule11Agreement
                          Rule              at Exhibit
                               11 Agreement at ExhibitA
                                                      A,, V.
                 13   See Brief
                      See       inSupport
                          Brief in            Section
                                           atSection
                                   Support at        III,final sentence.
                                                     III,      sentence.

                 4815-8867-2544.1                                  66




Silverado Appx. 0457
                                                                                          No. 1-15-567-CV 1521
                 Defendant beawarded
                 Defendant be         taxable
                              awarded taxable costs
                                              costs ofCourt
                                                    of       andthat
                                                       Court and thatthe
                                                                     theCourt grant
                                                                              grant such
                                                                                    such other
                                                                                         other andfurther relief
                                                                                               and        relief to
                                                                                                                 to

                 which Defendant
                 which Defendant isjustly
                                 is        entitled.
                                    justly entitled.

                                                             Respectfully
                                                             Respectfully submitted,
                                                                          submitted,
           N
                                                             LEWIS
                                                             LEWIS BRISBOIS BISGAARD & SMITH, LLP           LLP
                                                                      KDavis
                                                             /s/ Josh K. Davis

           O                                                           DAVIS
                                                             JOSH K. DAVIS
           N
                                                             StateB
                                                             State  arNo.24031993
                                                                   Bar No. 24031993
       3   N                                                 CHRISTIAN
                                                             CHRISTIAN R. JOHNSON
                                                             StateB
                                                             State   arNo.24062345
                                                                   Bar No. 24062345
                                                             Weslayan
                                                             Weslayan Tower,  Suite1400
                                                                       Tower, Suite 1400
                                                             24Greenway
                                                             24           Plaza
                                                                Greenway Plaza
                                                             Houston,
                                                             Houston,  Texas 77046
                                                                       Texas 77046
                                                                   659-6767
                                                             (713)659-6767  Telephone
                                                             (713)
                                                                             Facsimile
                                                                            Telephone
                                                             (713) 759-6830 Facsimile

                                                             ATTORNEYS FOR DEFENDANT,
                                                             SILVERADO
                                                                     LIVING,
                                                             SILVERADO SENIOR LIVING, INC. DA3/A
                                                             SILVERADO   SUGAR
                                                                     LIVING LAND
                                                             SILVERADO SENIOR LIVING SUGAR LAND




                 4815-8867-2544.1                               7




Silverado Appx. 0458
                                                                                      No. 1-15-567-CV 1522
                                                         OFSERVICE
                                                    CERTIFICATE
                                                   CERTIFICATE OF SERVICE

                         IIhereby  certify
                           hereby certify  tthat
                                             hataatrue  andcorrect
                                                   true and         copyofthe
                                                            correct copy        foregoing instrument
                                                                         of the foregoing                   served
                                                                                                       wasserved
                                                                                           instrument was                all
                                                                                                                   uponall
                                                                                                                   upon
                 counsel
                 counsel  ofrecord
                          of        viae-file,
                             record via          facsimile,
                                        e-file, facsimile, hand  delivery
                                                            handdelivery and/or
                                                                         and/or            mail,return
                                                                                 certified mail, retum receipt
                                                                                                       receipt requested
                                                                                                               requested on
                                                                                                                         on
                 this9thDecember,
                 this                 2014.
                      9th December, 2014.


                          PhilipRoss
                          Philip M. Ross
                                Holbrook
                          1006Holbrook
                          1006            Road
                                          Road
                               Antonio,
                          SanAntonio,
                          San           Texas  78218
                                        Texas 78218
                          Attorney for
                          Attorney for Plaintiffs

                          CandiceLL Schwager
                          Candice    Schwager
                          TheSchwager          Firm
                                         LawFirm
                          The Schwager Law
                          1417
                            Ramada
                               Dr.
                          1417 Ramada Dr.
                          Houston,
                          Houston,  Texas 77062
                                    Texas77062
                          Attorney for
                                   for Plaintiffs

                          Sarah  Pacheco
                              Patel
                          Sarah Patel Pacheco
                          Crain,
                              Caton     PC
                                  &James,
                          Crain, Caton & James, PC
                          1401McKinney
                          1401            Street
                               McKinney Street
                          1700        Center
                             FiveHouston
                          1700 Five Houston Center
                          Houston,  77010
                                Texas
                          Houston, Texas 77010
                          Attorneys for       Manley
                                    for Carol Manley and David P
                                                     andDavid    eterson
                                                               Peterson

                          Jill
                            W.Young
                          Jill W. Young
                                      Stanfield
                                McCulloch,
                          Maclntyre,             LLP
                                            &Young,
                          Maclntyre, McCulloch, Stanfield & Young, LLP
                          2900Weslayan,
                          2900            Suite150
                                Weslayan, Suite 150
                          Houston, 77027
                               Texas
                          Houston, Texas 77027

                          W.RussJones
                          W. Russ Jones
                                     Scherrer
                                 Jones
                          Underwood,       &
                          Underwood, Jones Scherrer & Malouf, PLLC  PLLC
                             Richmond
                          5177     Ave,Suite
                                          505
                          5177 Richmond Ave, Suite 505
                          Houston, 77056
                               Texas
                          Houston, Texas 77056
                                                                                  /S/Josh
                                                                                  /S/ JoshK. Davis
                                                                                          K.Davis
                                                                                     DAVIS
                                                                          JOSH K. DAVIS




                 4815-8867-2544.1                                    88


Silverado Appx. 0459
                                                                                             No. 1-15-567-CV 1523